Opinión concurrente emitida por la
Jueza Presidenta Se-ñora Fiol Matta,
a la cual se une la Jueza Asociada Oro-noz Rodríguez.
Coincido con la Opinión mayoritaria de este Tribunal en que un individuo no debe ser juzgado en nuestros tribuna-les por el mismo delito por el cual ya fue juzgado en un tribunal federal. Sostengo lo anterior, no al amparo de la protección contra la doble exposición de la Quinta En-mienda de la Constitución de Estados Unidos, sino en vir-tud de la protección fundamental contra la doble exposi-ción reconocida por la Constitución del Estado Libre Asociado de Puerto Rico. Lo que me parece insostenible es el razonamiento en el que se apoya la Opinión, una inter-pretación totalmente descontextualizada, no sólo de nues-tra historia constitucional, sino de los fundamentos de la doctrina de la doble soberanía en la jurisprudencia federal.
La Mayoría razona que Puerto Rico carece de autoridad para encausar a los dos peticionarios porque “no tiene una soberanía primigenia, separada dé la del gobierno federal” y porque “la creación del gobierno del Estado Libre Aso-ciado no cambió esa realidad jurídica objetiva”.(1) Para evi-tar esto, según su análisis, tendríamos que haber sido *649como las tribus indígenas de Norteamérica o ser un estado federado. La Opinión se equivoca en su análisis de nuestra historia constitucional y nuestra relación actual con Esta-dos Unidos. Esa historia demuestra que Puerto Rico tiene suficiente soberanía para procesar a los peticionarios nue-vamente al amparo de nuestra legislación penal.
Esa historia también revela que cuando el Pueblo de Puerto Rico reclamó y asumió el poder para crear y casti-gar delitos al adoptar la Constitución del Estado Libre Aso-ciado de Puerto Rico, decidió ejercerlo responsablemente, limitándolo según el principio que informa todo nuestro ordenamiento jurídico y, particularmente, nuestros dere-chos fundamentales: el respeto a la dignidad humana.(2) En su afán por desmerecer el espíritu de nuestra Consti-tución y nuestra gesta de afirmación nacional, la Mayoría hace caso omiso de la verdadera controversia que nos plan-tea este caso: la incompatibilidad esencial entre la posibi-lidad de enjuiciar a un individuo dos veces por los mismos hechos delictivos y el principio esencial normativo de la Constitución de Puerto Rico, la inviolabilidad de la digni-dad del ser humano.
Consecuentemente, hoy concurro con el resultado de la Opinión mayoritaria, no porque Puerto Rico carezca de so-beranía para encausar a los recurrentes, sino porque ha-cerlo en circunstancias como las de este caso violaría la protección contra la doble exposición que les garantiza nuestra Constitución.(3)
I
La Opinión mayoritaria relata adecuadamente el trá-mite procesal de los recursos de epígrafe. Destacamos, sin embargo, el hecho de que en ambos casos el Tribunal de *650Primera Instancia desestimó todas las denuncias contra los peticionarios tras razonar que a pesar de lo resuelto por este Tribunal en Pueblo v. Castro García, Puerto Rico no posee soberanía propia y distinta a la del Gobierno federal, ya que ambos derivan su poder para encausar a sus ciudadanos de la misma fuente: el Congreso de Estados Unidos.(4) Por lo tanto, el foro primario concluyó que someter a los peticiona-rios a un juicio criminal por los mismos hechos ya adjudica-dos en el Tribunal de Distrito federal violaría la protección constitucional contra la doble exposición.
El Ministerio Público acudió al Tribunal de Apelaciones y solicitó la revisión de ambas desestimaciones. El Tribunal de Apelaciones consolidó los recursos y revocó la desestima-ción de las denuncias por entender que según el estado de derecho vigente en Puerto Rico pronunciado en Pueblo v. Castro García, el Estado Libre Asociado de Puerto Rico y el Gobierno federal constituyen soberanías distintas y separa-das, y cuentan con autoridad independiente para proscribir y castigar la conducta delictiva de sus ciudadanos.(5)
Inconformes, tanto el señor Sánchez Valle como el señor Gómez Vázquez presentaron recursos de certiorari ante este Tribunal. Expedimos ambos recursos y los consolida-mos por tratarse de la misma controversia.
II
La protección contra la doble exposición es un principio básico de nuestro ordenamiento jurídico, pues la Carta de Derechos de la Constitución del Estado Libre Asociado pro-híbe que un ciudadano sea castigado dos veces por el mismo hecho delictivo.(6) Esta disposición se deriva de la protección similar que otorga la Quinta Enmienda de la *651Constitución de Estados Unidos, la cual provee el conte-nido mínimo que debe otorgar nuestra protección constitucional.(7)
La protección constitucional contra la doble exposición encarna unos principios con raíces profundas en la historia de la civilización occidental.(8) El derecho romano, al igual que el derecho griego y el derecho canónico, protegían al individuo de procedimientos y castigos múltiples por el mismo delito o infracción.(9) Aunque se desconocen los oríge-nes precisos de la protección contra la doble exposición en el common law, para mediados del siglo xm ya se reconocía cierto tipo de protección contra la doble exposición.(10) La jurisprudencia inglesa desarrolló este concepto en dos de-fensas, autrefois acquit (absolución previa) y autrefois convict (convicción previa). Ya para el siglo xvm, el comentarista Blackstone expresó que el principio de que ningún ser hu-mano arriesgará su cuerpo más de una vez por la misma ofensa constituía una “máxima universal del derecho común”. (Traducción nuestra).!11)
En Estados Unidos, los principios que eventualmente informaron la redacción de la Quinta Enmienda estaban presentes en las colonias desde el siglo xvi, cuando varias reconocieron estatutariamente la protección contra la do-ble exposición.!12) En 1784, New Hampshire fue el primer estado en incluir la protección contra la doble exposición en su constitución, aun antes de que se adoptara la Constitu-*652ción de Estados Unidos en 1789 y se ratificara la Quinta Enmienda de la Constitución federal en 1791.(13)
Estos son los antecedentes históricos de la protección que brinda la Sección 11 de nuestra Carta de Derechos. La protección que otorga nuestra Constitución es una criatura del common law, o derecho común angloamericano, incor-porada al Derecho puertorriqueño como resultado de nues-tra relación con Estados Unidos. Por lo tanto, este es par-ticularmente importante como fuente para interpretar su alcance.(14)
A. La protección constitucional contra la doble exposi-ción se fundamenta en varias consideraciones de política pública. Intenta evitar que el gobierno tenga una segunda oportunidad para encausar a un individuo con el beneficio del conocimiento estratégico y sustantivo que pudo adquirir sobre la defensa del acusado en el primer procedimiento. También evita que el individuo sea sometido a procesos múl-tiples, protegiéndolo de ser hostigado por el Estado y vivir ansioso ante la incertidumbre de que pueda ser encontrado culpable en cualquier ocasión, aun siendo inocente o ab-suelto de responsabilidad. Permitir que el Estado utilice to-dos sus recursos y poderes contra una persona presunta-mente autora de un delito en repetidas ocasiones y sin restricción alguna constituiría un abuso de poder.(15) En fin, esta disposición protege al individuo al limitar el ejercicio del enorme poder punitivo del Estado.
*653La garantía constitucional contra la doble exposición brinda cuatro tipos de protecciones: a no ser expuesto a otro procedimiento criminal tras ser absuelto por la misma ofensa; a no ser expuesto tras ser convicto por la misma ofensa; a no ser expuesto tras iniciarse un juicio por la misma ofensa, y a no ser castigado múltiples veces por la misma ofensa. Es decir, protege a las personas contra casti-gos y procedimientos múltiples por la misma conducta delictiva.!16)
El requisito principal que activa la protección contra la doble exposición es que ambos procedimientos sean un in-tento de encausar o castigar al ciudadano por el mismo delito. Si se le intenta castigar por delitos distintos, no aplica la protección constitucional contra la doble exposi-ción, aunque el ciudadano podría estar cobijado por protec-ciones estatutarias que encarnan los mismos principios de política pública, como la figura del concurso de delitos.!17)
Al evaluar si la persona fue expuesta dos veces por el mismo delito, los tribunales deben aplicar el criterio enun-ciado en Blockburger v. U.S.: dos delitos no son los mismos si cada uno requiere prueba que el otro no requiere.!18) Así, el tribunal deberá comparar la definición de los delitos en controversia para determinar si los elementos que deben probarse son los mismos. Si ese es el caso, se trata del mismo delito y se activa la protección constitucional contra la doble exposición. Igualmente, se activa dicha protección si *654uno de los delitos es un delito menor incluido en el otro.(19) En varias ocasiones hemos validado el criterio de Blockbur-ger para determinar el alcance de la protección contra la doble exposición bajo nuestra Constitución, pues nuestro texto constitucional limita la protección al mismo delito.(20)
La Regla 64(e) de Procedimiento Criminal provee efica-cia procesal a la garantía contra la doble exposición.(21) Para poder invocar la protección constitucional y solicitar la desestimación de una segunda denuncia o acusación, el acusado debe demostrar que se inició o celebró un primer juicio por el mismo delito por el cual se le acusa en el se-gundo procedimiento —o por un delito subsumido en éste — . El primer juicio debió haberse celebrado ante un tribunal con jurisdicción y mediante un pliego acusatorio válido, y el procedimiento o sanción tiene que haber sido de naturaleza criminal.(22)
B. Tanto el Artículo 5.01 de la Ley de Armas de Puerto Rico como el estatuto federal tipifican como delito el que una persona fabrique, importe o venda un arma de fuego sin poseer licencia para ello.(23) Ambos requieren que el Estado pruebe los mismos elementos delictivos —aunque en la jurisdicción federal también se requiere demostrar que la venta ocurrió en el comercio interestatal o internacional — . Como bien señala la Opinión mayoritaria, uno de los delitos por los cuales se encausó a ambos peti-cionarios ante el Tribunal de Primera Instancia es un de-lito menor incluido en los delitos federales y constituyen el mismo delito según el criterio de Blockburger.(24) Conse-*655cuentemente, concurrimos con la Opinión mayoritaria en que solamente las denuncias por violaciones al Art. 5.01 están en conflicto con la protección constitucional contra la doble exposición, pues exponen a los recurrentes a un se-gundo procedimiento criminal y a la posibilidad de recibir un segundo castigo por la misma conducta delictiva casti-gada en el Tribunal de Distrito federal.!25)
Sin embargo, como los procedimientos criminales se ini-ciaron en los tribunales de dos jurisdicciones distintas —la del Gobierno federal de Estados Unidos y la del Gobierno del Estado Libre Asociado de Puerto Rico— debemos exa-minar la situación de los peticionarios a la luz de la doc-trina de la doble soberanía.
III
A pesar de la primacía de los principios que encarnan las protecciones de la Quinta Enmienda en la estructura constitucional estadounidense, el Tribunal Supremo de Es-tados Unidos ha desarrollado una excepción a la prohibi-ción contra la doble exposición: la doctrina de la doble soberanía. Según esta excepción, la protección constitucio-nal contra la doble exposición de la Quinta Enmienda no aplica cuando dos soberanos distintos inician procedimien-tos criminales contra un ciudadano por el mismo delito.
Según ha expresado el Tribunal Supremo federal, como el delito es una ofensa contra la autoridad y dignidad de un soberano, al tipificar un delito el gobierno ejerce su propia soberanía. Cuando un mismo acto viola las leyes de dos so-beranos ofende la paz y dignidad de cada uno y, por consi-guiente, se cometen dos delitos distintos, aun cuando ten-gan los mismos elementos y se trate de los mismos hechos. Por lo tanto, como cada soberanía procesa al individuo por *656un delito distinto, la Quinta Enmienda no impide que el otro soberano inicie un segundo procedimiento criminal.(26)
Aunque el Tribunal Supremo aplicó esta doctrina por primera vez en el 1922, en U.S. v. Lanza, sus cimientos se articularon en varias decisiones emitidas en el siglo xix.(27) En Lanza, el Tribunal de Distrito federal desestimó cinco cargos contra varios ciudadanos por violaciones al National Prohibition Act, pues un tribunal del estado de Washington había condenado a estos ciudadanos por los mis-mos hechos y por delitos idénticos bajo la ley estatal.(28) No obstante, el Tribunal Supremo federal entendió que al tipi-ficar la venta de alcohol y los demás delitos en controver-sia, Washington ejerció su propia soberanía y, por lo tanto, un poder independiente al del Gobierno federal para casti-gar los delitos.(29)
La doctrina de la doble soberanía parte de la concepción del delito como una ofensa cometida contra la soberanía del gobierno y descansa en la premisa de que los ciudada-*657nos de Estados Unidos son a la misma vez ciudadanos de un estado o territorio, por lo cual le deben lealtad a dos soberanos, cada uno con autoridad para castigarlo inde-pendientemente de cómo proceda el otro.(30) Por lo tanto, para propósitos de la prohibición contra la doble exposición y la excepción de la doble soberanía, un soberano es el cuerpo político con autoridad para definir qué conducta constituirá un delito.
Sin embargo, según la doctrina de la doble soberanía, no basta la mera autoridad para crear y castigar delitos, sino que ambas jurisdicciones tienen que derivar esa autoridad de fuentes distintas.(31) Serán consideradas soberanías dis-tintas, para propósitos de la doctrina de la doble soberanía, si las entidades gubernamentales derivan su autoridad para castigar de fuentes distintas de poder.(32) Cuando se ha ava-lado la excepción de la doble soberanía, el Tribunal Supremo federal ha examinado si existe una autoridad soberana in-dependiente para encausar, en lugar de analizar la natura-leza de las relaciones políticas entre ambas entidades.
El escrutinio de la fuente última del poder para definir y castigar delitos descansa en una ficción jurídica que permite el buen funcionamiento del federalismo estadounidense: dentro de un mismo territorio, soberano ante las demás na-ciones en el ámbito internacional, existen dos entidades po-líticas principales —los estados miembros de la Unión y el Gobierno federal— que ejercen poderes y competencias par-ticulares, distribuidos a través de la Constitución federal. Esta distribución de poderes es más complicada que el simple binomio estado-Gobierno federal, pues dentro del terri-torio de Estados Unidos hay una pluralidad de entes políti-cos y jurisdicciones cuyos poderes a veces se superponen unos a otros, tales como el Distrito de Columbia, las tribus *658indígenas, los territorios, los enclaves militares y el Estado Libre Asociado de Puerto Rico, entre otros.(33) La historia y el desarrollo jurídico del federalismo estadounidense ofus-can la distinción entre la soberanía del Gobierno federal y la soberanía de las demás entidades políticas dentro de su te-rritorio y bajo su control. Más allá, el acomodo federalista demuestra que dentro del sistema político y jurídico estado-unidense no hay una concepción universal o singular de so-beranía y que, por el contrario, coexisten una pluralidad de concepciones sobre la misma.
Cuando el Tribunal Supremo federal comenzó a desarro-llar las bases de lo que luego se convertiría en la doctrina de la doble soberanía, no estaba claro cuáles entidades po-líticas dentro de Estados Unidos tenían atributos de sobe-*659rano y cuáles no. En Moore v. People of State of Illinois, se habla indistintamente de estados y territorios de Estados Unidos expresando que un ciudadano le debe obediencia tanto a éstos como al Gobierno federal:
Every citizen of the United States is also a citizen of every State or territory. He may be said to owe allegiance to two sovereigns, and may be liable to punishment for an infraction of the laws of either. The same act may be an offence or transgression of the laws of both. (Enfasis suplido).(34)
A pesar de que en 1907 se resolvió, en Grafton v. U. S., 206 US 333 (1907), que los territorios no se consideran so-beranos distintos al Gobierno federal, en 1959, tanto en Bartkus como Abbate, el Tribunal Supremo federal cita con aprobación las expresiones de Moore v. Illinois, supra, las cuales dan a entender que un mismo acto puede ofender las leyes de los soberanos al que un ciudadano le debe lealtad: el Gobierno federal y los estados o los territorios. Tampoco se le intentó dar ninguna clase de contenido a la expresión “soberanía” que permitiera determinar en qué momento y cómo se alcanzaba o disfrutaba de tal condición.
Por otro lado, según el concepto de soberanía del derecho común inglés no se entendería que los estados de la Unión y el Gobierno federal constituyen soberanos distintos. Según el derecho común, “soberanía” se refiere al poder último, indivisible e ilimitado que tiene que existir en toda sociedad política(35) Una simple lectura de la Constitución de Esta-dos Unidos revela que la fuente última del poder de Estados *660Unidos, en todas sus manifestaciones, es el Pueblo estadounidense.(36) Éste es quien posee esa última voluntad soberana de la cual se derivan tanto los poderes del Go-bierno federal como los de los estados.
A diferencia de los artículos de la Confederación, la Cons-titución de Estados Unidos no se asemeja a un tratado entre estados soberanos independientes, sino que es un acuerdo de voluntades mediante el cual el Pueblo estadounidense creó una nueva unión federal luego del fracaso inicial de la Confederación. Los Artículos de Confederación fueron acor-dados por los Estados y no conferían jurisdicción al gobierno federal sobre los habitantes de Estados Unidos. Ante la de-bilidad del arreglo político de la Confederación y los proble-mas de legitimidad y gobernanza que engendró, la Consti-tución de Estados Unidos se fundamentó en la soberanía popular —la voluntad del pueblo— para legitimar los pode-res que posee el Gobierno federal y otorgarle jurisdicción sobre los ciudadanos de los estados.!37)
En 1816, el Juez Asociado Story identificó con claridad la fuente del poder político en Estados Unidos al expresar lo siguiente en Martin v. Hunter’s Lessee:
The constitution of the United States was ordained and established, not by the states in their sovereign capacities, but emphatically, as the preamble of the Constitution declares, by “the People of the United States”. There can be no doubt that it was competent to the people to invest the general government with all the powers which they might deem proper and necessary; to extend or restrain these powers according to their own good pleasure, and to give them a paramount and supreme authority. As little doubt can there be, that the people had a right [...] to make the powers of the state governments, in given cases, subordinate to those of the nation, or to *661reserve to themselves those sovereign authorities which they might not choose to delegate to either.(38)
Por consiguiente, si aplicamos el estándar articulado por el Tribunal Supremo federal, la fuente última de la autoridad para crear y castigar delitos recae verdadera-mente en el Pueblo de Estados Unidos y no en el Gobierno federal ni los estados de la Unión.
Al aplicar la doctrina de la doble soberanía, el Tribunal Supremo federal ha resuelto que ésta permite que un Es-tado castigue a un individuo aún después de que otro Es-tado lo haya castigado por el mismo delito.(39) También per-mite lo mismo cuando quien castiga originalmente por el mismo delito es el Gobierno federal,(40) al igual que permite al Gobierno federal castigar al individuo cuando el Estado lo ha castigado antes por el mismo delito.(41) Finalmente, permite que el Gobierno federal castigue a una persona por el mismo delito por el cual una tribu indígena lo ha casti-gado previamente.(42) Las únicas instancias donde el Tribunal Supremo ha resuelto que no aplica la doctrina de la doble soberanía es cuando los procedimientos criminales ocurren bajo la autoridad del Gobierno federal y un terri-torio de Estados Unidos,(43) o bajo la autoridad de un mu-nicipio y el estado al que pertenece^44)
Evaluemos el tratamiento que el Supremo federal ha dado a cada una de las soberanías que coexisten en la ju-risdicción estadounidense.
A. Los estados de la Unión: “E Pluribus Unum”
Como vimos, el Tribunal Supremo federal no ha encon-trado inconvenientes en resolver que los estados de la *662Unión son soberanos distintos para fines de la doctrina de la doble soberanía. Esto se enmarca en los principios del federalismo estadounidense: como el Gobierno federal es un gobierno de poderes enumerados, los estados retienen, a través de la Décima Enmienda, los poderes que no se delegaron expresamente al Gobierno federal. Entre los po-deres retenidos se encuentra la autoridad para crear y cas-tigar delitos.(45)
En Bartkus se validó el encausamiento criminal por el estado de Illinois después que los acusados fueran absuel-tos del mismo delito en el Tribunal federal.(46) En Abbate v. U.S. se atendió la situación inversa, pues los acusados se declararon culpables en el tribunal de Illinois antes de ser encausados en el foro federal. Ambas decisiones, emitidas el mismo día, validaron la doctrina de la doble soberanía y reiteraron lo dicho en Lanza(47)
Lo decidido en Bartkus y Abbate descansa en la si-guiente premisa: que dentro de la estructura del sistema federal estadounidense los estados y el gobierno federal son comunidades políticas independientes.(48) Es por eso que el grado de control que ejerza el Gobierno federal sobre el estatal no impide que un estado, a su vez, ejerza su propia soberanía para castigar. (49)
Una vez articulada la doctrina, el Tribunal Supremo federal continuó extendiendo su aplicación en varios casos. En Heath v. Alabama, el estado de Alabama acusó a Larry Gene Heath de ordenar el secuestro y posterior asesinato de su esposa. Heath ya había sido procesado en el estado de Georgia, donde se consumó el asesinato, y se había de-clarado culpable a cambio de una condena de cadena *663perpetua. Acto seguido el estado de Alabama, donde resi-dían Heath y su esposa y donde ésta fue secuestrada, instó un procedimiento criminal por los mismos hechos y even-tualmente condenó a Heath a la pena de muerte. El Tribunal Supremo federal reiteró lo dicho en Bartkus, Abbatte y Wheeler, y expresó que Georgia y Alabama eran soberanos distintos, por lo cual aplicaba la excepción de la doble soberanía. Según el Tribunal, la controversia requería de-terminar si la doctrina de la doble soberanía permitía pro-cesos criminales sucesivos al amparo de las leyes de estados diferentes en situaciones en las que, de ordinario, aplicaría la protección constitucional en contra de la doble exposición.!50) Explicó que la doctrina de la doble soberanía se activa cuando los dos gobiernos derivan su autoridad para castigar de fuentes distintas.!51) Citando lo ya resuelto en sus opiniones anteriores, el Tribunal Supremo federal reafirmó que los estados derivan su poder para procesar a quienes violan sus leyes de lo que llamó su “soberanía inhe-rente”, la cual caracterizó de la siguiente manera:
Los estados no son menos soberanos entre ellos, que respecto al gobierno federal. Sus poderes para iniciar procedimientos cri-minales se derivan de fuentes separadas e independientes de poder y autoridad, que les pertenecían antes de ser admitidos en la Unión y se preservaron mediante la Décima Enmienda. (Traducción nuestra).!52)
Vemos que el Tribunal articuló dos razones por las cuales considera que los estados son soberanos: poseían una sobe-ranía inherente antes de ser admitidos a la Unión —que la Décima Enmienda les preservó— y la distribución de pode-res entre los estados y el Gobierno federal les reconoce su soberanía.(53) Como Georgia y Alabama son soberanos dis-*664tintos, Alabama no quebrantó la protección constitucional contra la doble exposición al procesar y condenar al señor Heath por el mismo delito por el cual se había declarado culpable en Georgia. El Tribunal resolvió que Heath cometió dos delitos de asesinato distintos, pues con un mismo acto violó las leyes de dos estados soberanos, quebrantando la paz y la dignidad de cada uno. En el 1992, el estado de Alabama ejecutó a Larry Gene Heath.(54)
Según el Tribunal Supremo federal, los estados eran so-beranos antes de ser admitidos a la Unión. Sin embargo, su análisis en torno a la soberanía de los estados resulta inadecuado desde una perspectiva histórica, pues ignora por completo el proceso de incorporación y admisión de los territorios como estados de la Unión. Este proceso apunta en una dirección muy distinta.
La tesis de que los estados que hoy forman parte de la Unión alguna vez gozaron de una soberanía “original” o “in-herente” sólo podría ser cierta con respecto a los primeros estados que lograron su independencia del Imperio Britá-nico antes de pactar los Artículos de Confederación. Los es-tados que crearon la Confederación pactaron bajo su poder soberano y se reservaron todo poder no delegado expresa-mente al gobierno general.(55) Sin embargo, difícilmente se podría decir que la mayoría de los demás estados que se incorporaron a la Unión alguna vez disfrutó de soberanía original o inherente, pues la “soberanía” de cada uno de es-*665tos como estado nació en el mismo momento en que fue ad-mitido a la Unión. (56)
En el esquema constitucional estadounidense, el Con-greso tiene el poder para admitir nuevos territorios como estados de la Unión al amparo del Artículo IV de la Cons-titución federal.!57) La ley conocida como la Northwest Ordinance de 1787, la primera de las leyes territoriales que precedieron a las constituciones de muchos estados, dispo-nía para la creación de un gobierno civil territorial de tres etapas; la última de ellas permitía que se autorizara la redacción de una Constitución estatal una vez el territorio hubiera alcanzado una población y nivel de “americaniza-ción” aceptable para el Congreso.!58)
La ley obligaba a los territorios a crear un gobierno repu-blicano, a proteger las libertades civiles y religiosas de los habitantes del territorio y mantenerse siempre dentro de la Unión, sujetos a los límites impuestos por la Constitución de Estados Unidos y las normas de su ley orgánica.!59) Según el lenguaje del estatuto, las disposiciones que contenían las obligaciones impuestas al territorio se conocerían como los “artículos del convenio” y jamás podrían ser alterados a me-nos que se obtuviera el consentimiento de ambas partes.!60) *666Como vemos, no hubo tal “soberanía original”. Los territo-rios convertidos en estados no estaban en libertad de crear un gobierno con una Constitución que respondiera a su voluntad absoluta, sino que la misma debía ceñirse a las exigencias mínimas impuestas por el Congreso y la Cons-titución de Estados Unidos. Por el lenguaje expresamente dispuesto en la Northwest Ordinance, las obligaciones y los compromisos impuestos a los habitantes del territorio me-diante esta ley orgánica no desaparecían una vez se alcan-zaba la estadidad federada. Es decir, ni siquiera después de lograda la estadidad quedaban libres estos nuevos esta-dos de las ataduras impuestas por los “artículos del conve-nio” de la Northwest Ordinance: estos seguirían aplicando a los nuevos estados quienes estaban imposibilitados de cambiarlos o derogarlos.!61)
Aunque lo dispuesto en la Northwest Ordinance de 1787 varió según se adoptaron las leyes orgánicas para los distin-tos territorios, el Congreso utilizó sus elementos principales al autorizar la admisión de varios territorios como estados de la Unión.(62) El proceso de admitir un nuevo estado co-menzaba con la aprobación por el Congreso de una ley ha-bilitadora {enabling act o “ley de bases”, como las llamaba Trías Monge) estableciendo un procedimiento para que el territorio celebrara una asamblea constituyente, redactara una Constitución estatal y eligiera sus representantes al Congreso.(63) Luego, la Constitución estatal se enviaba al *667Congreso para que revisara que la misma cumplía con las condiciones y restricciones impuestas en la ley habilitadora. Si el Congreso entendía que'la constitución estatal cumplía con lo requerido, emitía una resolución en la cual simultá-neamente aprobaba la Constitución y admitía al territorio como nuevo estado de la Unión.(64)
El breve análisis histórico anterior nos permite derivar dos conclusiones. Primero, la pregonada soberanía original o inherente de los estados de la Unión no existe, o al menos es muy imprecisa desde el punto de vista histórico.(65) La realidad es que los territorios, en su inmensa mayoría, tu-vieron que pasar por un proceso de colonización y desarro-llo del gobierno territorial antes de ser admitidos como es-tados de la Unión. En este proceso, las realidades socio-culturales de los territorios y la política de Estados Unidos jugaron un papel determinante al momento de decidir qué condiciones se impondrían y cuánto tiempo duraría el pe-riodo de tutela del Congreso sobre el territorio.(66) Por lo tanto, el que la inmensa mayoría de los estados de la Unión gozara de una soberanía original o inherente es tan sólo una ficción jurídica que nace en el mismo instante en que el estado es admitido a la Unión.(67) Segundo, aun des-pués de ser admitidos como estados, éstos siguen atados y obligados por las condiciones que el Congreso impuso uni-lateralmente, por lo cual el Tribunal Supremo federal le reconoce una soberanía independiente a la del Gobierno federal que no llega a ser absoluta o ilimitada.
*668Resulta claro que la teoría de la soberanía original o in-herente sería aplicable tan sólo a los trece estados originales que se independizaron del Imperio Británico antes de entrar a la Unión. Por lo tanto, la doctrina de la doble soberanía no puede sostenerse en que los estados tenían una soberanía previa al entrar en la Unión. Sin embargo, es evidente que los estados tienen jurisdicción independiente para prescribir qué constituirá una ofensa a su “soberanía” y poner en vigor las leyes que castigan dicha conducta.!68)
B. Las Tribus Indígenas y el poder plenario del Congreso
El Tribunal Supremo federal ha resuelto que la doctrina de la doble soberanía permite que un Tribunal de Distrito federal encause a un miembro de una tribu por el mismo delito por el cual fue enjuiciado en los tribunales de una tribu indígena.!69) No obstante, la manera en que el Tribunal ha aplicado esta doctrina revela las incongruencias in-ternas del criterio articulado para determinar qué entida-des pueden considerarse soberanas.
Aunque las tribus indígenas están físicamente dentro del territorio estadounidense y están sujetas a los poderes plenarios del Congreso, se consideran pueblos separados con poder para controlar sus asuntos internos y relaciones sociales.!70) El Tribunal Supremo federal ha resuelto que *669las tribus poseen una soberanía inherente que no se ha extinguido, aunque su incorporación dentro del territorio de Estados Unidos necesariamente les removió ciertos atri-butos soberanos. En fin, las tribus indígenas poseen todos los atributos soberanos que no han perdido mediante tra-tados o legislación, o como consecuencia necesaria de su estatus de dependencia del gobierno federal. (71)
El Tribunal Supremo atendió la doctrina de la doble so-beranía en el contexto de las tribus indígenas en 1978, en U.S. v. Wheeler. Un miembro de la Tribu Navajo fue senten-ciado en el tribunal de la tribu por infringir su código penal. Un año más tarde, un gran jurado federal encontró causa para acusarlo ante el Tribunal de Distrito federal de Arizona por el delito federal de agresión sexual estatutaria. El acu-sado solicitó la desestimación de la acusación por entender que el delito por el cual lo sentenció la tribu era uno menor incluido en el delito federal. El Tribunal federal desestimó las acusaciones.
El Supremo federal revocó la desestimación y resolvió que la excepción de la doble soberanía aplicaba a las tribus indígenas, por lo menos respecto a su autoridad para cas-tigar a los miembros de la propia tribu. Tras evaluar la excepción de la doble soberanía y las instancias donde ha-bía validado o invalidado su aplicación, el Supremo federal concluyó que la Tribu Navajo nunca renunció a su sobera-nía original (primeval sovereignty) para castigar delitos co-metidos por miembros de su propia tribu. Por lo tanto, “cuando la Tribu Navajo ejerce su poder, lo hace como parte de la soberanía que retuvo y no como una extensión del Gobierno federal”. (Traducción nuestra).(72)
En otras palabras, la fuente última del poder de las tribus para encausar es la soberanía “primitiva” que poseye-ron antes de su conquista por Estados Unidos y no una delegación de autoridad por parte del Congreso. El que el *670Congreso regule la forma y extensión del gobierno propio de las tribus no significa que este sea la fuente de ese poder.!73) Aunque los tratados entre las tribus y Estados Unidos delegaron la autoridad para que Estados Unidos castigaran a miembros de la tribu que cometieran delitos contra individuos que no lo eran, no eliminaron la jurisdic-ción de la tribu para castigar a sus propios miembros.!74) El poder para gobernar sobre asuntos internos tampoco era una delegación de autoridad por parte del Congreso, pues tal delegación no aparece en los tratados y leyes.!75)
Existe una tensión inherente entre aseverar que las tribus indígenas poseen soberanía para fines de la cláusula contra la doble exposición y reconocer el control plenario que aún posee el Congreso sobre ellas. Aunque las tribus se consideran soberanos distintos para la doctrina de la doble soberanía, en virtud de la constitución federal el Congreso tiene poderes plenarios para legislar sobre ellas.!76) Por lo tanto, la soberanía de una tribu para crear delitos y casti-garlos está sujeta al control federal que el Congreso puede ejercer unilateralmente mediante legislación.!77)
El trato aparentemente paradójico hacia la soberanía de las tribus no tardó en producir resultados indeseables. En Wheeler, el Tribunal Supremo sólo reconoció que cuando una tribu indígena castiga a sus propios miembros está ejerciendo uno de los poderes inherentes a su soberanía limitada que nunca cedieron. Sin embargo, en Duro v. Reina el Tribunal Supremo federal resolvió que esos vesti-gios de soberanía no autorizaban a una tribu a encausar miembros de otras tribus, aun cuando los delitos se come-tieran dentro de su territorio.!78) En respuesta directa a *671esta decisión, el Congreso legisló para reconocer y afirmar la autoridad inherente de una tribu para iniciar una acción penal contra un indio que no es miembro de la tribu.C79)
El Supremo federal analizó esta nueva autoridad esta-tutaria en el contexto de la excepción de la doble soberanía en U.S. v. Lara.(80) Un miembro de otra tribu que habitaba dentro del territorio de la Tribu Spirit Lake se declaró culpable ante un tribunal de la tribu por agredir a un oficial federal. Posteriormente fue encausado en el Tribunal de Distrito federal de North Dakota por el mismo delito. Con-siderando que el Congreso legisló para revocar el resultado de Duro v. Reina, al evaluar si la acusación federal consti-tuía una violación a la protección contra la doble exposi-ción, el Supremo federal afinó la controversia de la si-guiente forma: ¿cuál era la fuente última de la autoridad de la tribu para castigar a indios de otras tribus, su sobe-ranía inherente o una delegación federal de autoridad?(81)
El lenguaje estatutario de la ley examinada en Lar a fue redactado cuidadosamente, de forma tal que se ajustara a la norma pautada en Wheeler. El historial legislativo de-mostraba que el estatuto no delegaba jurisdicción a las tribus sobre más individuos, sino que reconocía y afirmaba que el poder de las tribus para castigar a miembros de otras tribus dentro de su territorio es uno de los poderes que las tribus no cedieron al Gobierno federal. En virtud de esta declaración de intención legislativa, el Supremo federal concluyó que la ley no fue una delegación de autoridad del Congreso, sino un reconocimiento válido de la sobera-nía inherente de la tribu, la cual puede ser modificada al amparo de los poderes plenarios del Congreso.(82) Es decir, *672como la intención legislativa fue reconocer la soberanía in-herente de las tribus, la ley que autoriza a la tribu a en-causar a indios que no sean miembros de esa tribu no fue una delegación de poder de parte del Congreso, sino un ejercicio válido de la autoridad del Congreso para alterar las restricciones que las ramas políticas le habían im-puesto al poder punitivo de las tribus.(83)
C. Sujetos a la voluntad del soberano: territorios y ciudades
Los tribunales federales han reconocido excepciones muy limitadas a la doctrina de la doble soberanía. (84) La excepción más importante —y a la cual se ancla hoy el razonamiento de la Mayoría— ocurre cuando el gobierno de un territorio de Estados Unidos y el Gobierno federal inicia los procedimientos criminales. Como el gobierno de un territorio deriva sus poderes del Congreso, sus tribuna-les territoriales no son más que una extensión de dicha autoridad, de manera que ambas entidades ejercen el po-der punitivo del mismo soberano y las protecciones de la Quinta Enmienda impiden que ambos encausen a un indi-viduo por el mismo delito.(85)
El Tribunal Supremo federal estableció que los territo-rios no eran soberanos distintos del Gobierno federal quince años antes de articular la doctrina de la doble sobe-ranía en Lanza, supra. En Grafton v. U.S., resuelto en el 1907, un soldado estadounidense fue absuelto por un tribunal militar de cometer asesinato, pero luego fue hallado culpable por el mismo delito en el tribunal territorial de las Filipinas. El Tribunal Supremo federal razonó que el go-*673bierno de las Filipinas debía su existencia absolutamente a la voluntad de Estados Unidos. Es decir, la legitimidad del gobierno de las Filipinas dependía de la jurisdicción y au-toridad que Estados Unidos tenía sobre el archipiélago, y ambos tribunales —el militar y el territorial— ejercían sus poderes bajo la autoridad del mismo soberano, Estados Unidos.(86) Por lo tanto, revocó la convicción dictada por el tribunal del territorio de las Filipinas porque la Quinta Enmienda impedía que el acusado fuera enjuiciado dos ve-ces por el mismo delito.(87)
En 1907, Filipinas era un territorio de Estados Unidos obtenido como resultado de la guerra con España en 1898. En esa época, Filipinas tenía un gobierno civil creado en virtud de la Ley Orgánica de Filipinas de 1902, también conocida como la “Ley Cooper”. (88) La Ley Cooper era una legislación del Congreso que le otorgaba un gobierno civil al país recién anexado y le autorizaba a elegir una asamblea legislativa una vez cesara toda rebelión armada en contra de Estados Unidos.(89) Sin embargo, a pesar de que esta ley orgánica le daba a la asamblea legislativa territorial facul-tades legislativas limitadas, el Congreso se reservó el poder de veto incondicional y podía anular toda aquella legislación con la que no estuviese de acuerdo.(90) No nos debe resultar extraño entonces que el Tribunal Supremo federal haya en-contrado que las leyes aprobadas por la asamblea legisla-tiva filipina en virtud de la Ley Cooper eran en realidad un poder delegado por el Congreso, del cual derivaba la autori-dad para adoptarlas y quien se reservaba la última palabra para autorizar o anular las mismas.
Como veremos más adelante, la Ley Foraker de 12 de *674abril de 1900, que instituyó en Puerto Rico un gobierno civil sujeto fuertemente a la tutela del gobierno de Estados Uni-dos, tenía una disposición análoga que preservaba el poder de veto del Congreso sobre la legislatura territorial.(91) Por lo tanto, en la medida en que la ley territorial —ya fuera la promulgada por Filipinas al amparo de la Ley Cooper o la promulgada por Puerto Rico bajo la Ley Foraker o la Ley Jones— era en realidad una expresión de la autoridad del Congreso, los procesos judiciales en el tribunal federal o en el tribunal territorial se realizaban al amparo de la autori-dad del mismo soberano, el Gobierno federal.
Es en este trasfondo que tenemos que analizar el caso de People of Puerto Rico v. Shell Co., donde el Supremo federal, en dictum, reafirma lo ya dicho en Grafton a los efectos de que en los territorios no aplica la excepción de la doble soberanía.(92) En Shell Co., el Tribunal Supremo federal analizó la facultad de la Asamblea Legislativa territorial de Puerto Rico para legislar en contra de monopolios y prácticas ilícitas comerciales, un campo que estaba go-bernado por el Sherman Anti-Trust Act de 1890.(93) El Tribunal decidió que el hecho de que el Congreso ejerciera su poder para regular el comercio no significaba que toda otra iniciativa de los Estados o los territorios respecto a este tema estaba prohibida.
En su análisis, el Tribunal Supremo federal expresó que la autorización que la See. 32 de la Ley Foraker, supra, dio a la Legislatura insular para legislar sobre asuntos inter-*675nos incluía el poder para crear leyes que penalizaran una conspiración para afectar negativamente el comercio. No estando eso en duda, la pregunta era si la ley territorial y la ley federal podían coexistir.(94) En su explicación, el Supremo federal expresó que el diseño del gobierno territorial, tanto en territorios continentales como en Puerto Rico, estaba pensado para permitir a los habitantes de dicho territorio tantos poderes de gobierno propio para aten-der los asuntos locales como fueran compatibles con la su-premacía y supervisión del Gobierno federal, además de ciertos principios fundamentales establecidos por el Congreso.!95) No habiendo duda de que la ley antimonopo-lios local y la Ley Sherman podían coexistir, y que evitar que se realicen acuerdos contractuales ilegales que puedan afectar la economía era un interés local legítimo sobre el cual la legislatura territorial podía legislar, el Supremo federal resolvió que la ley local era válida. Una vez resuelto esto, el Supremo federal expresó, en dictum, lo ya dicho en Grafton v. U.S., supra, en cuanto a que como la legislación y los tribunales federales y territoriales fueron creados por el mismo soberano —el Congreso— un encausamiento en un tribunal con competencia bajo las leyes de cualquiera de estos impediría, necesariamente, un encausamiento al amparo de la otra legislación o en el otro tribunal.(96)
En el contexto de las leyes orgánicas Foraker y Jones, que limitaban el gobierno de la isla y lo ponían práctica-mente bajo el control de funcionarios estadounidenses y bajo la estricta supervisión y control del Congreso, era natural concluir que aplicaría la misma lógica articulada en Grafton. Al amparo de las leyes orgánicas, la autoridad para legislar de nuestra legislatura insular era claramente una delegación de poderes por parte del Congreso, quien tenía poder para vetar o anular la ley antimonopolios de *676Puerto Rico que estaba en controversia en Shell Co. El Congreso expresó su voluntad al no vetar la ley puertorri-queña y permitir que fuese promulgada y continuara en vigor. (97)
Al analizar la postura del Tribunal Supremo federal en torno a la relación entre los territorios y el Congreso para propósitos de la doctrina de la doble soberanía, hemos visto que en las ocasiones en que se ha negado que existen dos soberanos el factor decisivo fue la ausencia de independen-cia para determinar qué conducta constituía un delito, pues la legitimidad del gobierno territorial y la legislación que este aprobara dependía, necesariamente, de los poderes que le delegara el Congreso.(98) Claramente, la ausencia de ca-pacidad para tipificar conducta delictiva de manera inde-pendiente es lo que impedía que Filipinas fuera considerada entonces un soberano distinto al gobierno federal, pues la legislación territorial podía ser anulada o vetada unilateral-mente por el Congreso, quien también intervenía en el nom-bramiento de sus principales oficiales ejecutivos. Esta misma ausencia de jurisdicción legislativa independiente, y no la condición territorial de Puerto Rico, es lo que explica el dictum del Tribunal Supremo en Shell Co., supra.
La adecuación histórica de lo resuelto en Shell Co. y la manifestación soberana del Pueblo de Puerto Rico a través de nuestra Constitución del 1952 ponen en entredicho los fundamentos jurídicos que motivaron al Tribunal Supremo federal a expresar que Puerto Rico no posee soberanía pro-pia para fines de la doctrina de la doble soberanía.(99)
*677D. Amanera de resumen, intentemos realizar una des-cripción normativa del concepto de soberanía para fines de la protección contra la doble exposición de la Quinta En-mienda, según articulado en la jurisprudencia del Tribunal Supremo federal.
Como vimos, el verdadero soberano tanto para los esta-dos de la Unión como para el Gobierno federal es el Pueblo estadounidense. Sin embargo, es un principio fundamental e incuestionable que en asuntos internos los estados y el Gobierno federal son soberanos distintos, por lo que, al in-dagar sobre cuál es la fuente última del poder, el análisis del Tribunal tiene que circunscribirse a los límites que el federalismo estadounidense impone.
Los conflictos que genera el federalismo estadounidense demuestran que los estados y el Gobierno federal no sólo son soberanos diferentes, sino que también son soberanos de distinto tipo. Así, el Gobierno federal es un gobierno de poderes enumerados y su ámbito de acción está limitado a lo que le autorice la Constitución. Por otro lado, los estados tienen todos los poderes que no se delegaron al Gobierno federal. Esta distribución de poderes entre los dos entes políticos principales en Estados Unidos ha fluctuado a tra-vés del tiempo, y hoy ambos ejercen poderes muy distintos a los vislumbrados cuando se redactó la Constitución estadounidense.(100) Podemos hacer la misma aseveración sobre las tribus indígenas, pues estas también poseen una soberanía cualitativamente distinta a la de los estados y el Gobierno federal. Las tribus, según explicamos, están so-metidas a los poderes plenarios del Congreso, pero aun así son soberanos distintos para fines de la prohibición contra la doble exposición.
La soberanía, a estos efectos, no tiene que ser perma-nente, pues hemos visto que la soberanía de las tribus se *678puede ampliar, restringir, crear o extinguir unilateral-mente por el Congreso. Tampoco tiene que ser una sobera-nía absoluta, pues puede estar sujeta a los poderes plena-rios del Congreso, como en el caso de las tribus, o a los límites que impone la Constitución de Estados Unidos a los estados y al Gobierno federal. Tampoco tiene que ser una soberanía anterior a la existencia de Estados Unidos, pues si bien las tribus y las trece colonias tenían una soberanía previa, los estados incorporados posteriormente a la Unión nunca la tuvieron.
Por otro lado, si observamos las instancias en las que el Tribunal encontró que no existía una soberanía con fuente distinta, vemos que los territorios carecen de autoridad in-dependiente para crear delitos y castigar, pues no sólo es-tán sujetos a los poderes plenarios del Congreso, sino que el Congreso también puede vetar legislación local y hasta adoptar un código penal local que exceda los poderes enu-merados del Congreso.
Con este trasfondo, tenemos que analizar si el Estado Libre Asociado de Puerto Rico es un soberano para fines de la doctrina de la doble soberanía. Es decir, debemos exami-nar si Puerto Rico cuenta con suficiente autoridad indepen-diente de la del Gobierno federal para tipificar y castigar delitos de manera autónoma.
IV
No es nuestro objetivo hacer un análisis exhaustivo del tema de las relaciones políticas y jurídicas de Puerto Rico y Estados Unidos durante más de un siglo.(101) Aun así es necesario adentrarnos brevemente en esa historia para entender el contexto en las que se desarrollaron.
*679A. La anexión a Estados Unidos
Estados Unidos anexó a Puerto Rico como resultado de su breve guerra contra España de abril a agosto de 1898. Luego del armisticio entre ambos países, la firma del Tra-tado de París el 10 de diciembre de 1898 selló la suerte de Puerto Rico como posesión de ultramar indefinida de Esta-dos Unidos.(102) El hecho que Estados Unidos pudiera adqui-rir nuevos territorios mediante cesión como resultado de una guerra no era un asunto nuevo, pues en el 1828 el Tribunal Supremo de Estados Unidos había resuelto que el po-der constitucional de declarar la guerra y concertar tratados implicaba el poder de adquirir territorio por cualquiera de esos medios.(103)
Cuando en el 1898 Estados Unidos adquirió a Puerto Rico como territorio, el entendido general era que los terri-torios anexados serían incorporados inmediatamente y luego admitidos como estados de la Unión.(104) Aunque Esta-dos Unidos eventualmente anexó como estados a todos los territorios que adquirió antes del 1898, los territorios adqui-ridos en el Tratado de París tendrían un futuro distinto.
La continuidad del territorio continental facilitó el pro-ceso de expansión de Estados Unidos desde sus inicios. Esto permitió la homogenización o “americanización” de los terri-torios que serían admitidos eventualmente como estados de la Unión. De igual forma, las condiciones impuestas a los *680territorios fueron parte de una estrategia del Congreso para asimilar la sociedad y el gobierno del territorio al resto de la sociedad estadounidense.(105) Esta política pública fue muy eficaz, pues los territorios adquiridos antes del 1898 eran principalmente contiguos y escasamente habitados, permi-tiéndoles a los colonizadores estadounidenses poblarlos rápidamente.(106)
Además, a finales del siglo xix y comienzos del siglo xx, las naciones europeas se habían embarcado en una vorágine expansionista, conquistando territorios y creando imperios coloniales tanto en Africa como en Asia y el Pacífico. Se en-tendía para entonces que Estados Unidos no podría partici-par en la aventura colonialista ni forjar su propio imperio si no tenía la flexibilidad de anexar territorios sin que esto implicase necesariamente la incorporación del mismo.!107)
Los territorios adquiridos en esta época eran distintos a los previamente anexados, pues tenían su propia cultura e idiosincrasia. Por eso, Estados Unidos no deseaba anexar-los como estados de la Unión.!108) El Tribunal Supremo federal tendría entonces que justificar el que Estados Unidos ejerciera soberanía sobre un territorio sin que éste luego se convirtiese en estado de la Unión, con los derechos y las obligaciones mutuas que ello implica. Es decir, tenía que justificar la existencia de colonias dentro del ordenamiento jurídico y político de Estados Unidos, una nación forjada por colonias que lucharon contra la tiranía del Imperio Bri-tánico para defender sus derechos y libertades y lograr su independencia. Eventualmente articuló esta justificación, *681la teoría de incorporación territorial, en las decisiones que hoy conocemos como los Casos Insulares.(109)
La primera expresión de la doctrina de incorporación territorial ocurrió en la Opinión concurrente del Juez White en Downes v. Bidwell, que luego fue adoptada unánime-mente en Balzac v. Porto Rico. Luego de hacer un recuento histórico de todos los tratados mediante los cuales Estados Unidos había anexado e incorporado territorios antes de 1898, el Juez White concluye que desde el comienzo de la historia constitucional de Estados Unidos los poderes políti-cos entendían que la incorporación de los territorios no sería automática, sino que había que atenerse a lo que proveía cada uno de los tratados correspondientes.(110) Al analizar el Tratado de París, el Juez White no encontró ningún len-guaje que indicara la intención del Congreso de incorporar a los territorios adquiridos.(111)
Según la teoría de la incorporación, los territorios anexados por Estados Unidos se dividen en dos categorías: los incorporados y los no incorporados.(112) Los habitantes de los primeros gozarían de todos los derechos y privilegios que garantiza la Constitución de Estados Unidos y estarían destinados eventualmente a entrar en la Unión como otro estado más. Los segundos pertenecerían a Estados Unidos como una posesión, teniendo sus habitantes sólo aquellos derechos constitucionales que fueran considerados funda-mentales, sin promesa de incorporación o estadidad futura, *682pudiendo el Congreso renunciar, incluso, a la soberanía so-bre éstos. Para incorporar a un territorio se requiere que el Congreso consienta expresamente a incorporarlo. Si no se manifiesta expresamente esta voluntad, que no se puede in-ferir, el territorio se considera no incorporado.!113)
Evidentemente, las diferencias en raza y cultura del pueblo puertorriqueño y el ímpetu imperialista de la época fueron los elementos que produjeron los Casos Insulares y la base de la política colonial que Estados Unidos estable-ció para Puerto Rico.!114) No podemos obviar estas conside-raciones políticas al adentrarnos en la creación del Estado Libre Asociado de Puerto Rico y sus implicaciones para propósitos de la doctrina de la doble soberanía.
B. Antecedentes inmediatos a la Ley 600 y el debate sobre la Constitución de Puerto Rico
Al pasar a ser un territorio de Estados Unidos, Puerto Rico fue gobernado por un gobierno militar y luego por un gobierno civil de poderes limitados.!115) En 1917, el Con-greso promulgó la Ley Jones, alterando el gobierno territorial para aumentar el grado de autonomía del gobierno insular. Sin embargo, el Congreso mantuvo el gobierno de Puerto Rico bajo el control federal, nombrando su Gober-nador y reservándose el derecho a vetar la legislación local *683o anularla y legislar directamente sobre la material116) Por lo tanto, cuando el Tribunal Supremo federal se expresó sobre la soberanía de Puerto Rico y la doctrina de la doble soberanía en Shell Co., supra, el Gobierno federal supervi-saba y ejercía control estricto sobre los asuntos internos de Puerto Rico. Al igual que las Filipinas en Grafton, supra, bajo el régimen de la Ley Jones el gobierno de Puerto Rico era claramente una extensión de la autoridad del Con-greso, siendo éste su último e inapelable legislador, aún para asuntos internos, con jurisdicción prescriptiva o legis-lativa plena sobre la isla.
La Ley 600 también surgió en un contexto muy dife-rente al de las anteriores leyes orgánicas que Estados Uni-dos había promulgado para sus territorios. Terminada la Segunda Guerra Mundial, en 1945 se adoptó la Carta de las Naciones Unidas para establecer una nueva organiza-ción internacional que promoviera la paz y la seguridad luego del fracaso de la anterior Liga de las Naciones.(117) El Artículo 73 de dicha Carta expresó la entonces nueva norma internacional en contra del poder absoluto de una nación sobre el gobierno de otros pueblos o territorios que aún “no hayan alcanzado todavía la plenitud del gobierno *684propio”.(118) Dicho artículo impuso a estos países coloniza-dores la responsabilidad de proteger la cultura de estos pueblos y fomentar que alcanzaran a la brevedad posible la plenitud de gobierno propio.(119)
No hay duda que la anterior norma internacional aplica al caso de Puerto Rico: nuestro archipiélago es una nación caribeña desde el punto de vista sociológico-cultural, pose-yendo todos los atributos de una cultura distinta, con un lenguaje e idiosincrasias propias que nos distinguen de cualquier otra nación. (120) Por esto el Artículo 73 de la Carta de las Naciones Unidas, y las Resoluciones 1514(XV) y 1541(XV) aplican, por ejemplo, a Puerto Rico y a las Islas Marianas, y no a Florida u Oregon. El Congreso de Estados Unidos, en las últimas ocasiones en que ha intentado aten-der cabalmente el problema del status político de Puerto Rico ha reconocido expresamente su derecho a la libre autodeterminación según el derecho internacional(121) *685y el Comité de Descolonización de las Naciones Unidas ejerce jurisdicción sobre el caso de Puerto Rico desde 1973.(122)
Con este trasfondo, pasemos a examinar la aprobación de la Ley Pública 600 en 1950 y la creación de la Constitu-ción del Estado Libre Asociado de Puerto Rico. La natura-leza y la intención de la Ley 600 iban más allá de las leyes orgánicas que le precedieron, la Ley Foraker y la Ley Jones. Evidentemente, la intención no era crear otra ley orgánica para Puerto Rico. Se trataba de una legislación que buscaba satisfacer las exigencias presentadas durante muchos años por todas las fuerzas políticas en la isla y que aún no se habían satisfecho.
La Ley Pública 600 autorizó al Pueblo de Puerto Rico a elegir delegados para una Asamblea Constituyente que re-dactaría una constitución que estableciera un gobierno re-publicano e incluyera una carta de derechos/123) Según los propios términos de la Ley 600, ésta se establecía ante el reconocimiento del “principio del gobierno por consenti-miento de los gobernados” y con el carácter de un “convenio”/124) En ese sentido, la Ley 600 fue un mecanismo similar al que el Congreso utilizó para autorizar a los terri-torios incorporados a crear su propia constitución y anexio-narlos como estados de la Unión.
Con la aprobación de la Ley 600, el Congreso y el Go-bierno federal perdían el control total y efectivo de la ad-ministración de los asuntos internos de la isla, quedando estos exclusivamente en manos de los puertorriqueños y sujetos únicamente a lo dispuesto por la Constitución de Estados Unidos, la Ley 600, la Ley de Relaciones Federales y la Constitución de Puerto Rico/125) Es decir, la Constitu-*686ción puertorriqueña estaría limitada por las condiciones que impuso el Congreso unilateralmente, de manera similar a cuando los territorios incorporados aprueban su cons-titución según los límites impuestos en sus “enabling acts”.
Una vez contextualizado el ambiente en que se legisló y autorizó la Ley 600, y conscientes tanto de la naturaleza de las políticas coloniales de Estados Unidos respecto a sus territorios como de las verdaderas razones para implantar las mismas, estamos en mejor posición para entender lo ocurrido entre 1950 y 1952. La Opinión que emite hoy el Tribunal pone gran énfasis en las expresiones que hicieron tanto los representantes de Puerto Rico como los miembros del Congreso que participaron en el debate para la aproba-ción de la Ley 600 y de la Constitución del Estado Libre Asociado.(126) Claramente, si se analizan esas expresiones fuera del contexto en el que se emitieron, se llega fácil-mente a la conclusión de que Puerto Rico no alteró su con-dición territorial totalmente subordinada a la voluntad del Congreso. Sin embargo, el objetivo de las expresiones de los congresistas estadounidenses durante los debates en el Congreso fue impedir que se interpretara la Ley 600 como una incorporación del territorio de Puerto Rico, pues ello implicaría que eventualmente se tendría que admitir a Puerto Rico como estado de la Unión. Como veremos, la creación del Estado Libre Asociado no fue el ejercicio fútil e insignificante que los detractores del actual modelo de go-bierno insisten que representó.
Según los informes positivos del Senado y el Congreso, cifrados en el lenguaje específico de Balzac y la doctrina de incorporación territorial, la nueva Ley 600 no podría inter-pretarse de ningún modo como legislación que incorporara *687a Puerto Rico a Estados Unidos, a la vez que hizo clara la intención de reconocerle a Puerto Rico todo el poder posible sobre sus asuntos internos. Al adoptar su Constitución, Puerto Rico poseería toda la autoridad legislativa, convir-tiéndose en el legislador único y último de sus asuntos internos. Tal era el entendido, demostrado por el debate en el Congreso al momento de aprobarse la Ley 600.
C. La nueva constitución se redactó entre el 17 de sep-tiembre de 1951 y el 6 de febrero de 1952, cuando fue apro-bada por 81 de los 92 delegados a la Convención Constituyente.!127) Las expresiones del presidente Traman en su carta de envío de la nueva constitución al Congreso no deja dudas de la nueva autoridad que alcanzó Puerto Rico: “Con su aprobación [de la Constitución], se inviste al pueblo de Puerto Rico con plena autoridad y responsabilidad para el gobierno propio local”.!128) Al momento de la ratificación de la nueva Constitución por el Congreso, se repitió que las relaciones políticas entre Puerto Rico y Estados Unidos per-manecían inalteradas. En el proceso, el Congreso exigió que se eliminara la sección 20 de la nueva constitución y que se clarificara la disposición en torno a la educación obligatoria.!129) Estas condiciones fueron aprobadas por la Convención Constituyente en nombre del Pueblo de Puerto Rico y el 25 de julio de 1952, entró en vigor la Constitución del Estado Libre Asociado.
Como aclaramos desde el principio, no es nuestro propó-sito establecer de manera definitiva lo que significó el pro-ceso que el Pueblo puertorriqueño y el Congreso estadouni-dense llevaron a cabo durante la década del 1950. Tampoco *688es una controversia que nos compete resolver^130) Sin embargo, la redacción y ratificación de nuestra Constitución por el Pueblo de Puerto Rico no fue un evento marginal e insignificante, como insiste hoy la Mayoría, aferrándose a una definición irreal y obsoleta de lo que es soberanía. Con la aprobación de la Constitución de 1952, Puerto Rico exi-gió y obtuvo soberanía sobre sus asuntos internos. Nada en el historial legislativo sobre la aprobación de la Ley 600 y la Constitución del ELA por el Congreso sugiere que Puerto Rico no alcanzó la soberanía necesaria para los fines de la doctrina de la doble soberanía.(131) Luego de la aprobación de la Constitución de Puerto Rico, la fuente úl-tima del poder y autoridad para crear y castigar delitos del Estado Libre Asociado es el Pueblo de Puerto Rico.
*689Claro está, esta soberanía no es absoluta, como tampoco lo es la del gobierno federal, los estados de la Unión, las tribus y las demás comunidades políticas dentro del sis-tema federal de Estados Unidos. El que Puerto Rico pueda estar sujeto al poder plenario del Congreso, aún luego de la aprobación de la Constitución del Estado Libre Asociado —algo que el Tribunal Supremo federal nunca ha estable-cido y que, como veremos, es contrario a la interpretación del Primer Circuito del Tribunal de Apelaciones de Estados Unidos — , no impide que afirmemos, según la responsabi-lidad que nos delegó el Pueblo, que Puerto Rico es soberano para propósitos de la excepción de la doble soberanía.(132)
El que la autonomía y soberanía de Puerto Rico sobre asuntos no gobernados por la Constitución federal sea equi-parable a la de los estados luego de la aprobación de la Constitución del Estado Libre Asociado significa que Puerto Rico, al igual que los estados, tiene en sus manos todo el poder de legislar sobre sus asuntos internos en la misma medida que los estados de la Unión. (133) Por esta razón es importante analizar brevemente cómo los tribunales federa-les, y también este Tribunal Supremo, han interpretado los poderes de Puerto Rico al amparo de su Constitución.
V
Durante los primeros años después que entrara en vigor la Constitución del Estado Libre Asociado, el Tribunal Supremo federal guardó silencio sobre el nuevo régimen ju-*690rídico de la isla.(134) Por esta razón, las primeras interpreta-ciones de la naturaleza de la Constitución del Estado Libre Asociado y los cambios que ésta significó para las relaciones entre Puerto Rico y Estados Unidos se encuentran en las decisiones que emitió el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito.
El juez federal Salvador E. Casellas señala en su ar-tículo Commonwealth Status and the Federal Courts, que “desde el 1953, es una norma jurídica bien establecida en el Primer Circuito que, con el advenimiento del Estado Li-bre Asociado en 1952, Puerto Rico cesó de ser un territorio de los Estados Unidos sujeto a los poderes plenarios del Congreso según dispuesto en la Constitución federal”. (Traducción nuestra).(135) En efecto, la nueva relación polí-tica de Puerto Rico con Estados Unidos fue reconocida en al menos once ocasiones por el Tribunal de Distrito federal de Puerto Rico en el período de 1952 a 1970.(136) A nivel del Primer Circuito, en cuatro ocasiones antes de 1960 se es-tableció que Puerto Rico había alcanzado, al amparo de la Constitución del ELA, un nuevo status político en el cual el Congreso ya no ejercía un poder plenario sobre la isla.(137)
A. Las decisiones del Primer Circuito
En Mora v. Mejías, el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito (el Primer Circuito), atendió *691una controversia donde estaba en juego la inconstituciona-lidad de una ley puertorriqueña que autorizó al Secretario de Agricultura y Comercio de Puerto Rico a controlar el pre-cio del arroz.(138) Como parte de la controversia, el Primer Circuito tuvo que analizar si Puerto Rico era un “estado” para efectos de la sección 2281, que intenta evitar la inter-ferencia innecesaria de los tribunales federales con las leyes de un estado, porque éstos son “soberanos sobre las mate-rias que la Constitución no regula”.(139) Si Puerto Rico se consideraba un estado para propósito de esta sección, sólo un Tribunal de Distrito compuesto por tres jueces podría ordenar el “injunction” solicitado por los demandantes.
El Primer Circuito concluyó que bajo la Ley Jones evi-dentemente la sección 2281 no aplicaba a Puerto Rico ya que entonces la isla era un territorio de Estados Unidos.(140) Sin embargo, expresó que podría ser que Puerto Rico, orga-nizado luego de 1952 como un cuerpo político al amparo de una Constitución propia establecida conforme a los térmi-nos del “convenio” de la Ley 600, fuera un “estado” para efectos de la sección 2281.(141) Expresa la opinión:
[i]f the constitution of the Commonwealth of Puerto Rico is really a “constitution” —as the Congress says it is, 66 Stat. 327,— and not just another Organic Act approved and enacted by the Congress, then the question is whether the Commonwealth of Puerto Rico is to be deemed “sovereign over matters not ruled by the Constitution” of the United States and thus a “State” within the policy of 28 USC Sec. 2281 [...](142)
Si bien la Opinión no contesta la pregunta por entender que dicha controversia ameritaba contar con el beneficio de *692los escritos de las partes, su texto claramente sugiere que hubiera contestado la interrogante en la afirmativa.!143)
De igual forma, no hay duda que el Primer Circuito en-tiende que ocurrió un cambio importante en términos de la autoridad de Puerto Rico sobre sus asuntos internos como resultado de la aprobación de la Constitución del Estado Libre Asociado.!144) La opinión del Primer Circuito en Cordova & Simonpietri Ins. Agency Inc. v. Chase Manhattan Bank es particularmente importante para el caso que nos ocupa ya que, al igual que en Shell Co, estaba en controver-sia la aplicación del Sherman Act en Puerto Rico. En su opinión, el Juez Stephen Breyer, hoy Juez Asociado del Tribunal Supremo federal, expuso la controversia del caso en los siguientes términos:
The [...] question that this case presents is whether section 3 of the Sherman Act applies to Puerto Rico. [...] The Supreme Court, in 1937, specifically held that section 3 applied to Puerto Rico. But, in 1951 Congress passed the Puerto Rican Federal Relations Act, 64 Stat. 319, (“FRA”) pursuant to which Puerto Rico adopted its own Constitution. Does the coming into effect of the FRA and this Constitution mean that certain federal acts, such as the Sherman Act, which apply within territories but not within states, can no longer be given grea*693ter effect as applied to Puerto Rico than as applied to states of the Union?!145)
El Primer Circuito expresó que la Ley de Relaciones Federales y la Constitución del Estado Libre Asociado “te-nían la intención de efectuar cambios significativos en la relación entre Puerto Rico y el resto de los Estados Unidos”.(Traducción nuestra).!146) Sin duda, antes de que es-tas leyes fueran aprobadas la relación de Puerto Rico con Estados Unidos se aproximaba más a la de un territorio que a la de un estado.!147) Luego de un rápido análisis del pro-ceso de aprobación y promulgación de la Constitución del Estado Libre Asociado, el Primer Circuito llegó a la si-guiente conclusión:
In sum, Puerto Rico’s status changed from that of a mere territory to the unique status of Commonwealth. And the federal government’s relations with Puerto Rico changed from being bounded merely by the territorial clause [...] As the Supreme Court has written, “the purpose of Congress in the 1950 and 1952 legislation was to accord to Puerto Rico the degree of autonomy and independence normally associated with a State of the Union”. (Cita omitida y énfasis suplido).!148)
Como resultado, luego de la aprobación de la Ley de Relaciones Federales y de la Constitución del ELA, la Sec-ción 3 del Sherman Act ya no aplicaba a Puerto Rico.!149)
Resulta evidente entonces que la norma establecida en el Primer Circuito es que con la aprobación de la Constitu-ción de Puerto Rico ocurrió un cambio significativo en cuanto a la autoridad interna de la isla. Incluso, tal y como *694reconoce la Opinión mayoritaria, el Primer Circuito ya adjudicó que Puerto Rico es un soberano para propósitos de la doctrina de la doble soberanía. (150) Otros tribunales apelativos federales, particularmente el Tribunal de Ape-laciones para el Tercer Circuito y el Tribunal de Apelacio-nes para el Circuito federal, han seguido la norma esta-blecida por la línea de casos del Primer Circuito.(151) Por esta razón, la decisión del Tribunal de Apelaciones para el Undécimo Circuito en U.S. v. Sánchez, a la cual la Opi-nión mayoritaria da tanto peso, no es más que una deci-sión discordante dentro de la bien establecida norma de que Puerto Rico es tan soberano como los estados en asuntos que no estén controlados por la Constitución federal.(152) *695B. La Nueva Constitución ante el Tribunal Supremo federal
El Tribunal Supremo de Estados Unidos expresó en torno a la naturaleza del Estado Libre Asociado en 1974 al publicar su opinión en Calero-Toledo v. Pearson Yacht Leasing Co., supra. Al igual que el Primer Circuito en Mora v. Mejías, supra, el Supremo federal se enfrentó a la pre-gunta de si las leyes de Puerto Rico se podían considerar leyes “estatales” para propósitos de la sección 2281.(153)
Luego de un breve análisis de las relaciones entre Puerto Rico y Estados Unidos, el Tribunal expresó lo si-guiente:
[...] we believe that the established federal judicial practice of treating enactments of the Commonwealth of Puerto Rico as “State statute(s)” for purposes of the Three-Judge Court Act, serves, and does not expand, the purposes of sec. 2281.(154)
Para llegar a esta decisión, el Supremo federal tomó en consideración que los tribunales federales inferiores ha-bían establecido, desde 1953, que Puerto Rico debe ser con-siderado soberano sobre los asuntos que no estuviesen re-gidos por la Constitución federal.(155) El Supremo federal resaltó que en Wackenhut Corp. v. Aponte, una decisión de 1967, se había establecido que la doctrina de abstención judicial resultaba particularmente apropiada en torno a la legislación que aprobara el Estado Libre Asociado, de tal manera que fuera esa nueva entidad política la que deter-minara, en atención al convenio (“compact”) que había al-canzado con el Congreso, el alcance y validez de su propia *696legislación al amparo de la Constitución del Estado Libre Asociado y la Constitución federal(156)
La próxima expresión del Supremo federal sobre la na-turaleza del Estado Libre Asociado ocurrió en Examining Bd. of Engineers, Architects and Surveyors v. Flores Otero. (157) En este caso estaba en controversia la legalidad de una ley de Puerto Rico que exigía ser ciudadano de Es-tados Unidos para poder ejercer la profesión de ingeniero.!158) Citando a Calero-Toledo, supra, el Tribunal Supremo federal reiteró que:
[...] the purpose of Congress in the 1950 and 1952 legislation was to accord to Puerto Rico the degree of autonomy and independence normally associated with States of the Union, and accordingly, Puerto Rico “now elects its Governor and legislature; appoints its judges, all cabinet officials, and lesser officials in the executive branch; sets its own educational policies; determines its 9wn budget; and amends its own civil and criminal codes”. (Enfasis suplido)/159)
Tras un breve recuento sobre la aprobación del convenio entre Puerto Rico y el Congreso,!160) el Tribunal expresó que aunque Puerto Rico, al igual que el Distrito Federal, ocupaba un espacio excepcional dentro del sistema federal, ello no significaba que el Congreso había tenido la intención de dejar al Estado Libre Asociado fuera de la *697sección 1983 según la cual se había impugnado la ley en controversia en Flores Otero. (161) Como el Congreso carece de los medios para supervisar a los funcionarios estatales y territoriales, los tribunales federales deben tener juris-dicción para intervenir. A esos efectos el Tribunal explicó que:
[t]he same practical limitations on Congress’ effectiveness to protect the federally guaranteed rights of the inhabitants of Puerto Rico existed from the time of its cession and, after 1952, when Congress relinquished its control over the organization of the local affairs of the island and granted Puerto Rico a measure of autonomy comparable to that possessed by the States, the need for federal protection of federal rights was not thereby lessened. (Énfasis suplido)!162)
Como señalan ambas decisiones, luego del 1952 el control de los asuntos locales puertorriqueños estaba en ma-nos del Estado Libre Asociado, ya que el Congreso había renunciado al control que ejercía sobre los asuntos internos de la isla!163) Desde entonces, Puerto Rico es “soberano en asuntos no gobernados por la Constitución”. (Traducción nuestra)!164)
*698En el verano de 1982, dos decisiones adicionales afirma-ron la norma que le reconocía al Estado Libre Asociado to-dos los poderes soberanos asociados a los estados de la Unión en asuntos internos. La primera de ellas, Rodríguez v. Popular Democratic Party, analizó la autoridad del Es-tado Libre Asociado para regular sus asuntos electorales.!165) Luego de reiterar que los derechos constitucionales de los habitantes de Puerto Rico están protegidos por las garan-tías del debido proceso de ley y la igual protección de las leyes, el Supremo federal expresó lo siguiente en torno al Estado Libre Asociado y su autoridad política:
At the same time, Puerto Rico, like a state, is an autonomous political entity, “sovereign over matters not ruled by the Constitution”. The methods by which the people of Puerto Rico and their representatives have chosen to structure the Commonwealth’s electoral system are entitled to substantial deference. (Citas omitidas y énfasis suplido).!166)
En el segundo de los casos decididos ese verano, Alfred L. Snapp & Son, Inc. v. Puerto Rico, el Supremo federal debía determinar si Puerto Rico tenía la autoridad recono-cida a los estados para defender los derechos concedidos a sus ciudadanos por legislación federal.(167) La controversia se enmarcó en los derechos de parens patriae que tienen los estados para vindicar, no sus propios derechos sobera-*699nos, sino los derechos de sus ciudadanos cuando la viola-ción de los mismos de alguna manera afectan los intereses cuasisoberanos del estado.(168) Sin embargo, para nuestra controversia resultan importantes dos expresiones del Supremo federal en ese caso. Primero, el Tribunal identificó dos intereses soberanos que tienen los estados de la Unión:
Two sovereign interests are easily identified: First, the exercise of sovereign power over individuals and entities within the relevant jurisdiction —this involves the power to create and enforce a legal code, both civil and criminal; second, the demand for recognition from other sovereigns— most frequently this involves the maintenance and recognition of borders. (Enfasis suplido).(169)
Luego, el Tribunal explicó que los intereses cuasisobera-nos de los estados se pueden dividir en dos categorías ge-nerales: la protección de la salud y bienestar de sus resi-dentes, y la protección de su posición en el sistema federal.(170) El que la opinión en Alfred L. Snapp no hubiera dedicado ni un solo párrafo a discutir la naturaleza de las relaciones entre Puerto Rico y Estados Unidos demuestra que ya para el verano de 1982 el Tribunal Supremo federal tenía claramente establecido que la naturaleza, ámbito de autoridad y soberanía en asuntos internos del Estado Li-bre Asociado era igual a la de los estados de la Unión.(171)
Entre las decisiones de Calero-Toledo y Examining Bd. of Engineers, supra, y las decisiones en Rodríguez y Alfred L. Snapp & Son, Inc., supra, el Tribunal Supremo de Es-tados Unidos emitió dos opiniones que parecerían sembrar dudas sobre la naturaleza de la autoridad y autonomía del *700Estado Libre Asociado. Se trata de las opiniones emitidas en Califano v. Gautier Torres(172) y Harris v. Rosario.(173) En ambos casos se decidió que el Congreso podía excluir a Puerto Rico de legislación federal que otorga beneficios de naturaleza económica a ciudadanos estadounidenses que vivan en los 50 estados. Sin embargo, en Califano, el Supremo federal no se expresó sobre si Puerto Rico se encuen-tra sujeto a la autoridad plenaria del Congreso a través de la cláusula territorial de la Constitución federal; sencilla-mente no discutió la relación política entre Puerto Rico y Estados Unidos.(174) Otro tanto ocurrió en Harris, una opi-nión de apenas dos páginas en la que el Supremo federal tampoco analiza las relaciones entre ambos países. En una parte de la breve opinión, el Tribunal expresa que, en vir-tud de la cláusula territorial de la Constitución federal, el Congreso puede tratar de manera diferente a Puerto Rico siempre que haya una “base racional” para ello.(175) Contra-rio a lo que sostiene la Opinión del Tribunal en el caso que nos ocupa, estas decisiones no dan base a concluir que el Congreso tiene poder plenario sobre Puerto Rico para le-gislar en los asuntos internos de la isla.(176)
*701Estas dos decisiones son posteriores a Calero-Toledo y Flores Otero, por lo cual el Supremo federal las emitió con plena conciencia de sus expresiones en esos casos.(177) A nuestro entender, las decisiones de Califano y Harris se enmarcan en la postura funcionalista tradicional que ha asumido el Tribunal Supremo de Estados Unidos al enfren-tarse a las preguntas difíciles que supone en ocasiones el Estado Libre Asociado en el sistema federal.(178) Nos parece muy poco convincente, por las razones que ya vimos, el intento de establecer que por lo dicho en estas dos decisio-nes se debe interpretar que Puerto Rico sigue sujeto irre-mediablemente a los poderes plenarios del Congreso.(179) De todos modos, como ya vimos, a pesar de lo dicho en Califano y Harris, el Tribunal Supremo federal volvió a reafirmar las competencias soberanas de Puerto Rico en sus decisiones posteriores en Rodríguez, supra, y Alfred L. *702Snapp & Son, Inc., supra.(180) Por último, como muestra de lo complejo que puede resultar el tema de la soberanía den-tro del federalismo estadounidense, en ocasiones excepcio-nales el Congreso ha legislado directamente para los esta-dos de la Unión en áreas tradicionalmente reconocidas como privativas de la soberanía estatal. (181) De todas for-mas, de estar sujeto a los poderes plenarios del Congreso —lo cual rechazamos— ello no impediría concluir que Puerto Rico es tan soberano como las tribus para fines de la doctrina de la doble soberanía.
Por otro lado, en Torres v. Commonwealth of Puerto Rico, el Tribunal Supremo federal revocó una decisión del Tribunal Supremo de Puerto Rico que confirmó la condena de una persona al amparo de una ley puertorriqueña que autorizaba el registro en el aeropuerto de las maletas *703de cualquier viajero que llegara de Estados Unidos.(182) La ley fue impugnada al amparo de la cláusula contra regis-tros y allanamientos de la Cuarta Enmienda de la Consti-tución federal. Tal y como señala la Opinión mayoritaria, el Supremo federal utilizó la doctrina de los casos insulares para determinar si se justificaba aplicar a la isla esta dis-posición constitucional.(183) Al decidir en la afirmativa, el Tribunal tomó en consideración que las leyes orgánicas an-teriores aprobadas por el Congreso para la isla habían ga-rantizado derechos individuales equivalentes a los de la Cuarta Enmienda a los residentes de la isla. Señaló tam-bién:
[A] constitution containing the language of the Fourth Amendment, as well as additional language reflecting this Court’s exegesis thereof was adopted by the people of Puerto Rico and approved by Congress. (Cita omitida y énfasis suplido).!184)
Siguiendo lo establecido en Dorr v. U.S., 195 US 138 (1904), el Supremo federal expresó que en Puerto Rico no se ponían en peligro los intereses de Estados Unidos ni existía riesgo de que se cometiera alguna injusticia si se aplicaba la protección contra registros y allanamientos de la Cuarta Enmienda directamente a la isla. Por lo tanto, la decisión en Torres nos deja exactamente en la misma posición que Calero-Toledo y Examining Bd. of Engineers, supra.(185)
La Opinión mayoritaria que motiva esta concurrencia reconoce las múltiples instancias en las que el Tribunal Supremo federal ha reconocido que Puerto Rico tiene una soberanía y jurisdicción similar a la de los estados sobre asuntos no gobernados por la Constitución federal. No obs-*704tante, expresa que “el análisis [...] no es si el ente se parece, actúa o tiene ciertas atribuciones de un verdadero soberano. La pregunta fundamental, de acuerdo con el Tribunal Supremo federal, es si las dos entidades derivan su autoridad de la misma fuente última de poder”.(186) Como vimos, este análisis tiene graves fallas teóricas que no concuerdan con la realidad histórica de Estados Unidos. Tampoco concuerda con las expresiones del propio Tribunal Supremo federal en cuanto al poder plenario del Congreso sobre las tribus indí-genas que, según dijo, es tanto que las podría hacer desapa-recer a su antojo y aun así, las tribus indígenas son “sobe-ranas” para efectos de la doctrina de la doble soberanía.(187) Más importante aún, la fuente última del poder punitivo del Estado Libre Asociado es el Pueblo de Puerto Rico.(188) Por estas razones no existe impedimento alguno para reconocer, como lo ha hecho el Tribunal Supremo federal en tantas otras ocasiones, que el Estado Libre Asociado posee autori-dad suficiente para ser considerado un soberano para pro-pósitos de la doctrina de la doble soberanía. La Opinión ma-yoritaria se equivoca al decidir hoy lo contrario.
C. La norma del Tribunal Supremo de Puerto Rico desde el 1954 hasta el presente
El Tribunal Supremo de Puerto Rico se ha expresado en múltiples instancias sobre el alcance y autoridad de nues-tra Constitución. Por ejemplo, en Pueblo v. Figueroa, esta-*705blecimos que la Constitución del Estado Libre Asociado no era una ley del Congreso y que era este Tribunal quien tenía la autoridad final para interpretar sus disposiciones/189) En torno a la fuente de autoridad de nuestra Constitución, el entonces Juez Presidente Snyder, expresó que nuestra Constitución descansaba sobre una base distinta a una mera delegación del Congreso/190) La razón para concluir esto es que nuestra Constitución
[...] fue aprobada por los representantes electos del pueblo de Puerto Rico en una Convención Constituyente. Esto tuvo lu-gar luego de cuidadosa consideración de cada cláusula en co-misiones y en debate en el hemiciclo de la Convención. Final-mente, el propio pueblo expresó su aprobación en las urnas, [por lo que es] imposible creer que la Constitución —un pro-ducto de redacción y debate locales— sea en efecto una ley federal/191)
Mientras, en R.C.A. v. Gobierno de la Capital,(192) acla-ramos el ámbito y la fuente de autoridad del Estado Libre Asociado para imponer tributos. Explicamos que la autori-dad y poder del Gobierno constitucional puertorriqueño
[...] no eran, como antes, meramente delegados por el Con-greso, sino que emanaban de sí mismo, y estaban libres de una autoridad superior, sujetos sólo “a las limitaciones de su pro-pia Constitución ... y a aquellas obligaciones que el pueblo se impuso al aceptar las relaciones federales que habrían de exis-*706tir y existen con los Estados Unidos a tenor de la Ley Núm. 600”. (Énfasis en el original)(193)
Estas expresiones fueron reiteradas una y otra vez en distintas decisiones de este Tribunal, incluyendo Pueblo v. Castro García, supra, que hoy la Mayoría de este Tribunal ha decidido revocar por fundamentos equivocados!194) Por esta razón, en Ramírez de Ferrer v. Mari Brás, supra, reite-ramos la validez de todos estos casos y añadimos lo si-guiente:
Más aún, [...] en los albores del siglo XXI, [...] constituiría un crudo anacronismo jurídico suponer que los poderes mínimos de gobierno propio que actualmente ostenta el E.L.A. no emanan del pueblo mismo, sino que son una mera delegación de autori-dad congresional. Reiteramos, [...] que la autoridad pública y los poderes gubernamentales del E.L.A., en el ámbito que le es privativo dentro de su relación con Estados Unidos de Nortea-mérica, emanan de la voluntad del pueblo de Puerto Rico y sólo pueden modificarse mediante el consentimiento consciente de ese pueblo, expresado directamente a través de las urnas!195)
Señalamos entonces que el reconocimiento del Estado Libre Asociado como una entidad autónoma dentro del sis-tema federal estadounidense, con autoridad o jurisdicción plena y soberana sobre asuntos no gobernados por la Cons-titución federal, es la norma constitucional establecida por este Tribunal “que rig[e] en el País, independientemente de las preferencias políticas de unos y otros, hasta tanto el régimen constitucional vigente sea alterado por medios legítimos”. (Énfasis suprimido)!196)
Estos fundamentos fueron los que consideró este Tribunal al decidir Pueblo v. Castro García en 1988. En ese caso, *707unas personas acusadas por delitos relacionados con la Ley de Armas de Puerto Rico solicitaron ante el Tribunal de Primera Instancia la desestimación de los cargos en su contra. Argumentaron que fueron enjuiciados por el Tribunal de Distrito federal y condenados por delitos idénticos, por lo cual el proceso seguido en su contra ante el foro puertorriqueño violaba la protección constitucional contra la doble exposición. Al revocar la desestimación decretada por el foro primario, analizamos las relaciones entre Puerto Rico y Estados Unidos tras la creación del Estado Libre Asociado. Enfocando la controversia en el reconoci-miento que había recibido el Estado Libre Asociado como entidad soberana en aspectos no regulados por la Consti-tución federal, tal y como revelan los casos discutidos en la sección anterior, concluimos que
Puerto Rico está facultado, como si fuera un estado, para aprobar y hacer cumplir un código penal.
El Estado Libre Asociado, en el ejercicio de su autonomía, tiene jurisdicción para aplicar sus leyes penales a todas las personas que cometan delito dentro de su extensión territorial. (Cita y escolio omitidos).(197)
La fuente de esa autoridad no podía ser otra que el Pueblo de Puerto Rico y su Constitución,(198) por lo tanto, “el poder de [Puerto Rico] para crear y poner en vigor delitos emana [a diferencia de la situación prevaleciente en Shell Co., supra] no sólo del Congreso, sino del consentimiento del Pueblo y, por tanto de sí mismo, por lo que le es de aplicación la doctrina de soberanía dual”.(199)
La norma que reconoce la autoridad plena del Estado Libre Asociado en sus asuntos internos fue reiterada re-*708cientemente en E.L.A. v. Northwestern Selecta.(200) AI resolver que a Puerto Rico le aplica la cláusula de comercio de la Constitución federal en su estado durmiente y declarar la inconstitucionalidad de una ley impositiva, reafirmamos que la relación entre Puerto Rico y Estados Unidos “ha ido evolucionando y se ha fortalecido de diversas maneras. En múltiples ocasiones, el Tribunal Supremo federal ha expre-sado que Puerto Rico debe ser tratado como si fuera un estado para propósitos constitucionales o de aplicación estatutaria”.!201) A esos efectos, citamos de una opinión del Tribunal de Apelaciones de Estados Unidos para el Tercer Circuito para recalcar lo siguiente:
“It is thus not surprising that although Puerto Rico is not a state in the federal Union, ‘it... seems to have become a State within a common and accepted meaning of the word.’ Consistent with this common and accepted understanding, Congress frequently uses the term “State” to refer also to Puerto Rico. ... More significantly, when Congress fails explicitly to refer to Puerto Rico, courts must nonetheless inquire whether it intended to do so”. (Enfasis suprimido).!202)
En Northwestern Selecta este Tribunal reconoció que al crearse el Estado Libre Asociado se tuvo la intención de “conceder a la Isla un grado de autonomía e independencia normalmente asociada con los estados de la Unión”.!203)
Hoy, la misma Mayoría que resolvió lo antes dicho en Northwestern Selecta se desdice y resuelve que Puerto Rico no es más que un mero territorio sujeto a la arbitrariedad *709del Congreso. Además de la clara incongruencia doctrinal que esto representa, lo que está en juego en esta ocasión es mucho más que el interés económico de una empresa privada.(204) No tenemos la más mínima duda de que lo dicho en Pueblo v. Castro García, supra, y reiterado en Northwestern Selecta, es el estado de derecho prevaleciente en los tribunales federales, incluido el Tribunal Supremo federal y el Primer Circuito, en cuanto a la autoridad del Estado Libre Asociado. Por lo tanto, para propósitos de la doctrina de la doble soberanía como excepción a la protec-ción Constitucional contra la doble exposición, Puerto Rico goza de una soberanía igual a la de los estados de la Unión.
Sin embargo, en Pueblo v. Castro García erramos al con-cluir que el hecho de dicha autoridad era suficiente para obviar la garantía constitucional contra la doble exposición y aplicar la doctrina de la doble soberanía a Puerto Rico para permitir que un ciudadano pueda ser sometido dos veces a un proceso criminal por el mismo delito.(205) Por el contrario, debemos rechazar esta conclusión por sus graves implicaciones para la paz individual y la dignidad del ser humano que nuestro ordenamiento puertorriqueño busca proteger con la prohibición a la doble exposición que con-sagra el Artículo 11 de nuestra Constitución.
VI

La doctrina de la doble soberanía: críticas a su justificación

En la parte III de esta Opinión concurrente discutimos las debilidades de la doctrina de la doble soberanía desde *710un contexto teórico-constitucional e histórico. Como seña-lamos, en Lanza, y luego en Abbate y Bartkus, el Tribunal Supremo federal justificó la doctrina de la doble soberanía utilizando dos supuestos. Primero, que la Quinta En-mienda no aplicaba directamente a los estados, por lo que esta no impedía que un estado encausara múltiples veces, tampoco impedía que el Gobierno federal lo encausara luego de un estado. Segundo, que la doctrina era necesaria para el esquema de la distribución de poderes del federa-lismo estadounidense.
A. La primera de estas justificaciones quedó eliminada en 1969, cuando el Tribunal Supremo federal resolvió, en Benton v. Maryland, que la protección contra la doble ex-posición de la Quinta Enmienda aplica a los estados en virtud de la Decimocuarta Enmienda, ya que la protección “representa un ideal fundamental de nuestra herencia constitucional”. (Traducción nuestra).(206) Luego de esta de-cisión, la excepción de la doble soberanía a la protección contra la doble exposición resulta una anomalía dentro del derecho constitucional estadounidense.!207) Cabe señalar que el Tribunal Supremo federal ha eliminado la excepción de la doble soberanía para otras protecciones que ofrece la Carta de Derechos de la Constitución federal: el derecho a no incriminarse y la protección contra registros y allana-mientos irrazonables.

El derecho a no incriminarse y la doble soberanía

Antes de 1964, la declaración de un testigo realizada luego de una oferta de inmunidad federal era admisible en un procedimiento criminal presentado en su contra en el foro estatal, al igual que en la situación inversa.!208) El ra-*711zonamiento detrás de esto era que la Carta de Derechos sólo vinculaba al Gobierno federal y no a los Gobiernos estatales. El Tribunal rechazó este razonamiento en Murphy v. Waterfront Com'n of New York Harbor. (209) Ese mismo día, el Supremo federal había resuelto que el pri-vilegio contra la autoincriminación de la Quinta En-mienda vinculaba a los estados a través de la Decimo-cuarta Enmienda, así que el Tribunal formuló la controversia en Murphy de la forma siguiente: “si una jurisdicción dentro de nuestra estructura federal puede obligar a un testigo —a quien le ha ofrecido inmunidad bajo sus leyes— a ofrecer testimonio que podría utilizarse para hallarlo culpable en otra jurisdicción similar”. (Tra-ducción nuestra).(210)
Al atender la controversia, el Supremo federal afirmó que la protección contra la autoincriminación encarna muchos de los valores más fundamentales de una sociedad civilizada. Razonó que dado el nivel de cooperación existente entre las autoridades federales y estatales en el ámbito criminal, obligar a un individuo a incriminarse en cualquiera de las dos jurisdicciones derrotaría los principios y la polí-tica pública de la protección constitucional contra la autoincriminación. Es notable que el Supremo federal inclu-yera la inviolabilidad de la personalidad humana como uno de los principios que informa la protección contra la autoin-criminación que ofrece la Constitución federal. (211)
Según señaló el Supremo federal, desde antes de la Constitución estadounidense los tribunales de Inglaterra habían resuelto unánimemente que el privilegio contra la autoincriminación protegía a un testigo en un tribunal in-glés de ser obligado a ofrecer testimonio que podría utili-*712zarse en su contra en tribunales de otra jurisdicción.!212) Reconociendo que sus decisiones previas se habían apar-tado de esta norma, el Tribunal Supremo federal rechazó que la doctrina de la doble soberanía fuera una excepción al derecho constitucional a no incriminarse.!213) Resolvió que la protección contra la incriminación que ofrece la Quinta Enmienda de la Constitución federal protege a un testigo federal de incriminarse en el foro estatal, al igual que protege a un testigo estatal de incriminarse en el foro federal.!214)

La protección contra registros y allanamientos y la doble soberanía

Al amparo de la doctrina de la doble soberanía, se jus-tificaba admitir en el foro estatal evidencia obtenida me-diante un registro o allanamiento ilegal realizado por las autoridades federales, y viceversa, pues la Cuarta En-mienda de la Constitución federal sólo aplicaba a actuacio-nes de las agencias federales de orden público.!215) Esta doctrina, conocida como el silver plate doctrine, fue recha-zada en Elkins v. U.S., decidido en 1960, un año después de Bartkus y Abbate(216) El Supremo federal expresó que a la víctima no le importa quién violó su protección constitu-cional contra registros y allanamientos irrazonables y re-*713solvió que lo correcto era excluir la evidencia en el pleito federal independientemente de si quien violó su derecho constitucional fue un agente estatal o federal.!217) Poste-riormente se extendió lo resuelto en Elkins para resolver que la prueba obtenida en violación a la Cuarta Enmienda por agentes federales era inadmisible en un procedimiento criminal estatal.!218)
Al comparar estas decisiones con las decisiones del Supremo federal sobre la doctrina de la doble soberanía y la protección contra la doble exposición, los Profs. Akhil Reed Amar y Jonathan L. Marcus señalan lo siguiente:
Here then, is the key puzzle: Whereas Elkins consciously built on Wolf’s application of Fourth Amendment principles against states to overturn the silver platter doctrine, and Murphy explicitly built on Malloy’s incorporation of the Incrimination Clause to overturn Feldman, the Court never chose to build on Benton’s incorporation of the Double Jeopardy Clause to overturn Bartkus and Abbate. The Court has never explained —or even focused on— this anomaly.!219)
Este análisis nos lleva a concluir que resulta muy difícil conciliar lo dicho en Elkins y Murphy con lo establecido en Bartkus y Abbate. Se agrava el desconcierto si consideramos que la protección contra la autoincriminación y la protección contra la doble exposición emanan de la misma fuente, la Quinta Enmienda de la Constitución estadounidense.
B. La segunda justificación articulada en la jurispru-dencia federal —que la doctrina de la doble soberanía es un requisito del federalismo— tampoco supera un análisis crítico. El Tribunal Supremo federal nunca ha atendido el fundamento histórico de la protección contra la doble exposición.!220) De hecho, las primeras críticas realizadas a *714la excepción de la doble soberanía a la protección contra la doble exposición resaltaron cómo el Supremo federal, en Lanza, torció las raíces de la protección contra la doble ex-posición en el derecho común/221)
Los redactores de la Constitución federal deseaban que la cláusula contra la doble exposición recogiera la doctrina reconocida hasta ese momento en Gran Bretaña/222) Cuando se redactó la Constitución federal y su Carta de Derechos, estaba firmemente establecido que la absolución o condena de una persona en un tribunal con jurisdicción competente impedía que se le encausara nuevamente por la misma ofensa en los tribunales de Inglaterra/223) Es de-cir, antes de que se incorporara la protección contra la do-ble exposición en la Constitución federal, los tribunales de Inglaterra ya habían rechazado la doble soberanía como una excepción a la protección contra la doble exposición/224)
Siendo ello así, difícilmente podría sostenerse que la in-tención de los constituyentes estadounidenses fuera incluir la doble soberanía como una excepción a la protección contra la doble exposición/225) Máxime, cuando los funda-*715mentos de la doctrina de la doble soberanía no están arti-culados en la Constitución federal, sino que se desarrolla-ron jurisprudencialmente para acomodar los conflictos de jurisdicción concurrente entre los estados de la Unión y el Gobierno federal/226)
Pero además de ser contrarias al desarrollo del derecho común inglés, las decisiones del Tribunal Supremo federal —particularmente Heath v. Alabama— confieren un valor injustificado a la soberanía del gobierno, ya sea el estatal o el federal, sacrificando el interés del individuo a no ser procesado criminalmente una segunda vez/227) Como vimos en Lanza, el Tribunal articuló la doctrina de la doble sobe-ranía sin discutir los intereses que informan la protección contra la doble exposición de la Quinta Enmienda, los cua-les van dirigidos a proteger al individuo frente al poder inmenso del Estado. Por el contrario, la doctrina de la do-ble soberanía permite, injustificadamente, que dos gobier-nos logren, en tándem, lo que cada uno no puede hacer por su cuenta: someter a un ciudadano a procedimientos y cas-tigos múltiples por la misma ofensa/228)
Las opiniones disidentes del Juez Black en Abbate y Bartkus señalan claramente las principales deficiencias e incongruencias de la doctrina de la doble soberanía como una excepción a la protección contra la doble exposición. *716En Bartkus, el Juez Black señaló que la decisión de la ma-yoría debilitaba la protección constitucional contra la doble exposición, uno de los valores principales del Pueblo esta-dounidense y un valor fundamental para toda la tradición occidental. También señaló que la excepción de la doble soberanía no atendía responsablemente el propósito de la prohibición contra la doble exposición, que no es otro que proteger al individuo frente al poder del Estado. Desde el punto de vista del individuo, poco importa el que lo casti-guen dos soberanos distintos en vez de uno. En ambos ca-sos, el ciudadano está expuesto dos veces a ser procesado o castigado por la misma conducta. (229)
Por otro lado, en Abbate el Juez Black señaló que la excepción de la doble soberanía permite que dos soberanos logren juntos lo que cada uno no puede hacer por su cuenta. (230) Reconociendo que la mayoría de las naciones con sistemas legales fundamentados en el derecho común consideran que una condena en otra jurisdicción es un im-pedimento para encausar en la propia, Black caracterizó como insostenible concluir que los estados de la Unión son más extranjeros con relación al Gobierno federal que dos países totalmente desvinculados entre sí.(231)
El Supremo federal ha intentado alegar unas justifica-ciones prácticas, sobre la base del federalismo estadouni-dense, para sostener que la doctrina de la doble soberanía es necesaria. Por ejemplo, ha razonado que sin la doctrina *717de la doble soberanía, un soberano —i.e. un estado de la Unión— podría legislar una pena insignificante para impe-dir que otro soberano encause a sus ciudadanos por un delito más grave.(232) Según el Tribunal, esto menoscabaría la legislación penal del segundo soberano y le impediría poder hacer cumplir sus leyes.(233) Por consiguiente, cuando haya jurisdicción criminal concurrente, ambos soberanos simplemente competirían para ser el primero en traer a la persona imputada ante sus tribunales.(234)
Sin embargo, hay otras alternativas para atender la fricción que genera el federalismo estadounidense y que tanto preocupa al Tribunal Supremo federal. Por ejemplo, si existe una preocupación nacional por algún tema particular en el que el Gobierno federal y otro soberano com-partan jurisdicción, como la comisión de un crimen o de-lito particularmente ofensivo o peligroso para la seguridad nacional, el Congreso puede simplemente legis-lar y ocupar el campo.(235)
Otra justificación práctica que ofreció el Supremo federal para sostener la doctrina de la doble soberanía es que esta promueve la administración eficiente de la justicia en la ju-risdicción federal. Según esta postura, resultaría impráctico requerir que las autoridades federales se mantengan infor-madas de las investigaciones que realizan las autoridades estatales.(236) La misma lógica aplicaría a los estados. Sin embargo, dado el alto grado de cooperación entre el gobierno federal y las agencias estatales de orden público, esta justi-ficación responde a una concepción anticuada del federa-lismo estadounidense, algo que muchos comentaristas han criticado. Esto es particularmente preocupante hoy *718en día, considerando la colaboración estrecha que existe entre el Gobierno federal y otros soberanos en asuntos criminales.(237) Puerto Rico no es la excepción, pues hemos realizado varios acuerdos de colaboración con las autorida-des federales en varias áreas.
C. La doctrina de la doble soberanía y los estados
Para atender adecuadamente las consecuencias indese-ables de la doctrina de la doble soberanía, algunos estados han prohibido su aplicación mediante legislación.(238) Otros redactaron su carta de derechos para incluir expresamente en la cláusula contra la doble exposición la protección del individuo que ha sido sometido a procedimiento por el mismo delito en otra jurisdicción.(239)
Aún sin rechazar expresamente la doctrina de la doble soberanía, algunos estados de la Unión han interpretado su cláusula constitucional contra la doble exposición de manera cónsona con los principios que dan forma a la Quinta Enmienda y le han otorgado el peso adecuado al interés del individuo frente al soberano. Por ejemplo, en 1971, el Tribunal Supremo de Pennsylvania se pronunció en contra de un segundo encausamiento y castigo en Pennsylvania luego de un castigo en otra jurisdicción, salvo en *719ciertas circunstancias.!240) El Tribunal Supremo de Penns ylvania criticó el razonamiento del Supremo federal en Bartkus, supra, y señaló que en ese caso la mayoría no consideró la posibilidad de que ambos soberanos persigan los mismos intereses al procesar al individuo. Más impor-tante aún, señala que tampoco se examinó el interés del ciudadano frente a los posibles intereses del soberano:
When one examines the “dual sovereignty” doctrine as it applies to the double jeopardy clause, we are really involved in a balancing process, whereby we place the interests of the two sovereigns on one side of the judicial scale, and on the other side we place the interest of the individual to be free from twice being prosecuted and punished for the same offense. The basic problem with Bartkus is that the majority first failed to recognize the interests of the two sovereigns might be the same, but more important they secondly failed to really examine the interest of the individual.
The striking feature [of the double jeopardy clause’s] general rules and policies is that the focus is always on the individual, on a person’s basic and fundamental rights. This feature is the common thread that runs across all of the provisions of the Bill of Rights, and we believe this is the element the Supreme Court failed to adequately consider in Bartkus.
We are talking about the two governments protecting their interests, when we really should be talking about the individual, since by focusing on the individual we see that it matters little where he is confined —in a federal or state prison— the fact is that his liberty is taken away twice for the same offence.(241)
*720VII

La dignidad del ser humano y la protección contra la doble exposición

Según expresamos en E.L.A. v. Hermandad de Empleados, 104 DPR 436 (1975), los delegados a la Asamblea Constituyente querían crear una Carta de Derechos de fac-tura más ancha, que incorporase el sentir de distintas cul-turas y los desarrollos contemporáneos sobre nuevas cate-gorías de derechos. Consecuentemente, los tribunales estamos obligados a interpretar liberalmente los derechos allí consagrados.!242)
La Carta de Derechos de nuestra Constitución comienza afirmando que “[l]a dignidad del ser humano es inviolable”.(243) Inspirados en la Declaración Universal de Derechos Humanos y la Declaración Americana de los De-rechos y Deberes del Hombre, nuestros constituyentes in-sertaron a Puerto Rico en las corrientes constitucionales modernas que surgieron en respuesta a los horrores de la Segunda Guerra Mundial.!244) Al enunciar la inviolabilidad de la dignidad del ser humano como su punto de partida, nuestra Carta de Derechos no lo hace como si se tratara de un derecho adicional a todos los demás. La dignidad del ser humano se erige como un derecho independiente, exigible en sí mismo, y a la misma vez, como un principio al cual responden todos los demás derechos fundamentales que protege nuestro ordenamiento jurídico:
Recordemos que [la inviolabilidad de la dignidad humana] está contenida en una Carta de Derechos, en una enumeración *721que antecede los artículos correspondientes a la estructura del gobierno. Esta Carta de Derechos no aparece como enmienda a la Constitución. De sus propios términos se enuncia como un derecho, es decir, no se articula como un valor o principio. Está expresada en términos absolutos. No admite excepciones. No es posible que se tolere una violación temporal de la misma. No admite valores superiores. No solo está dirigida al Estado únicamente como límite al ejercicio de sus poderes; está diri-gida también a la sociedad: nadie puede violar la dignidad humana. (Escolios omitidos).!245)
La Carta de Derechos de la Constitución de Estados Unidos, que también inspiró nuestra Carta de Derechos, tiene el propósito principal de limitar los poderes del Es-tado frente al individuo. Sin embargo, nuestra Carta de Derechos no sólo limita los poderes del Estado para prote-ger al individuo, sino que también le impone al Estado la obligación de vindicar los derechos que reconoce, pues así lo exige la dignidad humana. El principio fundamental de nuestra Carta de Derechos, nuestra Constitución y nuestro ordenamiento jurídico es, por lo tanto, la protección de la dignidad humana.
No es fácil definir un concepto como la dignidad humana porque su significado intrínseco está condicionado en gran medida por factores culturales.!246) Aunque también sea la crítica principal que se alega en su contra, es precisamente en la ambigüedad aparentemente inherente al concepto de la dignidad humana donde reside su inmenso potencial normativo.!247) Somos nosotros, constituidos en la sociedad *722puertorriqueña, quienes debemos proveerle contenido con-creto según los principios que valoramos y atesoramos como Pueblo. Este Tribunal Supremo es sólo una de las muchas entidades que ejercen el poder soberano del Pueblo de Puerto Rico y comparten la responsabilidad de definir el contenido específico de la dignidad humana en nuestra sociedad. Como expresó Jaime Benitez en nuestra Asam-blea Constituyente:
Quiero ahora, brevemente, señalar la arquitectura ideoló-gica dentro de la cual se monta [la proposición de la Comisión de Carta de Derechos]. Tal vez toda ella está resumida en la primera oración de su primer postulado: la dignidad del ser humano es inviolable. Esta es la piedra angular y básica de la democracia. En ella radica su profunda fuerza y vitalidad moral. Porque antes que ninguna otra cosa, es la democracia una fuerza moral, y su moral radica precisamente en el reco-nocimiento que hace de la dignidad del ser humano, del alto respeto que esa dignidad merita y la responsabilidad en con-secuencia que tiene todo el orden constitucional de descansar en ella, protegerla y defenderla.!248)
Articular la dignidad humana como principio rector de nuestra Carta de Derechos no tiene paralelos en las decla-raciones internacionales de derechos humanos que la ins-piraron, o en la Constitución federal o de alguno de los estados.!249) Sin embargo, hay otros ordenamientos que co-locan la dignidad del ser humano en una posición análoga al nuestro, por ejemplo el de la República Federal de Alemania. Por eso es útil recurrir a la jurisprudencia del Tribunal Constitucional federal alemán para aclarar las *723implicaciones de declarar que la dignidad humana es la piedra angular de nuestro ordenamiento. (250)
Al igual que en nuestra Constitución, en la Constitución alemana la inviolabilidad del ser humano es el principio cardinal del cual se derivan sus demás derechos fundamentales.(251) El Tribunal Constitucional federal ha expresado que la inviolabilidad del ser humano es la carac-terística esencial de su Constitución. (252) Incluso ha llegado a dotarla de significado normativo, adscribiéndole consecuen-cias jurídicas concretas. Por ejemplo, a partir de la inviola-bilidad de la dignidad humana, la jurisprudencia del Tribunal Constitucional alemán ha desarrollado la prohibición de utilizar al ser humano como un instrumento, al igual que la obligación de respetar la autonomía del ser humano sobre su vida personal y social, y respetar su humanidad.(253) Es-pecíficamente, el Tribunal Constitucional federal alemán ha resuelto que una condena perpetua sin posibilidad de excar-celación viola la dignidad del individuo, no porque lo utiliza como un instrumento, sino porque no respeta su humani-dad, al no reconocer la posibilidad de que el ser humano, como sujeto autónomo, modifique su comportamiento y vuelva a integrarse a la sociedad.(254) Por lo tanto,
[e]l principio rector que la jurisprudencia alemana ha deri-vado de su cláusula de dignidad es que el ser humano es un fin en sí mismo y nunca puede convertirse en un objeto del poder del Estado. Partiendo de ese concepto central la jurispruden-*724cia alemana ha derivado consecuencias concretas, tanto sus-tantivas como procesales. (Escolios omitidos).!255)
Durante los debates que se desarrollaron en nuestra Asamblea Constituyente en torno a la Carta de Derechos de nuestra Constitución, el Informe de la Comisión de la Carta de Derechos señaló que incluir la inviolabilidad de la dignidad humana como el primer derecho de la Carta tenía el propósito de fijarlo como el principio cardinal que in-forma a todos los demás derechos y, por extensión, al orde-namiento jurídico. También indica que el ordenamiento ju-rídico puertorriqueño, incluyendo a este Tribunal, está obligado a ampliar las disposiciones de nuestra Carta de Derechos para adecuarlas a las necesidades de la sociedad puertorriqueña.!256) Es decir, la llamada “factura más an-cha” de nuestra Constitución no sólo ocurre en función de la interpretación liberal que exige la Sección 19 de la Carta de Derechos, sino que es un imperativo resultante de la inviolabilidad de la dignidad del ser humano. Precisa-mente porque informa los demás derechos fundamentales y permea todo nuestro ordenamiento jurídico, la dignidad del ser humano exige dar mayor eficacia a los principios que el Pueblo de Puerto Rico consagró en la Carta de Derechos.
Concebir los derechos humanos como derivados de la dignidad humana legitima a este Tribunal para formular derechos nuevos y ampliar los existentes para adaptarlos a los contextos nuevos de nuestra sociedad.!257) Esta es la ló-gica jurídica y política que fundamenta la factura más an-cha de nuestra Carta de Derechos.
De manera consecuente con esta realidad, hemos reco-nocido que la dignidad humana informa los derechos in-*725cluidos en la Carta de Derechos, entre ellos el derecho a la intimidad, a la protección contra registros y allanamientos irrazonables, y a la prohibición de interceptaciones telefónicas.(258) Por ejemplo, hemos expresado que el dere-cho a la intimidad y el derecho al trabajo son consustan-ciales con la dignidad humana.(259) También hemos expan-dido los derechos existentes, refiriéndonos a la dignidad humana, para atender nuevos contextos y formular dere-chos nuevos. (260)
Sin embargo, pocas de nuestras opiniones dan un trata-miento independiente y detenido a la inviolabilidad de la dignidad del ser humano y nunca hemos articulado la dig-nidad humana como un derecho independiente.!261)
VIII
Por su propia naturaleza, la doctrina de la doble sobe-ranía derrota los principios fundamentales de la protección contra la doble exposición. Como ya hemos discutido, no obstante estar firmemente establecida en la jurisprudencia del Tribunal Supremo federal, varias consideraciones mi-nan su legitimidad. La doctrina de la doble soberanía no concuerda con los antecedentes históricos de la protección contra la doble exposición en Inglaterra. Tampoco con-cuerda con el principio teórico de la soberanía del Pueblo estadounidense sobre el Gobierno federal y el de los esta-dos de la Unión, ni con los procesos históricos de la admi-*726sión de nuevos estados a la Unión. Varios estados han de-cretado su invalidez, ya sea mediante interpretación constitucional o estatutariamente. Adicionalmente, el pro-pio Tribunal Supremo federal ha rechazado aplicar la doc-trina de la doble soberanía a otros derechos fundamentales de la Carta de Derechos de la Constitución federal —inclu-yendo otros derechos de la Quinta Enmienda— y las pre-ocupaciones sobre el federalismo pueden atenderse de otras maneras. Por lo tanto, ninguno de los fundamentos que ha articulado el Tribunal Supremo federal nos mueve a mantener la doctrina de la doble soberanía en nuestro ordenamiento.
Más importante aún, la doctrina de la doble soberanía ni siquiera intenta balancear el interés del soberano en castigar un delito con el derecho del individuo a no ser castigado o procesado múltiples veces por el mismo delito. De esta manera, se atenta directamente contra la dignidad del ser humano al convertirlo en un mero instrumento del interés punitivo del Estado.
Nuestro análisis confirma indubitablemente que el Es-tado Libre Asociado de Puerto Rico es soberano para pro-pósitos de la protección constitucional contra la doble ex-posición y la doctrina de la doble soberanía. Sin embargo, también confirma que la inviolabilidad de la dignidad del ser humano es el principio cardinal que informa todo nues-tro ordenamiento jurídico. La doble exposición a un proceso penal en virtud de la doble soberanía es incompatible con esta realidad constitucional. Por eso, para ser fiel a las aspiraciones y los valores que el Pueblo de Puerto Rico plasmó en su Constitución, debemos eliminar la doctrina de la doble soberanía de nuestro ordenamiento.
Por los fundamentos antes expuestos, revocaría parcial-mente lo resuelto por este Tribunal en Pueblo v. Castro García y resolvería que la protección constitucional contra la doble exposición plasmada en la Constitución de Puerto Rico prohíbe que el Estado Libre Asociado encause a un *727individuo por el mismo delito que ya otro soberano castigó. Por lo tanto, aunque por fundamentos distintos, concurro con el resultado de la Opinión mayoritaria, modificaría la sentencia del Tribunal de Apelaciones para desestimar to-das las denuncias contra el señor Sánchez Valle y el señor Gómez Vázquez por el Art. 5.01 de la Ley de Armas de Puerto Rico, supra.
— O —
Opinión disidente emitida por la Juez Asociada Señora Ro-dríguez Rodríguez.
“[E]l Estado constitucional se sus-tenta, precisamente, en la procla-mación normativa de que hay un so-berano y de que ese soberano es el pueblo”.!1)
“Whether God alone is sovereign, that is, the one who acts as his acknowledged representative on earth, or the emperor, or prince, or the people, meaning those who identify themselves directly with the people, the question is always aimed at the subject of sovereignty, at the application of the concept to a concrete situation”.!2)
Una vez más, una mayoría de este Tribunal se apresura a revocar, en virtud de fundamentos cuestionables, prece-dentes firmemente establecidos en nuestro ordenamiento jurídico.!3) De esta forma, trastoca inopinadamente entendi-*728dos que van a la médula de la legitimidad de nuestro sis-tema político y del Estado de Derecho que ha de imperar en nuestra jurisdicción.
Así, disiento enérgicamente del criterio suscrito por una mayoría de este Tribunal al revocar la norma establecida en Pueblo v. Castro García, 120 DPR 740 (1988), en virtud de la cual se reconoció que el Estado Libre Asociado de Puerto Rico (ELA) era un soberano para propósitos de la doctrina de soberanía dual para fines de la protección cons-titucional contra la doble exposición.
Más importante aún, el proceder de la mayoría priva injustificadamente al Estado de un valioso instrumento en la lucha contra el crimen. Bajo el “razonamiento” mayori-tario, se impide que el Estado Libre Asociado pueda acusar criminalmente a personas procesadas a nivel federal. En otras palabras, casos de corrupción como los que ocurrieron durante la incumbencia de Víctor Fajardo como Secretario de Educación, en la década de los noventa, no hubiesen podido instarse en nuestros tribunales, tal y como se hizo *729en el pasado. Más recientemente, gracias a esta decisión, el ELA, si así lo estimara conveniente, no podrá presentar cargos por soborno bajo las leyes de Puerto Rico contra el convicto Lutgardo Acevedo. Resultado inevitable de lo anterior: quedarán impunes las violaciones a las leyes de Puerto Rico en lo que ha sido la mancha más grave para la Judicatura del País. Irónicamente, es la propia Judicatura, por voz de una mayoría de este Tribunal, la que sanciona dicha impunidad.
Además, la infortunada decisión de hoy, más ideológica que jurídica, muy bien podría tener un impacto negativo sobre los acuerdos de colaboración entre las agencias del gobierno de Estados Unidos y las de Puerto Rico. Ello así, pues el procesamiento a nivel federal supondrá que las vio-laciones a las leyes de Puerto Rico no se pueden vindicar. A fin de cuentas dichas violaciones salen “de gratis”/4) De otra parte, auguro que, más pronto que tarde, habrá un aluvión de habeas corpus ante los tribunales del País. Tal parece que estos efectos nocivos y perjudiciales a la admi-nistración de la justicia poco importan a la mayoría, puesto que no podemos decir que desconocen lo que habrá de suceder. Valga repetirlo: disiento.
Por último, este infausto dictamen coloca nuevamente a este Tribunal al margen de la Constitución de Estados Unidos y la normativa que su más Alto Foro ha pautado respecto al alcance y contenido de esa Constitución. La de-terminación de la mayoría es incompatible con United States v. Wheeler, 435 US 313 (1978); además, se aleja, por no decir contradice, los dictámenes de ese foro en Calero-*730Toledo v. Pearson Yacht Leasing Co., 416 US 663 (1974); Examining Bd. v. Flores de Otero, 426 US 572 (1976); Rodriguez v. Popular Democratic Party, 457 US 1 (1982), y Posadas de PR Assocs. v. Tourism Co., 478 US 328 (1986). Ello debería ser suficiente para que el Tribunal Supremo de Estados Unidos interviniese en este caso para regresar a la mayoría de este Tribunal al redil constitucional estadounidense.
I
Dado que la aplicación de la doctrina de soberanía dual, en tanto cuestión de umbral, hace innecesaria la rela-ción prolija de los hechos del caso, me remitiré a lo indispensable.
A
El 28 de septiembre de 2008, al Sr. Luis M. Sánchez Valle se le imputaron infracciones al artículo 5.01 de la Ley de Armas de Puerto Rico, 25 LPRA see. 458, por presunta-mente vender armas de fuego sin licencia. Asimismo, se le imputó una infracción ulterior al mismo artículo por vender municiones sin licencia para ello. Por último, se le im-putó una violación al artículo 5.04 del referido estatuto penal, el cual tipifica como delito la portación ilegal de un arma de fuego. 25 LPRA sec. 458c.
Antes de que se dilucidara la causa penal contra el se-ñor Sánchez Valle en el foro estatal, un Gran Jurado federal lo acusó por infracciones a los estatutos penales federa-les que tipifican como delito el comercio ilegal de armas y municiones en el comercio interestatal. 18 USC sees. 922(a)(1)(A), 923(a), 924(a)(1)(D) y 924(2). Luego de los trá-mites de rigor, el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico encontró al señor Sánchez Valle culpable de los delitos imputados y procedió a *731sentenciarlo a cinco meses de prisión, cinco meses de res-tricción domiciliaria y tres años de libertad supervisada.(5)
En virtud de lo anterior, el señor Sánchez Valle presentó ante el Tribunal de Primera Instancia una moción de des-estimación al amparo de la Regla 64(e) de Procedimiento Criminal, 34 LPRAAp. II, en la que alegó, en síntesis, es-tar cobijado por la protección contra la doble exposición, según consagrada en la Constitución federal, Enmda. V, Const. EE.UU., LPRA, Tomo 1, y en la Constitución del Estado Libre Asociado de Puerto Rico, Art. II, Sec. 11, Const. ELA, LPRA, Tomo 1. Así, argumentó que la doctrina de soberanía dual, reconocida por este Tribunal en Pueblo v. Castro García, no debía aplicar, puesto que Puerto Rico seguía siendo un territorio para efectos de la misma. El Ministerio Público, por su parte, se opuso; adujo, pues, que el ELA y el gobierno de Estados Unidos (EEUU) derivan su ius puniendi —es decir, su autoridad para castigar deli-tos— de fuentes diversas.
Atendida la moción de desestimación, el foro primario falló a favor del peticionario, señor Sánchez Valle. Deter-minó, en esencia, que el ELA y EE. UU. no son jurisdiccio-nes distintas para propósitos de la doctrina de soberanía dual. Por lo tanto, el peticionario no podía ser procesado nuevamente en el foro estatal por los delitos por los cuales había sido encontrado culpable en el foro federal,(6) en tanto éstos constituyen la misma ofensa en el ámbito de la protección constitucional contra la doble exposición. El Mi-nisterio Público recurrió ante el foro apelativo intermedio.
*732B
El 28 de septiembre de 2008, por hechos relacionados al caso discutido anteriormente, el Sr. Jaime Gómez Vázquez fue imputado por infracciones al Artículo 5.01 de la Ley de Armas de Puerto Rico, 25 LPRA see. 458, disposición que tipifica como delito la venta y el traspaso ilegal de un arma de fuego. Además, se le imputaron violaciones a los Artícu-los 5.07, 25 LPRA sec. 458f —que pune la portación de rifles — , y 5.10, 25 LPRA sec. 458i —que prohíbe el tras-paso de un arma mutilada — .
De otro lado —y, de nuevo, antes de que se dilucidara la causa penal en el foro estatal — , un Gran Jurado federal, en lo pertinente, acusó al señor Gómez Vázquez, en virtud de los mismos hechos, por presuntamente vender ilícita-mente armas en el comercio interestatal. 18 USC sees. 922(a)(1)(A), 923(a) y 924(a)(l)(D).(7) Luego de diversas in-cidencias, el señor Gómez Vázquez presentó ante el foro federal una alegación preacordada de culpabilidad. Así, el 26 de junio de 2010, dicho foro procedió a dictar sentencia, condenándolo a cumplir dieciocho meses de cárcel y tres años de libertad condicionada.
Dado lo anterior, el señor Gómez Vázquez procedió a presentar ante el Tribunal de Primera Instancia una mo-ción de desestimación al amparo de la Regla 64(e) de Pro-cedimiento Criminal, 34 LPRA Ap. II. En ésta alegó en esencia, lo mismo que el señor Sánchez Valle; a saber: que su procesamiento en el foro estatal, habiendo sido convicto por las mismas ofensas en el foro federal, contravenía la protección constitucional contra la doble exposición, según consagrada en la Constitución federal, Enmda. V, Const. EE. UU., LPRA, Tomo 1, y la Constitución del ELA, Art. II, Sec. 11, LPRA, Tomo 1. Por consiguiente, argüyó *733que Puerto Rico y EE. UU. no podían ser considerados so-beranos distintos, y que la doctrina de soberanía dual no era aplicable. El Ministerio Público se opuso y defendió lo resuelto por este Tribunal en Pueblo v. Castro García. Es decir, argüyó que el EL A es un ente soberano distinto a EE. UU. para efectos de la protección constitucional contra la doble exposición y que, por ende, la doctrina de soberanía dual aplica.
El foro primario, entonces, procedió a desestimar y, en consecuencia, determinó que, en efecto, Puerto Rico y EE. UU. han de ser considerados un solo soberano para los efectos de la protección contra la doble exposición. El Mi-nisterio Público recurrió ante el foro apelativo intermedio.
C
El Tribunal de Apelaciones consolidó los recursos pre-sentados por el Ministerio Público en ambos casos. Aten-diendo los méritos de éstos, procedió a revocar las determi-naciones recurridas, por entender que, conforme lo resuelto por este Tribunal en Pueblo v. Castro García, la doctrina de soberanía dual era aplicable.
Los peticionarios recurrieron independientemente de la determinación del foro apelativo intermedio. Este Tribunal, por su parte, consolidó los recursos y hoy revoca la aprecia-ción normativa que este Tribunal había suscrito en Pueblo v. Castro García respecto a la situación del ELA dentro del complejo andamiaje constitucional norteamericano.
II
Entre las diversas protecciones que dispensa la Carta de Derechos de nuestra Constitución, se encuentra la pro-tección contra la doble exposición, la cual dispone que “[n]adie será puesto en riesgo de ser castigado dos veces por el mismo delito”. Const. PR, Art. II, Sec. 11, LPRA, *734Tomo 1, ed. 2008, pág. 343. Véase Pueblo v. Santiago, 160 DPR 618 (2003). Asimismo, la Constitución federal consagra una protección análoga en su Quinta Enmienda: “No person shall [...] be subject for the same offense to be twice put in jeopardy of life or limb.” Const. EE. UU., Enmda. V. Véanse: Benton v. Maryland, 395 US 784 (1969) (revocando a Palko v. Connecticut, 302 US 319 (1937), en donde se revuelve que la protección contra la doble exposición es oponible ante los estados en virtud de la Decimocuarta Enmienda). De hecho, la formulación de nuestra protección constitucional se hizo en función de su contraparte federal, con tal de que se en-tendiera incorporado el significado judicial de ésta, elabo-rado a través de numerosas opiniones suscritas por el Tribunal Supremo de EE. UU.(8) Véase 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2568-2569 (1961). Así, “[n]o hay base para sostener que se le haya dado o que se le debe dar un contenido mayor a la cláusula” en el orden constitucional puertorriqueño. E.L. Chiesa Aponte, Doble exposición, 59 Rev. Jur. UPR 479, 480 (1990). Además, después de Benton, es innegable que la doctrina constitucio-nal federal atinente a la cláusula es el mínimo irreductible aplicable en Puerto Rico.
En apretada síntesis, para que proceda invocar la protec-ción, es imperativo que se trate de una acción penal y que la exposición sea en relación a una misma ofensa. Santiago, supra, pág. 628. Por otra parte, el alcance de la protección, según interpretada por las instancias judiciales, no sólo se reduce a evitar castigos múltiples. Así,
[l]a garantía constitucional contra la doble exposición protege al ciudadano en cuatro instancias, a saber: (i) contra ulterior *735exposición tras absolución por la misma ofensa; (ii) contra ulterior exposición tras convicción por la misma ofensa; (iii) contra ulterior exposición tras exposición anterior por la misma ofensa (tras haber comenzado el juicio, que no culminó ni en absolución ni en convicción), y (iv) contra castigos múltiples por la misma ofensa. (Énfasis en el original). íd., pág. 628 (citando a Pueblo v. Martínez Torres, 126 DPR 561, 568-569 (1990); Ohio v. Johnson, 467 US 493, 498 (1984); Brown v. Ohio, 432 US 161, 165 (1977); North Carolina v. Pearce, 395 US 711, 717 (1969); Wade v. Hunter, 336 US 684 (1949)).
Además, como veremos a continuación, en virtud de la doctrina de soberanía dual, la invocación de la protección presupone que ésta se haga frente a un mismo soberano.
i — I hH f — I
La doctrina de la soberanía dual,(9) en cierta medida, es consecuencia lógica del sistema federal norteamericano, el cual le reconoce a los estados una soberanía residual, tute-lada en virtud de la Décima Enmienda, Const. EE. UU. Enmda. X, y la Undécima Enmienda, Const. EE. UU. Enmda. XI. Esta doctrina fue elaborándose paulatina-mente a través del siglo diecinueve, en casos tales como Fox v. State of Ohio, 46 US 410 (1847);(10) United States v. Marigold, 50 US 560 (1850),(11) y Moore v. People of State of *736Illinois, 55 US 13 (1852).(12) Véase, también, Cross v. State of North Carolina, 132 US 131, 139—140 (1889). Sin embargo, no fue hasta United States v. Lanza, 260 US 377 (1922), cuando la doctrina de soberanía dual fue reconocida, sin ambages, como una excepción a la protección constitu-cional contra la doble exposición.!13) Véase, en general, William J. Rich, Modern Constitutional Law 507-509 (3ra ed. 2011).
En Lanza, los acusados alegaron que dos castigos por el mismo acto delictivo, uno bajo el National Prohibition Act y otro bajo estatutos estatales, contravenía la protección contra la doble exposición consagrada en la Quinta En-mienda de la Constitución federal. Lanza, supra, pág. 379. En este caso, los acusados, al momento de ser procesados en la jurisdicción federal, habían sido encontrados culpa-bles en las cortes estatales por delitos relacionados a los mismos hechos, a saber: manufacturar, transportar y po-seer bebidas embriagantes.!14) El Tribunal Supremo de EE. UU., sin embargo, resolvió que al tratarse de dos sobera-nos distintos, que derivaban su autoridad de fuentes dis-tintas, la protección contra la doble exposición no era aplicable. Esto es, redujo el posible ámbito de aplicación de dicha protección. Así, a partir de Lanza es incuestionable que la protección contra la doble exposición sólo opera en relación a un mismo soberano.
We have here two sovereignties, deriving power from different sources, capable of dealing with the same subject matter *737within the same territory. [...] Each government in determining what shall be an offense against its peace and dignity is exercising its own sovereignty, not that of the other.
It follows that an act denounced as a crime by both national and state sovereignties is an offense against the peace and dignity of both, and may be punished by each. Lanza, 260 US, pág. 382.
Unos quince años después de Lanza, el Tribunal Supremo de EE. UU. resolvió Puerto Rico v. Shell Co., 302 US 253 (1937); caso de particular interés para el asunto que nos atañe, sobre todo, dado el peso desproporcional que una mayoría de este Tribunal le otorga. De entrada, es preciso despejar cualquier duda en torno a la controversia puntual que atiende dicho caso. La misma, según las pala-bras del propio Tribunal Supremo federal, se limita a resolver si la tercera sección del Sherman Act, 15 USC sec. 3, impedía que la legislatura insular puertorriqueña de en-tonces promulgara un estatuto local con tal de atender los mismos asuntos que atendía la ley federal, esto es, prácti-cas ilícitas o monopolísticas en el mercado. Shell Co., supra pág. 255 (“The single question which we have to decide is whether the existence of section 3 of the Sherman Act precluded the adoption of the local act by the insular legislature”).(15) Es evidente, por lo tanto, que lo que re-*738suelve el más alto foro federal en esa ocasión, ante todo, se reduce a una interpretación estatutaria al amparo del Sherman Act. Además, es importante señalar que, al mo-mento de decidirse Shell Co., Puerto Rico se regía por la Ley Jones de 1917 (39 Stat. 951), ley orgánica promulgada por el Congreso en el ejercicio de sus poderes plenarios sobre los territorios de EE. UU. Véase Const. EE. UU., Art. IV, Sec. 3.(16)
En Shell Co., en síntesis, los acusados en el foro local plantearon que el estatuto promulgado por la legislatura insular era inaplicable debido a que la tercera sección del Sherman Act —legislación federal— atendía los mismos asuntos. Por otro lado, plantearon que permitir que se les procesara en los foros locales los expondría al riesgo de ser procesados en más de una ocasión por los mismos delitos en contravención de la protección contra la doble exposi-ción que consagra la Constitución federal, puesto que, en virtud del Sherman Act, los tribunales federales también podrían hacer lo propio. En los méritos, sin embargo, Shell Co. resolvió únicamente que el estatuto antimonopolístico *739local no estaba en conflicto con la disposición relevante del Sherman Act; o sea, dicho estatuto fue un ejercicio válido de la legislatura insular puertorriqueña. En resumidas cuentas, pues, la impronta doctrinal de Shell Co. se reduce a resolver que la tercera sección del Sherman Act no impe-día que la legislatura insular de Puerto Rico promulgara un estatuto local relacionado con la misma materia.
En cuanto al planteamiento relacionado a la posible do-ble exposición, en Shell Co., el Tribunal Supremo federal se limitó a señalar, mediante dicta,(17) que la protección cons-titucional en cuestión, en cualquier caso, no se vulneraría. Así, tomando en consideración las circunstancias históri-cas imperantes,(18) determinó que
[t]he risk of double jeopardy does not exist. Both the territorial and federal laws and the courts, whether exercising federal or local jurisdiction, are creations emanating from the same sovereignty. Prosecution under one of the laws in the appropriate court, necessarily, will bar a prosecution under the other law in another court. Shell Co., supra, pág. 264 (citando a Balzac v. Puerto Rico, supra, pág. 312, y a Grafton v. United States, 206 US 333 (1907)).
Por último —en lo que a Shell Co. respecta — , es preciso enfatizar que, como se dijo, dicho caso fue resuelto en otras circunstancias históricas. Su interpretación sobre la situa-ción constitucional de Puerto Rico en sus relaciones con EE. UU. es, a lo sumo, anacrónica. Por lo tanto, las expre-siones en Shell Co., hechas en un momento histórico en el que el sistema político puertorriqueño era una criatura del *740Congreso de Estados Unidos, en virtud de la Ley Jones, no se pueden utilizar para interpretar el ELA, en tanto la creación de éste supone el reconocimiento de una comuni-dad política debidamente constituida a través de su propio proceso constitucional. La importancia desproporcional que una mayoría de este Tribunal le otorga a dicho prece-dente es, a todas luces, desacertada.
Resuelto Shell Co., el desarrollo posterior de la doctrina de soberanía dual no supuso mayores desviaciones en rela-ción con su criterio rector: la soberanía de la autoridad que pretende procesar penalmente a un individuo. En Jerome v. United States, 318 US 101 (1943), por ejemplo, y en fun-ción de dicho criterio, se reafirmó, en términos generales, que “the double jeopardy provision of the Fifth Amendment does not stand as a bar to federal prosecution though a state conviction based on the same acts has already been obtained”. Íd., pág. 105 (citando a Lanza, 260 US, pág. 377; Herbert v. Louisiana, 272 US 312 (1926)). Asimismo, en Bartkus v. Illinois, 359 US 121 (1959), el Tribunal Supremo de EE. UU. resolvió que, dado que se trataba de soberanos distintos, una absolución en un proceso penal a nivel federal no era impedimento para un procesamiento ulterior en un foro estatal por los mismos delitos. Bartkus, supra, págs. 133-134. De otra parte, en Abbate v. United States, 359 US 187, 193-196 (1959), resolvió, por conside-raciones similares, que una convicción a nivel estatal no impedía un procesamiento posterior en el foro federal.(19)
No es hasta United States v. Wheeler, 435 US 313 (1978), cuando el Tribunal Supremo de EE. UU. se en-frenta, por primera vez, a un soberano atípico en el ámbito *741de la doctrina de la soberanía dual.(20) En Wheeler, un miembro de la Tribu Navajo —Anthony Robert Wheeler— fue sentenciado por un tribunal tribal, luego de haber pre-sentado alegación de culpabilidad, por alteración a la paz (idisorderly conduct) y corrupción de menores (delinquency of a minor), ambas conductas tipificadas como delito por el Navajo Tribal Code. Poco más de un año después, éste fue acusado por violación técnica (statutory rape) en el Tribunal Federal para el Distrito de Arizona. Wheeler, por su parte, solicitó que se desestimara la acusación debido a que su convicción en el tribunal tribal por un delito menor in-cluido impedía su procesamiento en el foro federal. Es de-cir, alegó que la doctrina de soberanía dual no aplicaba entre la tribu indígena y el gobierno federal.
El Tribunal Supremo federal, atendiendo tales recla-mos, determinó que las tribus indígenas, dadas las pecu-liaridades históricas que han determinado su desarrollo en el seno del federalismo norteamericano, habían retenido una soberanía primitiva (primeval sovereignty),(21) en vir-*742tud de la cual habían de ser consideradas un soberano dis-tinto para efectos de la doctrina de la soberanía dual. Wheeler, supra, págs. 327-329. Por lo tanto, la autoridad de dichas tribus provenía de una fuente distinta a la del go-bierno federal. Asimismo, en Wheeler, el más alto foro federal, ante la contención de que el poder plenario del Con-greso sobre las tribus indígenas hacía que éstas no fueran soberanas/22) determinó:
We think that the respondent [...] in relying on federal control over Indian tribes, have misconceived the distinction between those cases in which the “dual sovereignty’ concept is applicable and those in which it is not. It is true that territories are subject to the ultimate control of Congress, and cities to the control of the State which created them. But that fact was not relied upon as the basis for the decisions in Grafton, Shell Co., and Waller. What differentiated those cases from Bartkus and Abbate was not the extent of control exercised by one prosecuting authority over the other, but rather the ultimate source of the power under which the respective prosecutions were undertaken. (Citas omitidas). Wheeler, supra, págs. 319-320.
Además, es menester señalar que en Wheeler el Tribunal Supremo federal rechazó expresamente limitar el al-cance de la doctrina de soberanía dual a las relaciones en-tre el gobierno federal y los diversos estados de la unión norteamericana. Wheeler, 435 US, pág. 330 (“The respondent contends that, despite the fact that successive tribal and federal prosecutions are not Tor the same offence/ the ‘dual sovereignty’ concept should be limited to successive state and federal prosecutions. But we cannot accept so restrictive a view of that concept, a view which, as has *743been noted, would require disregard of the very words of the Double Jeopardy Clause”). En consecuencia, el más alto foro federal reconoció la soberanía atípica de las tribus indígenas en relación con el gobierno federal.(23)
Por último, es importante destacar los elementos indispensables que, de una manera u otra, condicionan el reco-nocimiento de la soberanía en estos casos; ante todo, la divergencia de intereses entre el gobierno federal y el tribal, puesto que la vindicación de éstos por parte de uno, no necesariamente supone la vindicación de los mismos por parte del otro. La articulación de dichos intereses indepen-dientes, por ende, se sustenta en el hecho de que, en uno y otro caso, se trata de comunidades políticas distintas {“distinct political communities”). Wheeler, supra. Así, estas co-munidades políticas —al margen de la sujeción política de una a la otra, en virtud de los poderes plenarios del Con-greso— se distinguen, justamente, en función de sus diver-sas tradiciones y costumbres. Véase Wheeler, supra, pág. 331 (“They [las tribus indígenas] have a significant interest in maintaining orderly relations among their members *744and in preserving tribal customs and traditions, apart from the federal interest in law and order on the reservation”). Sería un absurdo pensar que Puerto Rico, en tanto comunidad política debidamente constituida en un orden constitucional, no tiene intereses similares.
Como se observa, de la discusión anterior puede cole-girse el elemento indispensable que condiciona la aplica-ción de la doctrina de soberanía dual: que se trate de sobe-ranos diferentes que deriven su autoridad, para punir, de fuentes distintas. En el caso de Puerto Rico, pues, habrá que auscultar si, en efecto, la autoridad que posee el ELA para punir se deriva de una fuente distinta a la autoridad del gobierno federal.(24) Se trata, entonces, de determinar la procedencia del poder coercitivo que ejerce el ELA. Antes, sin embargo, es menester plantearse con seriedad qué significa ese poder y cuáles son sus atributos esenciales; sobre todo, en el contexto particular de Puerto Rico como parte integral del sistema federal norteamericano. Ello, nos lleva inevitablemente a preguntarnos, a diferencia de la mayoría que suscribe la opinión de este Tribunal, que evade la pregunta: ¿qué es la soberanía?(25)
*745IV
El término soberanía no es susceptible de definición pre-cisa, de contención semántica certera. Véanse: United States v. Spelar, 338 US 217, 224 (1949) (Frankfurter, J., Op. concurrente) (“The very concept of ‘sovereignty5 is in a state of more or less solution these days”); N. Hirayasu, The Process of Self-Determination and Micronesia’s Future Political Status Under International Law, 9 U. Haw. L. Rev. 487, 526 (1987) (“Commentators agree that sovereignty is an elusive and relative concept”). Desde su formulación teórica inicial en las postrimerías del siglo xvi hasta hoy, dicho concepto ha adquirido diversos significados.(26) En palabras de nuestro insigne jurista, don José Trías Monge:
Another fanciful issue is the question of sovereignty. This old concept, which harks back to the sixteenth and seventeenth centuries, when it had a role in the development of the modern state, has for a long time now been put to use in the field of colonial governance, besides at times having temporarily become a hurdle to the growth of associations or peoples like the European Community. Sovereignty has been primarily and wrongly used as a synonym of indivisible power and as an indispensable attribute of a nation. Present thinking *746about sovereignty deals with the concept in a very different manner. Sovereignty, like power, can be shared and does not necessarily rest in a single place. (Enfasis nuestro y escolio omitido). J. Trías Monge, Injustice According to Law: Thr Insular Cases and Other Oddities, en Foreign in a Domestic Sense. Puerto Rico, American Expansion, and the Constitution 236 (Christina Duffy Burnett & Burke Marshall eds., 2001).(27)
De igual forma, al abordar las complejidades que sus-cita definir —jurídicamente,(28) para nuestros propósitos— el concepto soberanía, es dable distinguir entre soberanía interna y soberanía externa. (29) Cf. D. Pharand, Perspectives on Sovereignty in the Current Context: A Canadian Viewpoint, 20 Can.-U.S. L.J. 19 (1994). En el contexto que nos ocupa —entiéndase, si el ELA es un ente soberano para efectos del procesamiento penal de un individuo — , es *747evidente que nos interesa el aspecto interno de la soberanía. Este tipo de soberanía bien pudiera definirse, en tiempos modernos, como la autoridad que tiene una comu-nidad política, debidamente constituida —esto es, constitu-cionalmente constituida — ,(30) de regir sus propios designios en lo que concierne a las relaciones sociales primarias entre los sujetos que la conforman. En otras, palabras: el poder que tiene un ente político particular de regir esas zonas de intereses que tradicionalmente se han subsumido en el con-cepto police power o razón de Estado. Véase D. Benjamin Barros, The Police Power and the Takings Clause, 58 U. Miami L. Rev. 471, 473 (2004) (“The term ‘police power’ is generally, but vaguely, understood in American jurisprudence to refer to state regulatory power”); Justice Philip A. Talmadge, The Myth of Property Absolutism and Modern Government: The Interaction of Police Power and Property Rights, 75 Wash. L. Rev. 857, 861 (2000) (“The exercise of police power — governmental action to advance public health, safety, peace, and welfare — has long been a part of the very nature of government itself”). Véase, también, Santiago Legarre, The Historical Background of the Police Power, 9 U. Pa. J. Const. L. 745 (2007).
Tomando en consideración la discusión precedente, cabe refinar el concepto soberanía interna para adecuarlo al contexto que nos atañe. Así, bien podría decirse que la so-beranía interna, en la esfera jurídica, se puede traducir como la autoridad —soberana— que posee determinada *748entidad política para regular aspectos relacionados a la fa-milia, las relaciones patrimoniales privadas, la seguridad y, en general, el bienestar. East New York Savings Bank v. Hahn, 326 US 230, 232-233 (1945) (“A more candid statement is to recognize, as was said in Manigault v. Springs, supra, that the power ‘which, in its various ramifications, is known as the police power, is an exercise of the sovereign right of the government to protect the general welfare of the people, and is paramount to any rights under contracts between individuals’ ”). (Citas omitidas). Véase, además, Barbier v. Connolly, 113 US 27, 31 (1885). Es menester precisar, además, que esa autoridad (soberana) —subsumida en el concepto razón de Estado— no es una mera delegación de poder, puesto que su fuente es una comunidad política dis-tinta (como los estados, por ejemplo), debidamente recono-cida por el poder superior que la sujeta (el del Congreso).
En cuanto al reconocimiento por una entidad política superior que presupone la soberanía interna de la que ve-nimos hablando —en el contexto del sistema federal norte-americano — , es imperativo no perder de vista la facultad que tiene el Congreso para reconocer, legislativamente, la soberanía de una entidad política, aun cuando ésta esté sujeta a sus poderes plenarios. Como se discutió anterior-mente, no cabe duda de que las tribus indígenas están su-jetas a los poderes plenarios del Congreso. Empero, el Con-greso, en el ejercicio de dichos poderes plenarios, está autorizado a reconocer a éstas un mayor ámbito de sobera-nía, si bien por vía legislativa. El Tribunal Supremo federal, por su parte, ha reconocido expresamente esta prerro-gativa del Congreso. Así, en Lara, determinó que el Congreso usualmente ha legislado para modificar el grado de autonomía disfrutado por entidades soberanas depen-dientes que, sin embargo, no son estados de la unión: “[T]o modify the degree of autonomy enjoyed by a dependent sovereign that is not a Stateis not an unusual legislative objective”. Lara, 541 US, pág. 203. Además, por último, *749resulta interesante notar que en Lara, el Tribunal Supremo federal, para llegar a dicha conclusión se refirió, a modo de ejemplo, a otras entidades soberanas dependien-tes {“other such dependent entities”)', entre éstas, mencionó al ELA. Id., pág. 204 (citando con aprobación a Cordova & Simonpietri, 649 F.2d 36, 39-41 (1er Cir. 1981)).
Se admite, pues, la posibilidad de distintos poderes so-beranos, jerárquicamente delimitados y horizontalmente distribuidos,!31) si bien sujetos a un poder central limitado; a saber, el gobierno federal. Trías Monge, Injustice According to Law, supra, pág. 236 (“[T]he United States is itself, like other federations, a prime example of sovereignty apportioned between various units and a central government”). De lo anterior, es innegable colegir que el concepto soberanía, en atención a la madeja de relaciones de poder que significa y predetermina en el sistema federal norteamericano, no tiene un significado unívoco. Más aún, resulta imperativo significarlo tomando en consideración los diversos contextos en los que opera; en este caso, las relaciones internas de determinada comunidad política, debidamente reconocida como tal por el Congreso.
V
A
Como se sabe, culminada la Guerra Hispanoamericana, Puerto Rico, cual botín, pasó a ser una posesión de EE. UU., *750sujeta a la soberanía de dicho país. Véase Tratado de París, 30 Stat. 1754 (1899). Luego de un breve período de go-bierno militar, en 1900, el Congreso de EE. UU., en el ejer-cicio de sus poderes territoriales al amparo del Artículo IV de la Constitución federal, promulgó la Ley Foraker, 31 Stat. 77 (1900), la cual proveyó, si bien limitadamente, para el gobierno civil de la Isla. Asimismo, poco después, en 1917, el Congreso legisló la Ley Jones, 39 Stat. 351 (1917), que profundizó, si bien someramente, las medidas de autogobierno que se le habían concedido a la Isla bajo la legislación anterior. Además, le otorgó a los puertorrique-ños la ciudadanía norteamericana.
Rasgo sobresaliente de esta legislación, el Congreso la promulgó exclusivamente en virtud de sus poderes plena-rios sobre Puerto Rico. Así, no hubo, en lo más mínimo, participación alguna por parte del Pueblo puertorriqueño. La legitimidad de las estructuras de poder que se crearon conforme a dicha legislación provenía, entonces, de la pro-pia legitimidad del Congreso en el ejercicio de sus poderes. En puridad, aún no había Estado que gobernara la Isla, salvo el federal. Por lo tanto, el poder público que se ejerció durante esos años fue, en propiedad, un poder delegado en la medida en que los puertorriqueños no participaron en su configuración.
B
Tras insistentes reclamos de autonomía, en 1950, el Congreso promulgó la Ley 600, 64 Stat. 319 (1950), la cual facultó a los puertorriqueños a emprender la tarea de re-dactar y promulgar su propia constitución.(32) Más aún, la *751promulgación de dicha ley supuso el reconocimiento de Puerto Rico como comunidad política distinta(33) y sentó las bases de una nueva relación territorial entre EE. UU. y la Isla. Dicha ley, además, fue aprobada por el Pueblo de Puerto Rico mediante un referéndum celebrado a tales efectos. Por lo tanto, es imperativo señalar:
[t]he keystone and legitimacy of Commonwealth status is the principle of the consent of the governed. It was so stated by Congress in laying the foundations upon which Puerto Rico’s new status was to be built: “fully recognizing the principle of government by consent,” ’ Congress declared in 1950, “this act [Public Law 6oo] is now adopted in the nature of a compact so that the people of Puerto Rico may organize a government *752pursuant to a constitution of their own adoption.” “At first glance, Public Law 6oo may be read merely as having furthered the right of the Puerto Rican people to constitute themselves, as a polity, according to their own design; that is, to establish a local government. A finer reading of its provisions, however, shows that Public Law 6oo was not so narrow in scope; it also set forth the basis for a new relationship between the people of Puerto Rico and the United States.” (Enfasis y escolios omitidos). S.E. Casellas, Commonwealth Status and the Federal Courts, 80 Rev. Jur. UPR 945, 948—949 (2011).(34)
Así, celebrada la Convención Constituyente, en 1952, tras su aprobación en referéndum por el Pueblo de Puerto Rico, la Constitución entró en vigor. Con ella, pues, advino a la vida política y jurídica el ELA. Al margen de la diver-gencia de criterios en torno al significado del proceso cons-titucional que permitió la creación del ELA en las relacio-nes entre Puerto Rico y EE. UU., es imperativo concluir que la legitimidad del ente político que impera en nuestro País está cifrada en el reconocimiento condicionado de la soberanía que supuso el proceso constituyente que le pre-cedió, no en una mera delegación de poderes sancionada única y unilateralmente por el Congreso.
Lo cierto es que el Congreso, al aprobar nuestra Consti-tución, renunció a sus poderes plenarios respecto a Puerto Rico en lo que concierne a los asuntos internos, los cuales habrían de regirse, entonces, por nuestras propias leyes, *753conforme a nuestra propia Constitución. Tal aseveración, además, es respaldada por interpretaciones del más alto foro federal relacionadas al proceso constituyente que cul-minó con la creación del ELA. Así, el Tribunal Supremo federal, en Flores de Otero, al pasar juicio sobre el significado del proceso político que precedió la creación del ELA, enten-dió que el Congreso renunció a su control sobre los asuntos internos de la Isla. Véase Flores de Otero, supra, pág. 597 (“[A]fter 1952, when Congress relinquished its control over the organization of the local affairs of the island and granted Puerto Rico a measure of autonomy comparable to that possessed by the States [...]”).(35) En función de dicha renun-cia, pues, el ELA advino soberano en todos aquellos asuntos no regulados por la Constitución federal. Véase Calero-Toledo, supra, págs. 673-674 (citando con aprobación Mora v. Mejías, 115 F.Supp. 610 (D. PR 1953)); Marin v. University of Puerto Rico, 346 F.Supp. 470, 481 (D. PR 1972); Suarez v. Administrator del Deporte Hípico de Puerto Rico, 354 F.Supp. 320 (D. PR 1972); Posadas de PR Assocs. v. Tourism Co., 478 US 328, 339 (1986) (citando con aprobación Calero-Toledo); Rodriguez, supra, pág. 8 (citando con aprobación Calero-Toledo y Cordova & Simonpietri).
Lo anterior, por tanto, supone reconocer que el Con-greso, en virtud de sus poderes plenarios, puede auto-imponerse límites en el ejercicio de dicho poder conceder a sus territorios medidas de autogobierno, las cuales gene-ran derechos adquiridos sobre esas facultades de gestión de gobierno que no pueden ser retiradas por un Congreso posterior/36) Véase Cincinnati Soap Co. v. United States, 301 US 308 (1937) (donde el Congreso le cede al Commonwealth de las Filipinas parte de los poderes plenarios *754que ejercía bajo el estatus territorial previo). Y es que ello no es una situación anómala en la historia del constitucio-nalismo norteamericano. A modo de ejemplo, baste con se-ñalar el Northwest Ordinance de 1787, ordenanza en la cual el Congreso dispuso la manera en que habrían de tra-tarse los territorios al noroeste del río Ohio. En dicho ins-trumento, además, el Congreso, al amparo de sus poderes plenarios bajo la cláusula territorial, se autoimpuso limi-taciones en el ejercicio de éste:
It is hereby ordained and declared by the authority aforesaid, That the following articles shall be considered as articles of compact between the original States and the people and the states in the said territory, and forever remain unalterable, unless by common consent [...] (Enfasis nuestro). Ordinance for the Government of the Territory of the United States NorthWest of the River Ohio (July 13, 1787), en Contexts of the Constitution 74 (N.H. Cogan ed., 1999).(37)
Es inevitable, por ende, concluir que el Congreso es ca-paz de autolimitarse en el ejercicio de sus poderes plena-rios, tal y como lo hizo al promulgar la Ley 600 y proveer para que el Pueblo puertorriqueño adoptara su propia Constitución, en el reconocimiento cabal de su soberanía en lo que a sus asuntos internos se refiere. Recordemos que esta Ley dispone con meridiana claridad: “Fully recognizing the principle of government by consent, this Act is now adopted in the nature of a compact so that the people of *755Puerto Rico may organize a government pursuant to a constitution of their own adoption”. (Enfasis nuestro). 48 USC sec. 731b. No debe sorprender, por lo tanto, que en lo que respecta a los asuntos internos de Puerto Rico, los tribunales federales hayan optado por hablar de pacto (“compact”). Véase Calero-Toledo, 416 US, págs. 671-673; United States v. Quiñones, 758 F.2d 40, 42 (1er Cir. 1985); Cordova & Simonpietri, supra, págs. 39 y 41; Reeser v. Crowley Towing & Transp. Co., Inc., 937 F.Supp. 144, 146-147 (DPR 1996). Tales autolimitaciones al poder del Con-greso sobre sus territorios, además, son compatibles con el desarrollo histórico del poder legislativo federal. En pala-bras del Juez Magruder:
In a sense it is true that one Congress cannot limit a succeeding Congress in the exercise of its legislative powers under the Constitution. But there are certainly instances of what amounts to a fait accompli pursuant to legislation, which subsequently cannot be undone by the repeal of the legislation. Thus the Congress could not, by the repeal of the Tydings-McDuffie Act undo the grant of independence to the Philippine Islands. Again, when a territory has been admitted to statehood, the status thereby achieved by the people concerned cannot be undone by a repeal of the act of admission and the passage of a new organic act for the local government of the former territory. Nor could a grant of private title to public lands under the homestead laws be recalled by a subsequent Act of Congress. Likewise, it would not be within the power of a subsequent Congress to recall a grant of American citizenship duly and lawfully obtained under an existing naturalization act. These are instances of vested rights, which Congress cannot constitutionally take away. (Énfasis nuestro). Hon. Calvert Magruder, The Commonwealth of Puerto Rico, 15 U. Pitt. L. Rev. 1, 14 (1953).(38)
*756Reconocer lo anterior, sin embargo, no implica pretender que la Ley 600 es lo que no fue. Con la promulgación de dicho estatuto por parte del Congreso, quedaba claro que la relación territorial de Puerto Rico en cuanto a los asuntos no comprendidos en tal legislación no sufriría cambio alguno. El alcance de los poderes que se retenían no esta-ría sujeto a las diversas limitaciones que contiene la Cons-titución federal respecto a los estados.(39)
El reconocimiento de la soberanía interna del ELA, y la interpretación de los hechos relevantes que subyace dicho reconocimiento, no contraviene, en lo absoluto, lo resuelto por el Tribunal Supremo federal en Califano v. Gautier Torres, 435 US 1 (1978), y en Harris v. Rosario, 446 US 651 (1980). En estos casos, en síntesis, el Tribunal Supremo de EE. UU. validó que el Congreso legislara, en virtud de sus poderes plenarios, de manera distinta respecto a Puerto Rico, siempre y cuando tuviera una base racional para ello. Harris, supra, págs. 651-652; Califano, supra, pág. 4. El ejercicio de dichos poderes, evidentemente, rebasa el ám-bito soberano del ELA; es decir, la legislación que estuvo ante la consideración del más alto foro federal en estos casos estaba relacionada con aspectos de la soberanía ex-terna de Puerto Rico; a saber, su relación con el gobierno federal y determinados programas de beneficencia. La im-pronta normativa de estos casos, pues, se reduce a recono-cer que el Congreso puede legislar para Puerto Rico sin las trabas que supone la Constitución federal respecto a los *757estados. Véanse: Ramírez de Ferrer v. Mari Brás, 144 DPR 141, 160 (1997); Castro García, supra, pág. 774; E.L.A. v. Northwestern Selecta, 185 DPR 40, 102-103 (2012) (Rodríguez, J., Op. disidente).(40)
C
Como Tribunal, no nos compete suscribir una aprecia-ción histórica y política de los hechos que han determinado la creación y el desarrollo del ELA.(41) Más bien, nos corres-ponde evaluar jurídicamente dichos hechos. Además, esa evaluación se ha de ceñir a la dilucidación de la controver-sia puntual que se nos presenta: determinar si para efectos de la doctrina de soberanía dual el ELA debe ser conside-rado un soberano.
VI
Tomando en consideración la discusión precedente en torno a la soberanía interna —fundada en intereses que le son propios a determinada comunidad política, debidamente constituida — , es evidente que al ELA se le ha reconocido el poder de razón de Estado (police power). Este poder, por otro lado, tutela intereses soberanos, análogos y equivalentes a los intereses de los estados de la unión norteamericana. Véase, por ejemplo, Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 US 592 (1982) (donde se le reconoce al ELA legi-timación activa en virtud de su poder de parens patriae). *758Véase, de nuevo, Examining Bd. v. Flores de Otero, 426 US 572, 594 (1976) (“[T]he purpose of Congress in the 1950 and 1952 legislation was to accord to Puerto Rico the degree of autonomy and independence normally associated with States of the Union [...]”)•
Además, este Tribunal consistentemente ha reconocido que el ELA posee poder de razón de Estado para vindicar sus propios intereses en atención a sus asuntos internos. Véanse: Bomberos Unidos v. Cuerpo Bomberos et al., 180 DPR 723, 738-742 (2011); Domínguez Castro et al. v. E.L.A. I, 178 DPR 1, 36-38 (2010). Véanse, además, Northwestern Selecta, 185 DPR, págs. 60 y 84; San Miguel Lorenzana v. E.L.A., 134 DPR 405 (1993); Marina Ind., Inc. v. Brown Bovery Corp., 114 DPR 64 (1983); The Richards Group v. Junta de Planificación, 108 DPR 23 (1978). Es interesante, por demás, evaluar la definición que del concepto suscribió una mayoría de este Tribunal en Domínguez Castro. En aquella ocasión, se dijo que el poder de razón de Estado se refería a “[a]quel poder inherente al Estado que es utilizado por la Legislatura para prohibir o reglamentar ciertas actividades con el propósito de fomentar o proteger la paz pública, moral, salud y bienestar general de la comunidad, el cual puede delegarse a los municipios”. Id., pág. 36. Baste con señalar que el calificativo inherente contraviene cualquier noción de delegación de poderes. Es decir, reconocer que el poder de razón de Estado que posee la Legislatura del ELA es inhe-rente, implica reconocer que, en efecto, el ELA es un ente soberano, al menos, en lo atinente a sus asuntos internos, que ejerce los poderes correspondientes sin que ello presu-ponga delegación de poder alguna. Dicha apreciación, en cuanto a la soberanía interna del ELA, ha sido avalada por el Tribunal Supremo federal. Véase Rodriguez v. Popular Democratic Party, supra, pág. 8 (“At the same time, Puerto Rico, like a state, is an autonomous political entity, ‘sovereign over matters not ruled by the Constitution’ ”) (citando a Calero-Toledo v. Pearson Yacht Leasing Co., 416 *759US, pág. 673; Mora v. Mejias, 115 F.Supp. 610 (D. PR 1953)). Véase, también, Cordova & Simonpietri, 649 F.2d, págs. 36 y 39-42. Después de todo, no se trata de auscultar si tras la adopción de la Constitución “Puerto Rico no dejó de ser un territorio de Estados Unidos sujeto al poder del Congreso, según lo dispuesto en la cláusula territorial de la Constitu-ción federal”. Opinión mayoritaria, pág. 644. Más bien, se trata de reconocer el alcance actual de dicho poder, tomando en consideración las propias actuaciones legislativas del Congreso, el reconocimiento que éste hizo de la soberanía del Pueblo puertorriqueño en cuanto a sus asuntos internos y los precedentes judiciales relevantes. Como se ha visto en el caso de las tribus indígenas, el mero hecho de que el Con-greso tenga poderes plenarios no impide, por sí sólo, el reco-nocimiento de entidades soberanas, si bien sujetas a dichos poderes.
Dicho lo anterior, es ineludible el hecho de que el ELA, en el ámbito que concierne a sus asuntos internos, es un ente soberano que ha de ser considerado como tal para efectos de la doctrina de soberanía dual. Recuérdese que “with respect to double jeopardy, the framework supports shifting the doctrine’s emphasis away from formalistic questions of ‘sovereignty’ and towards consideration of the degree to which prosecutions reflect autonomous political and moral decisionmaking”. Z.S. Price, Dividing Sovereignty in Tribal and Territorial Criminal Jurisdiction, 113 Colum. L. Rev. 657, 665 (2013).
VII
En Castro García, este Tribunal, luego de un análisis profundo, ponderado e informado por la doctrina constitu-cional norteamericana, determinó que el ELA era un sobe-rano para efectos de la doctrina de la soberanía dual. Así, al aplicar ésta, estimó que un procesamiento a nivel federal no impedía que el ELA vindicara sus intereses —sobe-*760ranos— en velar por el bienestar y la seguridad de la co-munidad puertorriqueña. Tal proceder, de hecho, fue consistente con la apreciación de algunos tribunales federales. Véanse: United States v. Lopez Andino, 831 F.2d 1164 (1er Cir. 1987), cert. denegado, 486 US 1034 (1988); United States v. Vega Figueroa, 984 F.Supp. 71 (D. PR 1997). Véase, además, United States v. Gonzalez de Modesti, 145 F.Supp.2d 171, 174 (D. PR 2001). En aquella ocasión, asimismo, este Tribunal procuró repasar los pre-cedentes relevantes, la doctrina precisa, con tal de dirimir la compleja controversia ante su consideración. No clau-dicó, pues, conforme a Derecho, en hacer valer los intereses legítimos de un Estado que fue fundado sobre la base de-mocrática del consentimiento de los puertorriqueños: el ELA. Hoy, este Tribunal, en una opinión mayoritaria que acusa un revisionismo histórico desconcertante, desmerece el análisis jurídico sosegado y, en vez, opta por claudicar ante su función de interpretar —no rehacer a su antojo— las pautas jurídicas pertinentes.
VIII
Concluyo resaltando lo evidente: la mayoría de este Tribunal tiene como norte, que no quepa duda, adelantar su visión ideológica sobre el estatus de Puerto Rico y ha utili-zado, y continuará utilizando, los dictámenes jurídicos para ello. Esto, aun cuando las campañas ideológicas son propias del proceso político, no de la adjudicación judicial. En ese afán, poco importa qué disponga nuestra Constitu-ción, nuestras leyes, qué exija el bienestar social de nues-tro País e incluso lo dispuesto en la Constitución federal y los precedentes del Tribunal Supremo de esa nación. En fin, nada persuade, nada importa, todo es pura nadería cuando resulta incómodo para determinada postura ideológica. Lo importante parece ser alcanzar a través de los tribunales aquello que no se ha logrado mediante el *761proceso político, donde corresponde. Esto es, utilizar la función judicial como un mecanismo más de presión polí-tica en pos de adelantar posturas ideológicas, que, conve-nientemente, se traducen en interpretaciones jurídicas simplistas y descontextualizadas, desmantelando en ese proceso todos nuestros entendidos previos sobre nuestro andamiaje constitucional. El uso de este alto foro para esos propósitos es profundamente antidemocrático y, por lo tanto, marcada e irónicamente antiamericano. Contra-viene, pues, nociones elementales de cómo se ha de hacer política y, de paso, mancilla la legitimidad de este Tribunal. Como ya dije en otra ocasión: ¡qué lástima!
Por todo lo anterior, disiento enérgicamente del proce-der ahistórico de una mayoría del Tribunal que conlleva apartarse de precedentes del Tribunal Supremo de Estados Unidos y afectar perniciosamente el procesamiento penal en nuestro País. En su lugar, confirmaría las sentencias emitidas por el Tribunal de Apelaciones y reafirmaría la aplicación de la doctrina de soberanía dual en Puerto Rico.

(1) Opinión mayoritaria, págs. 646 y 647.


(2) Art. II, Sec. 1, Const. ELA, LPRA, Tomo 1.


(3) Art. II, Sec. 11, Const. ELA, LPRA, Tomo 1.


(4) Pueblo v. Castro García, 120 DPR 740 (1988).


(5) íd.


(6) Art II, Sec. 11, Const. PR, supra. Véanse, además: Pueblo v. Rivera Cintron, 185 DPR 484, 493 (2012); Pueblo v. Santiago, 160 DPR 618, 626 (2003).


(7) Para una comparación entre la cláusula de la Constitución federal y la pro-tección de nuestra Constitución, véase E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, T. II, Sec. 16.1, pág. 349.


(8) D.S. Rudstein, Double Jeopardy: A Reference Guide to the United States Constitution, Westport, CT, Praeger, 2004, pág. 1.


(9) Rudstein, op. cit., págs. 2-3. Véase, también, E.M. Cranman, The Dual Sovereignty Exception to Double Jeopardy: a Champion of Justice or a Violation of a Fundamental Right?, 14 Emory Int’l L. Rev. 1641, 1644 (2000).


(10) Rudstein, op. cit., págs. 1 y 4.


(11) Id., pág. 4, citando a 4 Blackstone Commentaries 335.


(12) íd., págs. 11-12.


(13) íd., pág. 15.


(14) Pueblo v. Santiago, supra, pág. 627 esc. 8. Nos referimos al common law o derecho común angloamericano como derecho común, reconociendo que el término tiene una acepción distinta en el derecho civil español. En los países de tradición jurídica civilista, al igual que en el derecho penal internacional, los principios de la protección contra la doble exposición se encuentran en la norma llamada non bis in idem (no dos veces por lo mismo). Esta máxima se deriva a su vez del derecho Romano que establecía que “nemo debet bis vexaripro una et eadam causa” (un hombre no debe ser castigado o procesado dos veces por la misma causa. Véase G. Conway, “Ne Bis in Idem” in International Law, 3 Int. Crim. L. Rev. 217, 221-222 (2003).


(15) Pueblo v. Rivera Cintrón, supra, pág. 493; Pueblo v. Santiago, supra; Pueblo v. Martínez Torres, 126 DPR 561, 568 (1990). Véase E.L. Chiesa, Doble exposición, 59 (Núm. 3) Rev. Jur. UPR 479, 482 (1990).


(16) Pueblo v. Santiago, supra, pág. 628; Pueblo v. Martínez Torres, supra, págs. 568-569; Ohio v. Johnson, 467 US 493, 498 (1984); Brown v. Ohio, 432 US 161, 165 (1977).


(17) Aunque la Ley de Armas de Puerto Rico expresamente dispone que la figura del concurso de delitos no aplicará a los delitos allí tipificados, en otras circunstan-cias podrían incidir la figura del concurso de delitos y la doctrina de la doble soberanía. 25 LPRA sec. 460b. Véase Chiesa, Doble exposición, supra, pág. 544.


(18) Blockburger v. U.S., 284 US 299 (1932); Chiesa, Doble exposición, supra, pág. 485. El criterio de Blockburger fue revocado en Grady v. Corbin, 495 US 508 (1990), donde el Tribunal Supremo federal interpretó liberalmente el término misma ofensa de la Quinta Enmienda para activar la protección contra la doble exposición cuando dos delitos compartan por lo menos un elemento de tipo. Posteriormente el Tribunal Supremo federal revocó Grady y reinstaló el criterio de Blockburger, por lo que es la norma vigente. U.S. v. Dixon, 509 US 688 (1993).


(19) Véase Pueblo v. Rivera Cintrón, supra, pág. 495, para una lista de nuestras opiniones al respecto.


(20) Véase Chiesa, Doble exposición, supra, para un análisis de las implicaciones de las diferencias en la redacción del derecho en cada constitución.


(21) 34 LPRAAp. II R. 64(e).


(22) Pueblo v. Santiago, supra, pág. 626; Pueblo v. Martínez Torres, supra, pág. 568. Véase, también, Chiesa, Derecho procesal, op. cit., Sec. 16A.


(23) 25 LPRA see. 458; 18 USCA sec. 922(a)(1)(A).


(24) Opinión mayoritaria, pág. 604.


(25) Aunque el Tribunal de Primera Instancia desestimó todas las denuncias contra los peticionarios, los demás delitos no chocan con la protección contra la doble exposición, pues constituyen delitos distintos según el criterio de Blockburger.


(26) Heath v. Alabama, 474 US 82, 88-89 (1985); U.S. v. Wheeler, 435 US 313, 320 (1978); U.S. v. Lanza, 260 US 377, 382 (1922).


(27) U.S. v. Lanza, supra. En el 1833, el Tribunal Supremo federal resolvió que la Carta de Derechos de la Constitución de Estados Unidos no vinculaba a los estados. Barron v. City of Baltimore, 32 US 243 (1833). Esto implica que la Quinta Enmienda no impedía que los estados encausaran a sus ciudadanos una y otra vez —aunque bien podrían existir protecciones análogas en la constitución o legislación estatal — . Por el contrario, la Quinta Enmienda sí impedía que el Gobierno federal procesara a un individuo múltiples veces por el mismo delito. A.R. Amar y J.L. Marcus, Double Jeopardy Law After Rodney King, 95 Col. L. Rev. 1, 4 (1995). Apoyándose en el razonamiento de Barron, el Tribunal luego expresó que castigos sucesivos por el gobierno estatal y federal no estarían prohibidos, pues la prohibición de la Quinta Enmienda sólo ataba al Gobierno federal. Fox v. State of Ohio, 46 US 410 (1847). Luego, en Moore v. People of State of Illinois, el peticionario argumentó que la posi-bilidad de un encausamiento en el tribunal federal invalidaba su convicción en el tribunal estatal. El Tribunal rechazó el planteamiento y se enfocó en el concepto de ofensa o delito desde el punto de vista del gobierno y razonó que como el acusado era a la misma vez ciudadano de dos soberanos —Illinois y Estados Unidos— le debía lealtad a ambos. Como su conducta violó las leyes de ambos, cada soberano lo podía castigar, hipotéticamente por delitos distintos. Moore, 55 US 13, 20 (1852). Véase Amar y Marcus, supra, pág. 7.


(28) El National Prohibition Act, 41 Stat. 305, codificó la prohibición de la ma-nufactura, venta y posesión de alcohol que la XVIII Enmienda a la Constitución federal, hoy derogada, impuso en todo Estados Unidos. Lanza, supra, pág. 379.


(29) Lanza, supra, pág. 382.


(30) Heath v. Alabama, supra, pág. 88; Bartkus v. People of State of Ill., 359 US 121, 131-132 (1959), citando a Moore v. People of State of Illinois, supra, págs. 19— 20.


(31) Heath v. Alabama, supra, pág. 88; Lanza, supra, pág. 382.


(32) U.S. v. Wheeler, supra, pág. 320.


(33) La Opinión mayoritaria, págs. 616-617, menciona unas decisiones de dos Circuitos distintos del Tribunal de Apelaciones de Estados Unidos que han determi-nado que las Islas Vírgenes estadounidenses y Guam no son soberanos para propósitos de la doctrina de la doble soberanía. Entiende, además, aunque los tribunales federa-les no lo han decidido aún, que probablemente ese sea el caso de las Islas Marianas del Norte. La superficialidad con la que la Mayoría del Tribunal atiende el tema le hace caer en un grave error. Primero, Estados Unidos tiene varios territorios no incorpora-dos sujetos a su soberanía con distintos grados de gobierno propio. Los casos de las Islas Vírgenes Americanas, Guam y Samoa Americana son claramente distinguibles del caso de Puerto Rico. Estos tres territorios se encuentran actualmente gobernados por leyes orgánicas legisladas por el Congreso, que se ha reservado en cada una de ellas la facultad para legislar localmente y vetar o anular leyes aprobadas por los territorios. Así, la Asamblea Legislativa de las Islas Vírgenes puede enmendar o dero-gar cualquier ley local y aprobar nueva legislación que no sea incompatible con las leyes de Estados Unidos aplicables al territorio, “sujeto al poder del Congreso de anu-lar dicha legislación”. (Traducción nuestra). 48 USCAsec. 1574(c). En el caso de Guam, el Gobernador deberá enviar al Departamento del Interior de Estados Unidos toda legislación promulgada por el territorio. Este, a su vez, la envía al Congreso, el cual “se reserva el poder y autoridad de anularlas”. (Traducción nuestra). 48 USCA sec. 1423i. Por último, las enmiendas o modificaciones a la constitución de Samoa Americana las podrá realizar el Congreso únicamente. 48 USCA sec. 1662a. Lo anterior es cónsono con el lenguaje citado en la Opinión mayoritaria del 42 USCAsec. 1704, que establece que cualquier proceso criminal en las Islas Vírgenes, Guam y Samoa Americana cons-tituirá un impedimento para celebrar otro procedimiento criminal por los mismos he-chos ante un Tribunal federal, y viceversa. Claramente, estos tres territorios se en-cuentran gobernados por leyes territoriales donde el Congreso es el legislador último e inapelable. Por el contrario, otros territorios con arreglos políticos distintos con Esta-dos Unidos que no padezcan de las mismas ataduras legislativas podrían considerarse soberanos distintos para propósitos de la doctrina de la doble soberanía. Véase J. Trías Monge, Puerto Rico: Las penas de la colonia más antigua del mundo (A.J. Cesares, trad.), San Juan, EDUPR, 1999, págs. 191-205 (Trías Monge, Las penas). Véase, tam-bién, J.M. Van Dyke, The Evolving Legal Relationships Between the United States and Its Affiliated U.S.-Flag Islands, 14 U. Haw. L. Rev. 445 (1992).


(34) Moore v. People of State of Illinois, supra, pág. 20; Bartkus, supra, pág. 131; Abbate v. U.S., 359 US 187, 192 (1959).


(35) conventional British position understood ‘sovereignty as that indivisible, final, and unlimited power that necessarily had to exist somewhere in every political society. A single nation could not operate with two sovereigns any more than a single person could operate with two heads; some single supreme political will had to prevail, and the only limitations on that sovereign will were those that the sovereign itself voluntarily choose to observe”. D.A. Braun, Praying to False Sovereigns: The Rule Permitting Successive Prosecutions in the Age of Cooperative Federalism, 20 Am. J. Crim. L. 1, 26 (1992), citando aA.R. Amar, Of Sovereignty and Federalism., 96 Yale L.J. 1425, 1430 (1987).


(36) “Nosotros, El Pueblo de los Estados Unidos, a fin de formar una Unión más perfecta, establecer la justicia, garantizar la tranquilidad nacional, tender a la de-fensa común, fomentar el bienestar general y asegurar los beneficios de la libertad para nosotros y para nuestra posteridad, por la presente promulgamos y establece-mos esta Constitución para los Estados Unidos de América”. (Énfasis suplido). LPRA, Tomo 1, ed. 2008, pág. 163.


(37) J.J. Álvarez González, Derecho Constitucional de Puerto Rico y relaciones constitucionales con Estados Unidos, Bogotá, Ed. TEMIS, 2009, págs. 4-5.


(38) Martin v. Hunter’s Lessee, 14 US 304, 324-325 (1816).


(39) Heath v. Alabama, supra.


(40) Bartkus, supra.


(41) Abbate, supra.


(42) U.S. v. Lara, 541 US 193 (2004); U.S. v. Wheeler, supra.


(43) Grafton v. U.S., supra.


(44) Waller v. Florida, 397 US 387 (1970).


(45) Heath v. Alabama, supra, pág. 89, citando a U.S. v. Lanza, supra, pág. 382.


(46) Bartkus, supra, pág. 129. Tras descartar la aplicación de la Quinta En-mienda al estado de Illinois, el Tribunal Supremo analizó la controversia a la luz del debido proceso de ley de la Decimocuarta Enmienda.


(47) Abbate, supra, pág. 195.


(48) U.S. v. Wheeler, supra, pág. 320.


(49) Íd., citando a U.S. v. Lanza, supra, pág. 382.


(50) Heath v. Alabama, supra, pág. 88.


(51) íd.


(52) íd., pág. 89.


(53) íd., citando a Coyle v. Oklahoma, 221 US 559, 567 (1911). Véase acápite VI de la Opinión concurrente, infra.


(54) La sentencia de muerte de Heath se ejecutó el 20 de marzo de 1992. Ver “Alabama Executes Man Who Arranged his Wife’s Murder”, The New York Times, 21 de marzo de 1992. Disponible en http://www.nytimes.com/1992/03/21/us/alabama-exeeutes-man-who-arranged-his-wifes-murder.html (última visita, 12 de febrero de 2015).


(55) Una relación detallada del proceso de la creación y el desarrollo de Estados Unidos está fuera del alcance y propósito de esta Opinión. Nuestro objetivo es ana-lizar en términos generales el proceso de colonización, incorporación y posterior ad-misión como estado federado de los territorios que fue anexando Estados Unidos en su proceso de expansión. De este modo intentaremos descubrir dónde residía, si es que alguna vez existió, esa soberanía original o inherente que el Tribunal Supremo federal y la Mayoría de este Tribunal le atribuyen a los estados de la Unión.


(56) E. Biber, The Price of Admission: Causes, Effects, and Patterns of Conditions Imposed on States Entering the Union, 46 Am. J. Legal Hist. 119, 121-Í22 (2004).


(57) “New States may be admitted by the Congress into this Union”. USCA Const., Art. IV, Sec. 3, cl. 1.


(58) Biber, supra, pág. 135, citando a A.R.L. Cayton, The Northwest Ordinance from, the Perspective of the Frontier, en R.M. Taylor, Jr., The Northwest Ordinance 1787: A Bicentennial Handbook, Indianapolis, Indiana Historical Society, 1987. Para entender el esquema original de la ley, véase Northwest Ordinance de 1787, 1 Stat 50-53. Esta Ley del Congreso sustituyó la Northwest Ordinance de 1784. Luego de la ratificación de la Constitución de Estados Unidos, la Northwest Ordinance de 1787 fue promulgada nuevamente por el Congreso con cambios menores. Véase Biber, supra, pág. 134 esc. 39.


(59) Northwest Ordinance de 1787, Sec. 14, Arts. I-VI.


(60) “It is hereby ordained and declared, by the authority aforesaid, that the following articles shall be considered as articles of compact between the original States and the people and States in the said territory and forever remain unalterable, unless by common consent”. íd. El Artículo VI de los “artículos del convenio” establecía en su última cláusula que la constitución estatal que se autorizaba a los *666habitantes del territorio a establecer debía crear un gobierno republicano y en con-formidad con los artículos del “convenio”. Tal como revelaría luego Fernós Isern, este fue el modelo que se utilizó para la Ley 600. J. Trías Monge, Historia constitucional de Puerto Rico, San Juan, EDUPR, 1982, Vol. III, pág. 50.


(61) Véase Biber, supra, págs. 132-135.


(62) íd., pág. 126 esc. 19.


(63) íd., págs. 127-128. Estas leyes establecen unas condiciones que los territo-rios debían satisfacer antes e incluso después de lograr la admisión mediante la adopción de las mismas en las constituciones estatales o a través de “ordenanzas irrevocables” aprobadas por las asambleas constituyentes de los territorios. íd. Véase Ohio Enabling Act, 2 Stat. 173 (1802); Louisiana Enabling Act, 2 Stat 641 Sec. 3 (1811); Omnibus Enabling Act, 25 Stat. 676 Sec. 4 (1889). Sin embargo, algunos estados no tuvieron una ley habilitadora. Biber, supra, pág. 128 esc. 25.


(64) Id. Véase An Act for the Admission of the State of Louisiana, 2 Stat 701 (1812).


(65) Véase Biber, supra.


(66) Id., pág. 126. Por ejemplo, California fue admitido como estado de la Unión casi inmediatamente luego de la cesión hecha por México, mientras que Nuevo Mé-xico tuvo que esperar alrededor de 60 años.


(67) La naturaleza política del gobierno de Estados Unidos a la que hace refe-rencia la Opinión mayoritaria, donde el poder soberano se encuentra distribuido entre dos esferas distinguibles de gobierno • — uno general o federal y otro local o estatal— en nada cambia esta realidad histórica y sus implicaciones para la doctrina de la doble soberanía. Aunque en efecto éste sea el sistema y el arreglo político reconocido en dicho país, sigue fundamentado en una ficción jurídica.


(68) La Opinión mayoritaria, pág. 634, hace un breve recuento del proceso que siguieron algunos de los estados antes de ser admitidos en la Unión. Según se ex-plica, una vez el Congreso ratifica o modifica la constitución territorial, decide si acepta o no al territorio como estado de la Unión en un proceso posterior. Se afirma que “[e]sa etapa de aceptación como un estado federado no ha ocurrido con Puerto Rico [...]”. íd. Sin embargo, como explicamos, el acto mediante el cual el Congreso ratifica la constitución de un territorio es el mismo momento en que se le admite como estado de la Unión, y no un acto posterior. Véase Biber, supra, pág. 128. Es cierto que Puerto Rico, bajo la Ley 600, no fue admitido como estado de la Unión, pero esto se debió a que en dicha legislación nunca se consideró la admisión de Puerto Rico como un estado. La isla no cumplía entonces, ni cumple hoy, con los criterios de asimila-ción y homogeneidad que sirven de justificación a los “enabling acts” mediante el cual el Congreso acostumbra a admitir nuevos estados. Biber, supra, págs. 120-121. Nue-vamente, epluribus unum.


(69) U.S. v. Lora, 541 US 193 (2004); U.S. v. Wheeler, supra.


(70) U.S. v. Wheeler, supra, pág. 322, citando a U.S. v. Kagama, 118 US 375, 381-382 (1886).


(71) íd., pág. 322.


(72) íd., pág. 328.


(73)id.


(74) íd„ pág. 324.


(75) íd., pág. 326.


(76) U.S. v. Lara, supra, pág. 200.


(77) U.S. v. Wheeler, supra, pág. 327.


(78) Duro v. Reina, 495 US 676 (1990).


(79) 25 USCA see. 1301(2).


(80) U.S. v. Lara, supra.


(81) Ìd, pág. 199.


(82) Ìd, pág. 209. De hecho, en el 2013 el Congreso le confirió jurisdicción criminal a las tribus sobre individuos que no fueran miembros de alguna tribu. Z.S. Price, Dividing Sovereignty in Tribal and Territorial Criminal Jurisdiction, 113 Colum. L. Rev. 657, 668 esc. 40 (2013); Violence Against Women Reauthorization Act of 2013 (VAWA), PL 113-4, Tit. IX, Sec. 904.


(83) U.S. v. Lara, supra, pág. 199.


(84) En cuanto a la soberanía de las ciudades frente al estado al que pertenecen, el Tribunal Supremo ha expresado que: “[a]ny power it has to define and punish crimes exists only because such power has been granted by the State, the power ‘derive[s] ... from the source of [its] creation [...] the judicial power to try petitioner ... in municipal court springs from the same organic law that created the state court of general jurisdiction’ ”. (Citas omitidas). U.S. v. Wheeler, supra, pág. 321.


(85) Grafton v. U.S., supra, pág. 354.


(86) íd., págs. 354-355.


(87) íd., pág. 352.


(88) 32 Stat 691.


(89) Ley Orgánica de Filipinas de 1902, See. 7.


(90) íd., See. 86. El estatuto establecía: “all laws passed by the Government of the Philippine Islands shall be reported to Congress, which hereby reserves the power and authority to annul the same”. íd.


(91) Ley Foraker, 31 Stat. 77 (1900). Véase Trías Monge, Las penas, pág. 61 et seq. “Disponiéndose, sin embargo, que toda ley decretada por la Asamblea Legisla-tiva será comunicada al Congreso de los Estados Unidos, el que por la presente se reserva la facultad de anularla si lo tuviere por conveniente”. Cap. 191, Sec. 31, Ley Foraker, LPRA, Tomo 1, ed. 2008, pág. 43. La Ley Jones de 1917, la cual sustituyó a la Ley Foraker para proveer un gobierno civil a Puerto Rico, mantuvo esta disposi-ción en la See. 34.


(92) People of Puerto Rico v. Shell Co., 302 US 253 (1937).


(93) 15 USCA secs. 1-7. El 14 de marzo de 1907, la Legislatura de Puerto Rico, constituida bajo los limitadísimos poderes de gobierno propio que concedía la Ley Foraker, promulgó una ley territorial cuyo ámbito de acción y aplicación era el mismo que el Sherman Act.


(94) Shell Co., supra, pág. 261.


(95) íd., pág. 260.


(96) íd., pág. 264.


(97) Esta visión queda claramente expresada en el párrafo final de Shell, Co., supra: “It is hard to see why a conflict as to which law shall be enforced and which jurisdiction shall be invoked should ever arise, since the officers charged with the administration and enforcement of both acts are, in the last analysis, under the control of the same sovereignty and, it well may be assumed, will work in harmony”, íd., pág. 271. No albergamos duda que en el momento cuando se decidió Shell, Co. en 1937 y según la doctrina expresada en Grafton, el entendido era que la autoridad del gobierno de Puerto Rico residía exclusivamente en la soberanía que ejercía Estados Unidos sobre la isla.


(98) Grafton v. U.S., supra, pág. 352.


(99) Véase, también, Córdova & Simonpietri Ins. Agency Inc. v. Chase Manhattan Bank, 649 F.2d 36 (1er Cir. 1981). (Debido al cambio ocurrido en las relaciones entre *677Puerto Rico y Estados Unidos la See. 3 del Sherman Act ya no aplica a Puerto Rico porque éste dejó de ser un territorio de Estados Unidos).


(100) véase, por ejemplo, la expansión del poder federal a través de la interpre-tación de la cláusula de comercio. Álvarez González, op. cit., págs. 5-6.


(101) Sobre el tema de las relaciones históricas, políticas y jurídicas entre ambos países, véanse: Trías Monge, Historia..., op. cit., 1980, Vol. I; Trías Monge, Las penas-, Álvarez González, Derecho constitucional de Puerto Rico, op. cit.


(102) vgase Trías Monge, Historia..., op. cit., págs. 146-158. En su Artículo II, el Tratado de París establecía que “España cede a los Estados Unidos la Isla de Puerto Rico y las demás que están ahora bajo su soberanía”, y en el último párrafo del Artículo IX establecía que “[l]os derechos civiles y la condición política de los habi-tantes naturales de los territorios aquí cedidos [...] se determinarán por el Congreso”. Tratado de París, Arts. II y IX, Documentos Históricos, LPRA, Tomo 1, ed. 2008, págs. 17 y 20.


(103) American Insurance Co. v. 356 Bales of Cotton, 26 US 511 (1828).


(104) Downes v. Bidwell, 182 US 244 (1901), opinión concurrente del Juez White, págs. 299-300 y 311-312. Antes del 1898, Estados Unidos había anexado territorios mediante tratados que expresamente disponían para la incorporación del territorio: Louisiana (Francia, 1803); Florida (España, 1819); Oregon (Imperio Británico, 1846); New Mexico, California, Colorado, Nevada, Utah y parte de Arizona (México, 1848); partes de New Mexico y Arizona (México, 1853), y Alaska, (Rusia, 1857). J. López Baralt, The Policy of the United States Towards its Territories with Special Reference to Puerto Rico, San Juan, EDUPR, 1999, pág. 11 esc. 21.


(105) Biber, supra, pág. 132.


(106) López Baralt, op. cit., págs. 86-87.


(107) qyfag Monge, Las penas, págs. 31-32.


(108) Bn su libro, López Baralt explica que esto respondía a que contrario al territorio adquirido por Estados Unidos antes de 1898, los territorios adquiridos después de 1898 “se encontraban fuera del continente, y estaban poblados por pueblos de diferente raza, lengua y cultura [...] No había posibilidad de que fueran colonizados por los estadounidenses. Bajo estas condiciones, difícilmente podría es-perarse que los Estados Unidos fuesen a mantener su anterior política de incorporación”. (Traducción nuestra). López Baralt, op. cit., pág. 87.


(109) Mucho se ha escrito sobre los tonos racistas e imperialistas de los Casos Insulares y el contexto social, cultural e histórico en el que decidieron. Véase, por ejemplo: E. Rivera Ramos, American Colonialism in Puerto Rico: The Judicial and Social Legacy, Princeton, Markus Wiener Publishing, 2007; C. Duffy Burnett y B. Marshall, Foreign in a Domestic Sense: Puerto Rico, American Expansion, and the Constitution, Durham, Duke University Press, 2001.


(110) Downes v. Bidwell, supra, pág. 319. Posteriormente, la Opinión mayoritaria en Balzac v. Porto Rico, 258 US 298 (1922), realizó el mismo análisis.


(111) Id., pág. 340. El Juez Asociado White se refería a las estipulaciones del Tratado de París que se encuentran en los Artículos II y IX de dicho tratado. Véase Downes v. Bidwell, supra, págs. 318-319.


(112) Véase Downes v. Bidwell, supra, págs. 341-342. Véanse, también: Trías Monge, Las penas, pág. 56; López Baralt, op. cit, pág. 298; C. Duffy Burnett y A.I. Cepeda Derieux, Los casos insulares: doctrina desanexionista, 78 Rev. Jur. UPR 661 (2009).


(113) Según el Supremo federal, esto se debía a que antes de 1898 la diferencia entre los territorios incorporados y los no incorporados no era importante por lo que “[b]efore that, the purpose of Congress might well be a matter of mere inference from various legislative acts; but in these latter days, incorporation is not to be assumed without express declaration, or an implication so strong as to exclude any other view”. (Énfasis suplido). Balzac v. Porto Rico, supra, pág. 306.


(114) Claramente las razones del Supremo federal para elaborar la doctrina de incorporación fueron políticas y no jurídicas, como quedó evidenciado al diferenciar el caso de Puerto Rico del caso de Alaska:
“It is true that in the absence of other and countervailing evidence, a law of Congress [...], declaring an intention to confer political and civil rights on the inhabitants [...], may be properly interpreted to mean an incorporation of it into the Union [...] But Alaska was very different case from that of Porto Rico: It was an enormous territory, very sparsely settled, and offering opportunity for immigration and settlement by American citizens. It was on the American continent and within easy reach of the then United States”. Balzac v. Porto Rico, supra, pág. 309. Véase, también, López Baralt, op. cit., pág. 296.


(115) Ley Foraker. Véase Trías, Historia..., op. cit., 1981, Vol. 2, pág. 102.


(116) La Ley Jones creaba un gobierno territorial para la isla con un Gobernador nombrado por el Presidente con el consejo y consentimiento del Senado federal; siete departamentos insulares, de los cuales dos de sus ejecutivos, el Comisionado de Ins-trucción y el Procurador General, serían nombrados por el Presidente con el consejo y consentimiento del Senado federal hasta 1947 y una legislatura insular, con Cámara de Representantes y Senado cuyos miembros serían elegidos por los electores hábiles de Puerto Rico. En la Asamblea Legislativa de Puerto Rico recaían todos los poderes legislativos locales, exceptuando sólo aquellos que específicamente dispusiera el Con-greso por ley. Véase Trías Monge, Historia..., op. cit., Vol. II, pág. 93. La legislación fortaleció considerablemente los poderes del Gobernador, quien era nombrado por el Gobierno federal, aumentando el poder e influencia del Negociado de Asuntos Insula-res federal y el Departamento de Guerra sobre el gobierno insular, pues supervisaban directamente su labor. Id, pág. 92. Además, bajo la Ley Jones, una vez terminada la sesión de la Asamblea Legislativa de Puerto Rico, el Gobernador de Puerto Rico estaba obligado a enviar toda la legislación aprobada por ésta al gobierno de Estados Unidos, quien a su vez la transmitiría al Congreso. Ley Jones, supra, Art. 23. El Congreso podía simplemente anular o vetar la misma y legislar directamente sobre la materia. Id., Art. 34. Véase Trías Monge, Historia..., op. cit., Vol. II, pág. 100.


(117) Naciones Unidas, Carta de las Naciones Unidas, 24 de octubre de 1945, 1 UNTS XVI, disponible en: http://www.un.org/es/documents/charter/ (última visita, 22 de enero de 2015).


(118) Art. 73, Cap. XI, Carta de las Naciones Unidas, supra.


(119) El derecho a la libre autodeterminación de los pueblos fue luego ratificado por las Resoluciones 1514(XV) y 154KXV). G.A. Res. 1514(XV), de 14 de diciembre de 1960; G.A. Res. 1541(XV), de 15 de diciembre de 1960. Véase J.J. Álvarez-González, Law, Language and Statehood: The Role of English in the Great State of Puerto Rico, 17 Law & Ineq. 359, 384 eses. 114-115 (1999).


(120) Según Trías Monge, ya para finales del siglo xk, Puerto Rico tenía una identidad nacional definida y un fuerte sentimiento de su propia cultura.Trías Monge, Las penas, págs. 19-20. Según el profesor Álvarez González, “[u]nder any reasonable definition, Puerto Rico is a nation, with a separate culture, a distinct personality and a characteristic language [...] [t]he concept of nationality is cultural and sociological”. Álvarez González, Law, Language and Statehood, supra, págs. 383 y 385. El Tribunal Supremo de Puerto Rico ha hecho expresiones en las que se reitera el carácter de Puerto Rico como nación. Véase Ramírez de Ferrer v. Mari Brás, 144 DPR 141, 253 (1997), opinión de conformidad del Juez Presidente Hernández Denton (“Esa ciudada-nía de Puerto Rico fue conferida en sus orígenes por el Congreso federal como res-puesta al hecho evidente de que el pueblo puertorriqueño era un pueblo de costum-bres, hábitos y tradiciones extrañas a las del pueblo estadounidense. Esto es, la ciudadanía de Puerto Rico es la expresión jurídica de un hecho sociológico: Puerto Rico es a los ojos del mundo una nación”). Véase, además, las expresiones del Juez Asociado Negrón García en De Paz Lisk v. Aponte Roque, 124 DPR 472, 507 (1989).


(121) Álvarez González, Law, Language and Statehood, supra, pág. 382. Véanse, también: S. 712, 101st Cong. (1990) (“The United States of America recognizes the principle of self-determination and other applicable principles of international law with respect to Puerto Rico”); H.R. 856, 105th Con(1998), citado en Álvarez González, Law, Language and Statehood, supra, pág. 382 esc. 111.


(122) Monge, Las penas, págs. 175-176.


(123) Ley 600, 64 Stat. 314, Art. 2.


(124) íd., Art. 1.


(125) -Qna vez pUesta en vigor la Constitución de Puerto Rico, varios artículos de la Ley Jones se convertirían en la “Ley de Relaciones Federales con Puerto Rico”. íd., *686Art. 4. Sin embargo, quedarían automáticamente derogados los Artículos 12, 23 y 34 de la Ley Jones. íd., Art. 5. Con la derogación del Art. 34 se eliminó el poder del Congreso para anular las leyes locales. Sería ilógico pensar que el Congreso tenía la intensión de retener todo el poder legislativo sobre Puerto Rico, algo que tenía bajo la Ley Jones, cuando al mismo tiempo estaba derogando el andamiaje legal que le permitía hacerlo expresamente.


(126) Opinión mayoritaria, págs. 637-642.


(127) rpríag Monge, Las penas, págs. 145-146. El electorado puertorriqueño rati-ficó la nueva Constitución el 3 de marzo de 1952, el 12 de marzo de 1952 se envió al presidente Traman para que éste, a su vez, la transmitiera al Congreso, lo que ocurrió el 22 de abril de 1952.


(128) íd., pág. 146.


(129) íd., págs. 148-149.


(130) Como expresó este Tribunal en Ramírez de Ferrer v. Mari Brás, “[e]l asunto de si al amparo del E.L.A. la relación entre Puerto Rico y Estados Unidos perdió o no su carácter colonial, claro está, es uno que no nos compete dilucidar. Ello pertenece primordialmente al ámbito de los procesos políticos”. Ramírez de Ferrer v. Mari Brás, supra, pág. 192.


(131) Por el contrario, el historial legislativo demuestra que la preocupación de los congresistas era que no se fuera a interpretar la Ley 600 como una incorporación de Puerto Rico a Estados Unidos, con la obligada promesa de admisión como estado que esto acarrearía. Incluso, expresiones realizadas en las vistas de la ratificación de la Constitución del ELA en el Senado federal militan en contra de esta teoría. Las palabras del congresista Lloyd M. Bentsen, miembro de la Comisión de la Cámara de Representantes que revisó la Constitución del ELA, en respuesta al congresista Me-ader, quien le preguntó si con la aprobación de la misma “Congress... would have made an irrevocable delegation of authority to Puerto Rico, similar to that granted when we admit a State into the Union”, muestran el alcance de soberanía que el proyecto conferiría a Puerto Rico. Contestó Bentsen: “Yes. In my interpretation, I think we are doing that. I think that is what we should be doing for Puerto Rico, because I think they have shown a great deal of economic and political progress. I see no reason why we should treat them as a vassal or serf”. Trías Monge, Historia..., op. cit., Vol. Ill, pág. 292. Otra señal del nivel de autoridad o “soberanía” interna que el Congreso tuvo la intensión de reconocer a Puerto Rico con la aprobación de la Cons-titución del ELA lo encontramos en las expresiones de Frances Bolton, congresista por Ohio y que participó en el proceso de aprobación de las leyes que resultaron en la creación del Estado Libre Asociado ante las Naciones Unidas el 3 de noviembre de 1953 durante el proceso que se siguió para relevar a Estados Unidos de su obligación de rendir informes sobre Puerto Rico, según el Artículo 73 de la Carta de las Nacio-nes Unidas. Expresó Bolton: “ ‘The nature of the relations established by compact between the people of Puerto Rico and the United States, far from preventing the existence of the Commonwealth as a fully self-governing entity, gives the necessary guarantees for the untrammeled development and exercise of its political authority. The authority of the Commonwealth of Puerto Rico is not more limited than that of any State of the Union; in fact, in certain aspects is much wider’ ”. (Énfasis en el original). Ramírez de Ferrer v. Mari Brás, supra, pág. 167.


(132) Como ya vimos, en U.S. v. Lara, supra, pág. 202 se indica: “Congress, with this Court’s approval, has interpreted the Constitution’s ‘plenary grants of power as authorizing it to enact legislation that both restricts and, in turn, relaxes those restrictions on tribal sovereign authority. El Tribunal Supremo federal fue más allá al decir que el poder y control plenario del Congreso sobre las tribus indias era tan amplio que podía incluso hacer desaparecer (terminate) la existencia de las tribus y después resucitarlas. Id., pág. 203. Ciertamente, si la soberanía “inherente” de los estados de la Unión y de las tribus indígenas son equiparables, surgen serias dudas sobre lo que significa “soberanía” en el contexto de la protección contra la doble exposición y la excepción de la doble soberanía.


(133) Rodríguez v. Popular Democratic Party, 457 US 1, 8 (1982), citando a Cálero-Toledo v. Pearson Yacht Leasing Co., 416 US 663, 673 (1974).


(134) Álvarez González, Derecho Constitucional de Puerto Rico, op. cit., pág. 473.


(135) S.E. Casellas, Commonwealth Status and the Federal Courts, 80 Rev. Jur. UPR 945, 954 (2011). “Desde entonces, la autoridad ejercida por el gobierno federal emana del convenio al que entraron el Pueblo de Puerto Rico y el Congreso de Esta-dos Unidos”. (Traducción nuestra). Id.


(136) Mora v. Torres, 113 F.Supp. 309 (D. PR 1953); Mora v. Mejías, 115 F.Supp. 610 (D. PR 1953); Consentino v. ILA, 126 F.Supp. 420 (D. PR 1954); Carrión v. González, 125 F.Supp. 819 (D. PR 1954); Mitchell v. Rubio, 139 F. Supp. 379 (D. PR 1956); U.S. v. Ríos, 140 F.Supp. 376 (D. PR 1956); Alcoa S.S. Co. v. Pérez, 295 F.Supp. 187 (D. PR 1968); U.S. v. Valentine, 288 F.Supp. 957 (D. PR 1968); Liquilux Gas Services of Ponce, Inc. v. Tropical Gas Co., 303 F.Supp. 414 (D. PR 1969); U.S. v. Feliciano-Grafals, 309 F.Supp. 1292 (D. PR 1970); Long v. Continental Cas. Co., 323 F.Supp. 1158 (D. PR 1970).


(137) Mora v. Mejías, 206 F.2d 377 (1er Cir. 1953); Figueroa v. People of Puerto Rico, 232 F.2d 615, 620 (1er Cir. 1956); Moreno Ríos v. U.S., 256 F.2d 68 (1er Cir. 1958); Sánchez v. U.S., 256 F.2d 73 (1er Cir. 1958).


(138) Mora v. Mejias, supra, pág. 379. Esta decisión es particularmente impor-tante porque fue citada con aprobación posteriormente en dos ocasiones por el Tribunal Supremo de Estados Unidos.


(139) 28 USCA sec. 2281; Mora v. Mejias, supra, pág. 387.


(140) íd., pág. 387.


(141) íd.


(142) íd.


(143) serjous argument could therefore be made that the Commonwealth of Puerto Rico is a State within the intendment and policy of 28 U.S.C. Sec. 2281”. Id., pág. 387. Además, como veremos, el Tribunal Supremo federal, en Rodriguez v. Popular Democratic Party, expresó que “Puerto Rico, like a state, is an autonomous political entity, ‘sovereign over matters not ruled by the Constitution’ ”, Id., pág. 8.


(144) U.S. v. Bonilla Romero, 836 F.2d 39, 42 esc. 2 (1er Cir. 1987). Como expre-sáramos en Ramírez de Ferrer v. Mari Brás, despúes de 1970 el Tribunal federal de Distrito y el Primer Circuito reiteraron una y otra vez “el ámbito de autoridad gu-bernamental que le es privativo al E.L.A.”. Ramírez de Ferrer v. Mari Brás, supra, pág. 161. Entre estos casos se encuentran: Sanchez v. U.S., 376 F.Supp. 239 (D. PR 1974); Garcia v. Friesecke, 597 F.2d 284 (1er Cir. 1979); First Federal Sav. and Loan Ass’n of Puerto Rico v. Ruiz De Jesus, 644 F.2d 910 (1er Cir. 1981); Cordova & Simonpietri Ins. Agency Inc. v. Chase Manhattan Bank, supra; Cintron-Garcia v. Barcelo, 671 F.2d 1 (1er Cir. 1982); Enrique Molina-Estrada v. Puerto Rico Highway Authority, 680 F.2d 841 (1er Cir. 1982); US v. Quiñones, 758 F.2d 40 (1er Cir. 1985); U.S. v. Lopez Andino, 831 F.2d 1164 (1er Cir. 1987); Camacho v. Autoridad de Teléfonos de Puerto Rico, 868 F.2d 482 (1er Cir. 1989); Romero v. U.S., 38 F.3d 1204 (Fed.Cir.1994); Reeser v. Crowley Towing & Transp. Co., Inc., 937 F.Supp. 144 (D. PR 1996); U.S. v. Vega Figueroa, 984 F.Supp. 71 (D. PR 1997).


(145) Cordova & Simonpietri Ins. Agency Inc. v. Chase Manhattan Bank, supra, pág. 38.


(146) íd., pág. 39.


(147) íd., pág. 40. La Opinión menciona, como ejemplo del poder absoluto que tenía el Congreso sobre el territorio, el hecho de que “Congress insisted that acts of the Puerto Rico legislature be reported to it, retaining the power to disapprove them”. íd., pág. 39.


(148) íd., pág. 41.


(149) íd., pág. 44.


(150) Opinión mayoritaria, pág. 621. En U.S. v. López Andino, el Primer Cir-cuito concluyó lo siguiente: “La pregunta ante nosotros, por lo tanto, es si Puerto Rico y los Estados Unidos son ‘dos soberanos’ para propósitos de la doble exposición. Dos entidades [que procesan a un ciudadano] se entienden separadas para propósitos de [la protección] contra la doble exposición cuando éstas derivan su poder de diferentes fuentes. Está bien establecido [por la jurisprudencia] que cuando los estados promulgan y ponen en vigor sus propias leyes criminales, estos actúan conforme a su propio poder soberano, [y] no el del gobierno nacional. El estatus de Puerto Rico no es el de un estado en la Unión federal, pero sus leyes penales, al igual que las de los estados, emanan de [una] fuente distinta al Go-bierno federal”. (Citas omitidas y traducción nuestra). López Andino, supra, págs. 1167-1168. López Andino es tan solo uno más dentro de la línea de casos del Primer Circuito que le ha reconocido al Estado Libre Asociado una autoridad igual a la de los estados de la Unión para múltiples propósitos.


(151) “puerto Rico possesses a measure of autonomy comparable to that possessed by the States”, y “Congress maintains similar powers over Puerto Rico as it possesses over the federal states”. U.S. v. Laboy-Torres, 553 F.3d 715, 721 (3er Cir. 2009); “On July 3, 1952, Congress approved the proposed Constitution of the Commonwealth of Puerto Rico, which thenceforth changed Puerto Rico’s status from that of an unincorporated territory to the unique one of Commonwealth”. Romero v. U.S., 38 F.3d 1204, 1208 (1994).


(152) U.S. v. Sánchez, 992 F.2d 1143 (11mo Cir. 1993). El Juez Casellas explicó que “[i]n doing so, [U.S. v. Sánchez]—which is not binding and does not constitute precedent for the First Circuit completely disregarded the long line of decisions which the First Circuit has rendered since 1953, and which the Supreme Court has issued since 1974, regarding the constitutional status of the Commonwealth [...] lb the extent that it viewed Puerto Rico as a territory without sovereignty, Sánchez is an isolated case and does not modify the long-held and well-settled doctrine regarding the constitutional nature of the Commonwealth of Puerto Rico”. Casellas, supra, pág. 959 esc. 75.


(153) Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663, 670 (1974). Espe-cíficamente se impugnó una ley de Puerto Rico mediante la cual el Gobierno confiscó un yate de lujo que había sido utilizado para transportar drogas a la isla. Luego de Stainback v. Mo Hock Ke Lok Po estaba claro que, respecto a las leyes promulgadas por un territorio, no existían razones de federalismo para aplicar la sección. 2281 si se intentaba invalidar un estatuto territorial. Calero-Toledo, supra, págs. 670-671, citando a Stainback v. Mo Hock Ke Lok Po, 336 US 368, 377 (1949).


(154) íd., pág. 675.


(155) p¿g 674


(156) |d. de llegar a esta conclusión, el Supremo federal había citado a Mora v. Mejias, supra, en cuanto a que “[t]he preamble to this constitution refers to the Commonwealth... which ‘in the exercise of our natural rights, we (the people of Puerto Rico) now create within our union with the United States of America’. Puerto Rico has thus not become a State in the federal Union like the 48 States, but it would seem have become a State within a common and accepted meaning of the word [...] It is a political entity created by the act and the consent of the people of Puerto Rico and joined in union with the United States of America under the terms of the compact”. (Énfasis suplido). Calero-Toledo, supra, pág. 672, citando a Mora v. Mejías, supra.


(157) Examining Bd. of Engineers, Architects and Surveyors v. Flores Otero 426 US 572 (1976).


(158) íd„ pág. 577.


(159) |d ; pdg. 594,


(160) íd., págs. 593-594. ("The condition was accepted, the compact became effective, and Puerto Rico assumed ‘Commonwealth’ status”).


(161) íd., págs. 595-596. La sección 1983 le concede a un tribunal federal juris-dicción sobre controversias donde se plantee que un funcionario estatal o territorial, “so color de autoridad” ha negado a un ciudadano estadounidense algún derecho, privilegio o inmunidad garantizado por la Constitución federal o las leyes de Estados Unidos. 42 USCA see. 1983.


(162) íd., págs. 596-597. Para entender la dificultad del Supremo federal para analizar si luego del 1952 los tribunales federales tenían jurisdicción bajo la sección 1983 sobre actos realizados por funcionarios puertorriqueños, debemos recordar que dicho estatuto se refiere a “estados” o “territorios”. Como Puerto Rico ya no podía clasificarse como ninguno de los dos debido a su “relación con Estados Unidos sin paralelo”, el Tribunal Supremo federal recurrió a una aproximación práctica o fun-cional: como la sección 1983 aplica expresamente tanto a estados como a territorios, Puerto Rico necesariamente debía estar situado en algún lugar entre ambos extre-mos, y el Congreso no hizo ninguna expresión eliminando la jurisdicción de los tribunales federales bajo la sección 1983 cuando se creó el Estado Libre Asociado, la sección 1983 necesariamente debía aplicarse a Puerto Rico. íd, pág. 597. Por la misma razón práctica, el Supremo federal no definió si la protección de los derechos de los habitantes de Puerto Rico estaba garantizada bajo la Quinta Enmienda de la Constitución federal o bajo la Decimocuarta enmienda. íd., págs. 600-601.


(163) íd., pág. 597.


(164) Calero-Toledo, supra, pág. 673.


(165) Estaba en controversia una ley de Puerto Rico que autorizaba a un partido político a llenar la vacante en la Asamblea Legislativa que hubiera dejado un legis-lador afiliado con dicho partido, si este moría, renunciaba o era removido del puesto. Rodríguez v. Popular Democratic Party, supra, pág. 6.


(166) íd., pág. 8.


(167) Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel., Barez 458 US 592 (1982). El secretario del Trabajo y Recursos Humanos del Estado Libre Asociado demandó a unos productores de manzanas en el estado de Virginia alegando que éstos habían discriminado en contra de trabajadores puertorriqueños que habían side enviados a trabajar a dicho estado al amparo de la Ley federal Wagner-Peyser Act. Íd., pág. 594. Esa ley estableció un sistema para aliviar el alto desempleo existente en algunos estados durante la Gran Depresión. Con este sistema, las oficinas estatales autori-zadas por el Secretario del Trabajo federal identificaban si necesitaban mano de obra de fuera del estado para determinadas industrias, y luego esa mano de obra era suplida por trabajadores hábiles de otras jurisdicciones de Estados Unidos, los que debían tener prioridad sobre trabajadores extranjeros. íd., págs. 594-595.


(168) p¿g 002.


(169) pág 001,


(170) íd., págs. 607-608.


(171) Id., pág. 608. Este tema lo despachó el Tribunal con una breve expresión en el escolio 15: “Although we have spoken throughout of a ‘State’s’ standing as parens patriae, [...] the Commonwealth of Puerto Rico is similarly situated to a State in this respect: It has a claim to represent its quasi-sovereign interests in federal court at least as strong as that of any State”.


(172) Califano v. Gautier Torres, 435 US 1 (1978).


(173) Harris v. Rosario, 446 US 651 (1980). La Opinión mayoritaria argumenta que estos dos casos, junto a Torres v. Com. of Puerto Rico, infra, que trataremos por separado, demuestran que Puerto Rico siguió siendo un territorio sujeto a los pode-res plenarios del Congreso. Opinión mayoritaria, págs. 639-640. Lo cierto es que ninguna de esas tres opiniones dice eso, y en Califano y Harris el Supremo federal ni siquiera discute la naturaleza de la autoridad y ámbito de autonomía del Estado Libre Asociado, lo cual provocó el disenso del Juez Asociado Marshall. Véase Harris, supra, pág. 652.


(174) El Supremo federal se refiere brevemente a que Puerto Rico tiene una relación con Estados Unidos sin “paralelos” y que el Tribunal de Distrito federal “aparentemente” había reconocido la capacidad del Congreso para tratar a Puerto Rico diferente. Califano, supra, pág. 3 esc. 4.


(175) Harris, supra, págs. 651-652.


(176) Más bien, como señala Trías Monge, el alcance que se le ha pretendido dar a las expresiones del Supremo federal en Harris excede por mucho lo que realmente se dijo. “La cita de la cláusula territorial como base para la aprobación de tal o cual ley para Puerto Rico en circunstancias como la de Harris, en que el Congreso puede limitar constitucionalmente la naturaleza de un programa de ayudas para el caso de los estados, tratados conjuntamente, no significa necesariamente que el Congreso continúa poseyendo la facultad de legislar plenariamente para Puerto Rico. Lo que *701quiere decir es que el Congreso puede legislar de modo diferente para Puerto Rico [...] El tribunal no tenía ante sí el problema de si el Congreso conserva o no su poder plenario sobre Puerto Rico”. J. Trías Monge, El Estado Libre Asociado ante los tribunales, 1952-1994, 64 (Núm. 1) Rev. Jur. UPR 1, 26 (1995), citado en Álvarez Gon-zález, op. cit., pág. 513. Véase, además, Casellas, supra, págs. 958-959.


(177) Examining Bd. of Engineers, Architects and Surveyors v. Flores Otero, supra, pág. 596.


(178) El propio Tribunal Supremo federal explicó que sus razones para sostener que el Congreso puede trátar a Puerto Rico de manera diferente fueron de natura-leza económica: “[W]e concluded [en Califano v. Torres] that a similar statutory classification was rationally grounded on three factors: Puerto Rican residents do not contribute to the federal treasury; the cost of treating Puerto Rico as a State under the statute would be high; and greater benefits could disrupt the Puerto Rican economy.” Harris, supra, pág. 652.


(179) ei reconocido constitucionalista y profesor David M. Helfeld dijo lo si-guiente, al referirse a la renuencia del Tribunal Supremo federal a resolver si a Puerto Rico le aplica la norma de debido procedimiento de ley de la Constitución federal a través de la Quinta o la Decimocuarta enmienda: “[i]n this area of Constitutional law the Supreme Court apparently wishes to avoid clarity and precision, preferring instead the pragmatic approach, responding to the degree of control which Puerto Rico has achieved over its internal affairs”. D.M. Helfeld, How Much of the Federal Constitution and Statutes are Applicable to the Commonwealth of Puerto Rico? en Applicability of The United States Constitution and Federal Laws to the Commonwealth of Puerto Rico, 110 FRD 449,457 (1985). Véase, además, Ramírez de Ferrer v. Mari Brás, supra, pág. 160. El hecho de que el Congreso pueda legislar respecto a Puerto Rico sobre algunos asuntos al amparo de la cláusula territorial de la Constitución federal no significa que el Estado Libre Asociado no tenga poder soberano en cuanto a otros asuntos relativos a su autogobierno.


(180) En una decisión más reciente, Puerto Rico v. Branstad, 483 US 219 (1987), el Supremo federal volvió a utilizar un análisis funcionalista al resolver que Puerto Rico, al igual que los estados, podía solicitar a otro estado la entrega de un fugitivo al amparo de la cláusula de extradición de la Constitución federal, Artículo IV, See. 2, Cl. 2. El tribunal prefirió resolver la controversia según la Ley de Extradición, 18 USCA see. 3182, que claramente aplicaba tanto a los estados como a los territorios. Sin embargo el Supremo federal expresó que: “The subsequent change to Commonwealth status through legislation, did not remove from the Government of the Commonwealth any power to demand extradition which it had possessed as a Territory, for the intention of that legislation was ‘to accord to Puerto Rico the degree of autonomy and independence normally associated with States of the Union”. (Cita omitida). íd., págs. 229-230.


(181) Así fue con la ley conocida como Voting Rights Act de 1965, 42 USCA sec. 1973 et seq. (eliminada por la Ley Pública Núm. 113-234 de 16 de diciembre de 2014, y convertida en la 52 USCA see. 10301). Esta ley establecía ciertos requisitos y hasta obligaba a solicitar autorización del Departamento de Justicia federal para que cier-tos estados con historial de discriminación hacia los afroamericanos pudieran apro-bar enmiendas a sus leyes electorales. Véase 42 USCA secs. 1973b(b) y 1973c(a). Esta ley del Congreso claramente intervenía con la soberanía de los estados, a pesar de que éstos no son territorios de Estados Unidos ni están sujetos a la cláusula territorial de la Constitución federal. La legislación fue validada por el Supremo federal, en State of S.C. v. Katzenbach, 383 US 301, 334 (1966), donde se estableció que “[t]he Act suspends new voting regulations pending scrutiny by federal authorities [...] This may have been an uncommon exercise of congressional power, as South Carolina contends, but the Court has recognized that exceptional conditions can justify legislative measures not otherwise appropriate”. Esta situación se sostuvo para estos estados con historial racista hasta Shelby County, Ala. v. Holder, 133 S.Ct. 2612 (2013). Pensar que el Estado Libre Asociado estaría libre de estas mismas condiciones excepcionales sería ir demasiado lejos, incluso para los creadores de la Constitución puertorriqueña de 1952.


(182) Torres v. Commonwealth of Puerto Rico, 442 US 465, 466-467 (1979).


(183) íd., págs. 468-470.


(184) íd., pág. 470.


(185) íd., pág. 471. Sin embargo, fiel a la postura pragmática que había asumido desde Calero-Toledo, el Tribunal dijo expresamente que no era necesario decidir si la protección contra registros y allanamientos aplicaba a Puerto Rico en virtud de la Cuarta o de la Decimocuarta Enmienda. Si se hubiera expresado sobre esto hubiera atendido directamente el asunto de si Puerto Rico seguía siendo o no una mera extensión del Congreso, pero prefirió no hacerlo.


(186) Opinión mayoritaria, pág. 644.


(187) U.S. v. Lara, supra, pág. 202.


(188) Recordemos que nuestra Constitución inicia con las palabras “Nosotros, el Pueblo de Puerto Rico, a fin de organizamos políticamente sobre una base plenamente democrática [...] ordenamos y establecemos esta Constitución para el Estado Libre Asociado que en el ejercicio de nuestro derecho natural ahora creamos dentro de nues-tra unión con los Estados Unidos de América”. Const. ELA, Preámbulo, LPRA, Ibmo 1, ed. 2008, pág. 266. No fueron ni el Congreso ni el pueblo estadounidense quienes crearon la Constitución del Estado Libre Asociado. Como ya explicamos, no es nuestra tarea decidir si desde el punto de vista político este cambio verdaderamente significó la culminación de un proceso de autodeterminación para Puerto Rico. Pero desde el punto de vista de la autoridad de la Constitución del Estado Libre Asociado, y de la fuente de la cual emana su poder, no se puede decir que ésta no fue creada y se encuentra subordinada a la voluntad del pueblo puertorriqueño.


(189) Pueblo v. Figueroa, 77 DPR 188, 200 (1954).


(190) Íd., pág. 194.


(191) Id., pág. 196. El Primer Circuito confirmó estas expresiones en Figueroa v. People of Puerto Rico, supra. En su Opinión, el Juez Presidente Magruder dijo: “The answer to appellant’s contention is that the constitution of the Commonwealth is not just another Organic Act of the Congress. We find no reason to impute to the Congress the perpetration of such a monumental hoax. [...] This constitution is not an act of Congress, though congressional approval was necessary to launch it forth”. Figueroa v. People of Puerto Rico, supra, pág. 620.


(192) R.C.A. v. Gobierno de la Capital, 91 DPR 416 (1964). Revocado por otros fundamentos en cuanto a la aplicación a Puerto Rico de la cláusula de comercio de la Constitución federal en su estado durmiente. E.L.A. v. Northwestern Selecta, 185 DPR 40, 48 (2012).


(193) Ramírez de Ferrer v. Mari Brás, supra, pág. 157, citando a R.C.A. v. Gobierno de la Capital, supra, págs. 428-429.


(194) E.L.A. v. Rodríguez, 103 DPR 636 (1975); Santa Aponte v. Srio. del Senado, 105 DPR 750 (1977); Silva v. Hernández Agosto, 118 DPR 45 (1986); P.I.P. v. C.E.E., 120 DPR 580 (1988); Pacheco Fraticelli v. Cintrón Antonsanti, 122 DPR 229 (1988).


(195) Ramírez de Ferrer v. Mari Brás, supra, págs. 157-158.


(196) Íd., pág. 161.


(197) Pueblo v. Castro García, supra, págs. 754—755.


(198) «En 1952 el Pueblo de Puerto Rico se organizó políticamente bajo el nombre de Estado Libre Asociado. [...] [El] Pueblo se reunió en asamblea mediante sus re-presentantes elegidos y redactó su propia Constitución. Desde entonces, el poder político de la isla emana del consentimiento y la voluntad del Pueblo de Puerto Rico. [...] Puerto Rico es entonces soberano en cuanto a sus asuntos internos”. (Enfasis suprimido). Id., pág. 765.


(199) j¿ f págs. 779-781.


(200) E.L.A. v. Northwestern Selecta, supra, pág. 48. En ese caso, se impugnó la constitucionalidad de una ley aprobada por la Asamblea Legislativa en la que se le impuso un tributo a la carne de res, tanto local como importada, con el cual se financiaría un programa del gobierno para el fomento, mejoramiento y promoción de la industria de la carne de res en el País. Una importadora de carne de Estados Unidos solicitó que el estatuto fuera declarado inconstitucional al amparo de la cláu-sula de comercio de la Constitución federal en su estado durmiente. La Jueza Aso-ciada Señora Fiol Matta emitió una opinión disidente, a la que se unió el Juez Pre-sidente Hernández Denton.


(201) ; p¿g 07


(202) Id., pag. 67, citando a United States v. Laboy-Torres, supra, pág. 721.


(203) Id., pág. 05.


(204) “It would not be the first time that a majority discriminated against itself for self-deprecatory reasons”. Álvarez González, Law, Language and Statehood, supra, pág. 432.


(205) jj¡n esj.e cag0 acogimos ei errado razonamiento que usó el Supremo federal en Bartkus y Abbate para justificar la doctrina de la doble soberanía y expresamos que “[¿legarle a Puerto Rico el poder de poner en vigor sus leyes criminales, por el hecho de que el Gobierno federal o un estado ha ganado la carrera a los tribunales sería cho-cante y llevaría a una privación de su histórico derecho y obligación de mantener la paz y el orden dentro de su territorio”. Pueblo v. Castro García, supra, pág. 782.


(206) Benton v. Maryland, 395 US 784, 794 (1969).


(207) Amar y Marcus, supra, pág. 2.


(208) Id., pág. 11; Chiesa, supra, pág. 543.


(209) Murphy v. Waterfront Com’m. of New York Harbor, 378 US 52 (1964).


(210) Íd., pág. 53 Malloy v. Hogan, 378 US 1 (1964), publicado el mismo día que Murphy, resolvió que la Quinta Enmienda federal protegía a la persona de testificar en los tribunales estatales si ello lo exponía a responsabilidad criminal bajo las leyes estatales.


(211) Murphy, supra, págs. 55-56.


(212) La protección actuaba, incluso, entre tribunales del sistema inglés de ju-risdicción concurrente, como el Court of Chancery y los tribunales de common law. íd., págs. 57-58.


(213) Id., pág. 72. Sin embargo, el Tribunal limitó su decisión a jurisdicciones dentro de Estados Unidos y a la jurisdicción del Gobierno federal, pues expresa que no habría impedimento cuando el testimonio expone al testigo a responsabilidad penal en un país extranjero. Id., pág. 56 esc. 5.


(214) Murphy, supra, págs. 77-78.


(215) Amar y Marcus, supra, pág. 11.


(216) Elkins v. U.S., 364 US 206 (1960). En Wolf v. People of the State of Colo., 338 US 25 (1949), el Supremo federal había resuelto que aunque la Decimocuarta Enmienda prohibía los registros y allanamientos irrazonables por parte de oficiales estatales, no impedía que la evidencia obtenida ilegalmente por agentes estatales fuese luego utilizada por oficiales federales en un procedimiento federal, pues no se podía responsabilizar a un soberano cuando era otro el que violaba las garantías de la Cuarta Enmienda.


(217) Elkins v. U.S., supra, pág. 215.


(218) Mapp v. Ohio, 367 US 643 (1961).


(219) Amar y Marcus, supra, pág. 15.


(220) D.E. Lopez, Not Twice for the Same: How the Dual Sovereignty Doctrine is Used to Circumvent “Non Bis In Idem", 33 Vand. J. Transnat’l L. 1263, 1295 (2000), *714citando a S. Herman, Double Jeopardy All Over Again: Dual Sovereignty, Rodney King, and theACLU, 41 UCLA L. Rev. 609, 625 (1994).


(221) J.A.C. Grant, Successive Prosecutions by State and Nation: Common Law and British Empire Comparisons, 4 UCLA L. Rev. 1 (1956). Para un recuento más detallado sobre la historia de la protección contra la doble exposición, véanse: Ruds-tein, op. cit., págs. 1-29; Lopez, supra, págs. 1266-1271, comparándolo con el desa-rrollo de non bis in idem en la tradición civilista.


(222) Esto, aunque reconocemos que no hubo mucho debate en cuanto al signifi-cado de la cláusula. Lopez, supra, pág. 1296.


(223) Amar y Marcus, supra, pág. 6; Lopez, supra, pág. 1270. Por lo menos tres casos habían resuelto que una condena o absolución en otra jurisdicción activaba la protección contra la doble exposición en Inglaterra. El caso más importante es R. v. Hutchinson. Hutchinson fue acusado de asesinar a un individuo en Portugal y fue absuelto por los tribunales de Portugal. Luego fue arrestado en Inglaterra y presen-tado ante el tribunal, que decidió, unánimemente, que como había sido absuelto por el tribunal de Portugal no podía ser juzgado nuevamente por el mismo delito en Inglaterra. Grant, supra, pág. 9. Véase, también, Rudstein, op. cit., págs. 1-29.


(224) Bste estado de derecho era tan aceptado que fue articulado en varios tra-tados de la época, incluyendo el del célebre Blackstone. Rudstein, op. cit. pág. 4.


(225) De hecho, algunas de las primeras decisiones del Tribunal Supremo federal reconocieron como válidas las decisiones criminales de tribunales extranjeros. Véase Lopez, supra, pág. 1296.


(226) Lopez, supra, págs. 1274-1275. En Bartkus, el Juez Black también criticó la noción de que la excepción de la doble soberanía fuera un requisito del federalismo estadounidense:
“The Court, without denying the almost universal abhorrence of such double prosecutions, nevertheless justifies the practice here in the name of ‘federalism.’ This, it seems to me, is a misuse and desecration of the concept. Our Federal Union was conceived and created ‘to establish Justice’ and to ‘secure the Blessings of Liberty,’ not to destroy any of the bulwarks on which both freedom and justice depend. We should, therefore, be suspicious of any supposed ‘requirements’ of ‘federalism’ which result in obliterating ancient safeguards. I have been shown nothing in the history of our Union, in the writings of its Founders, or elsewhere, to indicate that individual rights deemed essential by both State and Nation were to be lost through the combined operations of the two governments”. Bartkus, supra, págs. 155-156, opinión disidente del Juez Black.


(227) Amar y Marcus, supra, pág. 5.


(228) íd„ pág. 2.


(229) “Looked at from the standpoint of the individual who is being prosecuted, this notion is too subtle for me to grasp. If double punishment is what is feared, it hurts no less for two ‘Sovereigns’ to inflict it than for one. If danger to the innocent is emphasized, that danger is surely no less when the power of State and Federal Governments is brought to bear on one man in two trials, than when one of these ‘Sovereigns’ proceeds alone. In each case, inescapably, a man is forced to face danger twice for the same conduct”. (Citas omitidas). Bartkus, supra, pág. 155, opinión disidente del Juez Black.


(230) Abbate, supra, pág. 203, opinión disidente del Juez Black.


(231) «L; js jug£ as much an affront to human dignity and just as dangerous to human freedom for a man to be punished twice for the same offense, once by a State and once by the United States, as it would be for one of these two Governments to throw him in prison twice for the offense”, id.


(232) Lanza, supra, pág. 380; Abbate, supra, pág. 195.


(233) Abbate, supra.


(234) Lanza, supra, pág. 385. No debemos pasar por alto que Lanza se decidió durante la Prohibición, cuando el Gobierno federal tenía muchas dificultades en implementar la prohibición del consumo y comercio del alcohol.


(235) Véase la opinión disidente del Juez Black en Bartkus y Abbate.


(236) Abbate, supra, pág. 195; Lopez, supra, pág. 1277.


(237) Según Eric Lopez, esta cooperación ha llegado al punto que “las actividades de las agencias del orden público estatales y federales están tan entrelazadas que no se pueden considerar agencias separadas e independientes”. (Traducción nuestra). Lopez, supra, pág. 1299.


(238) Varios estados han incorporado estatutariamente reglas similares a la Re-gla 1.10 del Código Penal Modelo, que limitaría considerablemente la facultad de una jurisdicción para encausar a un ciudadano por conducta que también constituya un delito en otra jurisdicción. La mayoría de éstos prohíbe el inicio de un segundo proceso criminal por un delito que ya fue castigado en otra jurisdicción, salvo que el delito de que se trate persiga un interés estatal distinto que no fue satisfecho en el primer procedimiento en la otra jurisdicción. Los comentarios a la regla propuesta reconocen la incongruencia entre las decisiones del Tribunal Supremo federal ava-lando la excepción de la doble soberanía en el contexto de la protección contra la doble exposición y sus decisiones declarando la excepción inaplicable en cuanto a la protección contra la autoincriminación, a pesar de las similitudes entre los principios a los que responde cada protección. MPC Sec. 1.10 (1985), pág. 169.


(239) Por ejemplo, la Constitución de Montana extiende expresamente la protec-ción contra la doble exposición a procedimientos en cualquier jurisdicción. MT. Const. Art. 2, Sec. 25.


(240) Comm v. Mills, 447 Pa. 163, 169 (1971). Eventualmente, Pennsylvania incorporó a su ordenamiento, mediante legislación la Regla 1.10 del Código Penal Modelo y lo resuelto por su Tribunal Supremo.


(241) íd., págs. 169-170. El Tribunal Supremo de New Hampshire resolvió en 1978 que el estado de New Hampshire estaba impedido de encausar a un acusado absuelto en el tribunal federal por los mismos hechos. Al hacerlo, el Tribunal recalcó la necesidad de considerar el interés del individuo en vez de los del soberano: “Looking at the matter from that standpoint, we cannot escape the conclusion that the individual citizen is as much endangered by a second prosecution by the same sovereign after an acquittal as he would be by such a second prosecution by a different sovereign under our federal system”. State v. Hogg, 118 NH 262, 267 (1978). También razonó que como su Constitución fue redactada antes de la Constitución federal, debía seguir la doctrina firmemente establecida en el derecho común inglés.


(242) Art. II, Sec. 19, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 379. “La enume-ración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia, y no men-cionados específicamente”.


(243) Art. II, Sec. 1, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 272.


(244) López Vives v. Policta de P.R., 118 DPR 219, 226-227 (1987); C.E. Ramos González, La inviolabilidad de la dignidad humana: lo indigno de la búsqueda de expectativas razonables de intimidad en el derecho constitucional puertorriqueño, 10 Acad. Pur. Jur. y Leg. 1, 1-2 (2010).


(245) Ramos González, supra, pág. 5.


(246) o Schachter, Human Dignity as a Normative Concept, 77 Am. J. Int’l L. 848, 849 (1983).


(247) Algunos sostienen que la dignidad humana es un concepto legal vacío, sujeto a manipulación judicial significante. M. Mahlmann, The Basic Law at 60—Human Dignity and the Culture of Republicanism, 11 German L.J. 9, 10,12 (2010). Como bien señala el profesor Álvarez González, “[q]ue el concepto de dignidad sea difícil de definir y de aplicar no debe significar que rehusemos intentarlo y desterremos esta disposi-ción constitucional”, particularmente si consideramos su primacía en nuestro ordena-miento jurídico y el imperativo constitucional de proveerle contenido. J.J. Álvarez González, Contestación al discurso del profesor Carlos E. Ramos González, 10 Academia Puertorriqueña de Jurisprudencia y Legislación 31, 39 (2010).


(248) 2 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1103 (1961).


(249) Ramos González, supra, pág. 7. Aunque el estado de Montana, cuya cons-titución se nutrió de la nuestra, incluye la inviolabilidad de la dignidad del ser humano en su carta de derechos, éste no ocupa el mismo lugar primordial que le otorga nuestra Constitución. Véase V.C. Jackson, Constitutional Dialogue and Human Dignity: States and Transnational Constitutional Discourse, 65 Mont. L. Rev. 15 (2004).


(250) Arroyo v. Rattan Specialties, Inc., 117 DPR 35, 60 (1986); Figueroa Ferrer v. E.L.A., 107 DPR 250 (1978).


(251) para ma comparación entre cómo el ordenamiento alemán y el puertorri-queño han abordado la inviolabilidad de la dignidad humana, véase L.A. Avilés Pa-gán, Human Dignity, Privacy and Personal Rights in the Constitutional Jurisprudence of Germany, the United States and the Commonwealth of Puerto Rico, 67 Rev. Jur. UPR 343, 346 (1998).


(252) Mahlmann, supra, pág. 10.


(253) p£g 24.


(254) Id., pág. 27. Para una discusión más detallada, véase Avilés, supra, págs. 352-353.


(255) Álvarez González, Contestación, supra, pág. 40. El profesor Álvarez tam-bién señala que esta jurisprudencia está en conflicto con la nuestra en ciertas áreas, como la de libertad de expresión, que allá recibe menos protección.


(256) 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2561 (1961).


(257) Schachter, supra, pág. 853.


(258) Art. II, Sec. 8, Const. PR, LPRA, Tomo 1; Art. II, Sec. 10, Const. PR, LPRA, Tomo 1.


(259) Arroyo v. Rattan Specialties, Inc., supra, pág. 61.


(260) En Arroyo v. Rattan Specialties, Inc., supra, resolvimos que la protección de la intimidad protege al empleado que se niega a someterse a una prueba de polígrafo. En Figueroa Ferrer, resolvimos que al amparo del derecho a la intimidad y a la dignidad que en nuestro ordenamiento existe la causal de divorcio por consenti-miento mutuo o divorcio sin culpa.


(261) Véanse: Ramos González, supra, pág. 10; Álvarez González, Contestación, supra, págs. 36-37; H.A. Meléndez Juarbe, La Constitución en ceros y unos: un acer-camiento digital al derecho a la intimidad y la seguridad pública, 77 (Núm. 1) Rev. Jur.UPR 45 (2008); Aviles Pagán, supra.


(1) Manuel Aragón, Constitución, democracia y control 15 (2002), disponible en http://bibho.juridicas.unam.mx/libros/l/288/4.pdf.


(2) Carl Schmitt, Political Theology. Four Chapters on the Concept of Sovereignty 10 (George Schwab trans., 2005).


(3) Véanse, por ejemplo: Rivera Schatz v. ELA y C. Abo. PR II, 191 DPR 791 (2014) (revocando a Colegio de Abogados de P.R. v. Schneider, 112 DPR 540 (1982)); E.L.A. v. Northwestern Selecta, 185 DPR 40 (2012) (revocando R.C.A. v. Gobierno de la Capital, 91 DPR 416 (1964)); Roselló Puig v. Rodríguez Cruz, 183 DPR 81 (2011) *728(revocando parcialmente Toppel v. Toppel, 114 DPR 775 (1983)); E.L.A. v. Crespo Torres, 180 DPR 776 (2011) (revocando, entre otros, a Sepúlveda v. Depto. de Salud, 145 DPR 560 (1998); Aulet v. Depto. Servicios Sociales, 129 DPR 1 (1991); A.C.A.A. v. Bird Piñero, 115 DPR 463 (1984); Cartagena v. E.L.A., 116 DPR 254 (1985); American R.R. Co. of P.R. v. Wolkers, 22 DPR 283 (1915); Arandes v. Báez, 20 DPR 388 (1914)). Es de interés destacar que, quizás por designio o por casualidad, al menos tres de los cuatro casos señalados revocan precedentes establecidos durante el perí-odo histórico en que este Tribunal fue presidido por nuestro más célebre jurista, don José Trías Monge. Véanse: Schneider, Toppel y Cartagena. No cabe duda de que don José Trías Monge, quien presidió este Tribunal desde el 19 de abril de 1974 hasta al 30 de septiembre de 1985, ha sido nuestro más ilustre jurista; muestra de ello, por ejemplo, son sus valiosas aportaciones a nuestro acervo jurídico e intelectual. Ade-más, fue la Corte Trías la que se encargó sistemáticamente de ensanchar el disfrute de los derechos civiles y fundamentales en el País. Véanse, por ejemplo: Ortiz Angleró v. Barreto Pérez, 110 DPR 84 (1980); Figueroa Ferrer v. E.L.A., 107 DPR 250 (1978); E.L.A. v. Hermandad de Empleados, 104 DPR 436 (1975). A dicha corte le debemos, además, por mencionar sólo una de sus muchas aportaciones, el desarrollo de nuestra “factura más ancha”. Véanse: E.L. Chiesa, Los derechos de los acusados y la factura más ancha. Discurso pronunciado en el acto de incorporación como Aca-démico de Número de la Academia Puertorriqueña de Jurisprudencia y Legislación el 9 de febrero de 1995, 5 Rev. Acad. Pur. Juris, y Leg. 61 (1998); E.L. Chiesa, Los derechos de los acusados y la factura más ancha, 65 Rev. Jur. UPR 83 (1996). Véase, además, C. Delgado Cintrón, José Trías Monge: Las dimensiones del saber y del poder, 73 Rev. Jur. UPR 185 (2004).


(4) La respuesta que ofrece la mayoría a esta eventualidad es poco menos que simplista. Acusa, además, un vasto desconocimiento de cómo operan, y han operado, los acuerdos de colaboración entre el Departamento de Justicia del ELA con los fun-cionarios del Departamento de Justicia de Estados Unidos que laboran en Puerto Rico. Por último, apunta a un claro y lamentable menosprecio al interés de cualquier Estado o entidad política debidamente constituida de hacer valer sus leyes, así como a la labor que el Departamento de Justicia de nuestro País y sus fiscales llevan a cabo diariamente. Lo que correspondería, pues, es respetar y reconocer esa labor, no ningunearla.


(5) En lo pertinente, valga señalar que los mismos delitos, en Puerto Rico, con-llevan penas significativamente mayores. Véase 25 LPRA see. 458 (“Toda infracción a esta sección constituirá delito grave y será sancionada con pena de reclusión por un término fijo de quince (15) años, sin derecho a sentencia suspendida, a salir en libertad bajo palabra, o a disfrutar de los beneficios de algún programa de desvío, bonificaciones o alternativa a la reclusión reconocida en esta jurisdicción, debiendo cumplir en años naturales la totalidad de la pena impuesta. De mediar circunstan-cias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de veinticinco (25) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de diez (10) años”).


(6) Cabe destacar que, al señor Sánchez Valle no se le acusó en el foro federal por delito alguno relacionado a la portación ilegal de armas de fuego.


(7) Al igual que en el caso del señor Sánchez Valle, al señor Gómez Vázquez no se le acusó por la presunta portación ilegal de armas de fuego ni por la mutilación de éstas. Asimismo, la pena por los mismos delitos, en nuestra jurisdicción, es signifi-cativamente mayor. Véase 25 LPRA see. 458.


(8) Véanse, por ejemplo: United States v. Dixon, 509 US 688 (1993) (revocando a Grady v. Corbin, 495 US 508 (1990)); Illinois v. Vitale, 447 US 410 (1980); Harris v. Oklahoma, 433 US 682 (1977); Brown v. Ohio, 432 US 161 (1977); Benton v. Maryland, 395 US 784 (1969); Green v. United States, 355 US 184 (1957); Blockburger v. United States, 284 US 299 (1932); Gavieres v. United States, 220 US 338 (1911); Vilas v. City of Manila, 220 US 345 (1911); Grafton v. United States, 206 US 333 (1907); Kepner v. United States, 195 US 100 (1904); Ex parte Nielsen, 131 US 176, 187 (1889) (citando & Morey v. Com., 108 Mass. 433 (1871)).


(9) Para un breve recuento del desarrollo de la doctrina de soberanía dual, véase E.L. Chiesa Aponte, Doble exposición, 59 Rev. Jur. UPR 479, 540-545 (1990).


(10) Véase Fox, supra, pág. 434 (“The punishment of a cheat or a misdemeanor practiced within the State, and against those whom she is bound to protect, is peculiarly and appropriately within her functions and duties, and it is difficult to imagine an interference with those duties and functions which would be regular or justifiable”).


(11) Véase Marigold, supra, págs. 569-570 (“With the view of avoiding conflict between the State and federal jurisdictions, this Court, in the case Fox v. The State of Ohio, has taken care to point out that the same act might, as to its character and tendencies and the consequences it involved, constitute an offense against both the state and federal governments, and might draw to its commission the penalties denounced by either, as appropriate to its character in reference to each. We think this distinction sound [...]”).


(12) Véase Moore, supra, pág. 20 (“[T]his court has decided, in the case of Fox v. The State of Ohio, (5 How. 432,) that a State may punish the offence of uttering or passing false coin, as a cheat or fraud practiced on its citizens; and, in the case of the United States v. Marigold, (9 How. 560,) that Congress, in the proper exercise of its authority, may punish the same act as an offence against the United States”).


(13) Véase United States v. Wheeler, 435 US 313, 316 esc. 7 (1978) (“The first case in which actual multiple prosecutions were upheld was United States v. Lanza [...]”).


(14) Es preciso señalar que, dada la aplicación de la doctrina de soberanía dual, poco importa si los delitos eran los mismos para efectos de la protección contra la doble exposición. Esto, debido a que al tratarse de soberanos distintos, la protección simplemente no puede ser invocada.


(15) El limitado alcance estatutario de la controversia que atiende el Tribunal Supremo federal en Shell Co. es evidente; para ello, baste solamente con consignar la formulación ulterior que de ésta hace dicho foro: “The only question therefore is whether the word ‘territory,’ as used in section 3 of the Sherman Act, properly can be applied to a dependency now bearing the relation to the United States which is borne by Puerto Rico”. Shell Co., 302 US, pág. 257. Véase, en general, Cordova & Simonpietri Ins. v. Chase Manhattan Bank, 649 F.2d 36, 38-39 (1er Cir. 1981) (resolviendo la misma controversia luego de la creación del ELA). Pretender darle un sentido más amplio a lo decidido por el Tribunal Supremo federal en aquella ocasión, dadas las palabras inequívocas utilizadas por ese foro, sería atentar contra una “realidad jurí-dica objetiva”; a saber, el limitado alcance de dicha opinión judicial. Cf. Opinión mayoritaria, pág. 647.
Asimismo, extrapolar el significado del término “territorio” en Shell Co. a otros contextos mucho más complejos es, a lo sumo, un ejercicio adjudicativo sumamente acomodaticio. Si bien es cierto que Puerto Rico tradicionalmente ha sido considerado un “territorio” para efectos de la cláusula territorial de la Constitución federal, ello no necesariamente predetermina, por sí solo, las relaciones constitucionales entre Puerto Rico y EE. UU. a través del tiempo. Es decir, es concebible, por ejemplo, que *738dichas relaciones se alteren por el mero transcurso del tiempo y la manera en la que el Congreso ha legislado con relación a Puerto Rico. Véase Consejo de Salud Playa de Ponce v. Rullan, 586 F.Supp.2d 22 (D. PR 2008) (donde se resuelve que, en vista de la relación histórica entre EE. UU. y Puerto Rico, éste ha pasado a ser un territorio incorporado). Admitir esa posibilidad, por ende, abona a admitir también la posibi-lidad de que las relaciones entre ambos hayan cambiado a partir de la promulgación de la Constitución del ELA, lo que supuso la creación de un Estado y, como presu-puesto de éste, el reconocimiento de la soberanía de sus constituyentes.
No obstante, es preciso señalar que, según se desprende de un examen sosegado de la enmarañada historia del gobierno federal en sus relaciones con sus posesiones territoriales, y la complejidad que las subyace, es inevitable concluir que dichos poderes plenarios están sujetos, y pueden sujetarse, a limitaciones puntuales. Por ejemplo, baste con señalar los propios Casos insulares, que en tanto determinan la aplicabilidad de la Constitución federal en los territorios, suponen una primera limi-tación a los poderes plenarios del Congreso respecto a éstos.


(16) Sobre los poderes plenarios del Congreso con relación a los territorios de EE. UU., véanse, por ejemplo: Mormon Church v. United States, 136 US 1 (1890); National Bank v. County of Yankton, 101 US 129 (1879); American Ins. Co. v. 356 Bales of Cotton, 26 US 511 (1828). Además, es inevitable considerar los llamados Casos insu-lares, que giran en torno a la aplicabilidad de la Constitución federal en los territo-rios, según éstos estén o no incorporados a EE. UU. Véanse, entre otros: Balzac v. Porto Rico, 258 US 298 (1922); Dorr v. United States, 195 US 138 (1904); Downes v. Bidwell, 182 US 244 (1901).


(17) Véase Waller v. Florida, 397 US 387, 393 n. 5 (1970) (“See also Puerto Rico v. Shell Co (P.R.), Ltd., 302 U.S. 253 (1937), where the Court dicta approved of Grafton”). (Énfasis nuestro). Véase, además, Pueblo v. Castro García, 120 DPR 740, 761 (1988) (!‘[E]n el caso de Puerto Rico v. Shell Co [...] no estaba en controversia la aplicación de la doctrina de soberanía dual a Puerto Rico, por lo que las expresiones allí vertidas son dictum’’).


(18) Muestra irrefutable de que el Tribunal Supremo federal, en efecto, tomó en consideración las circunstancias históricas imperantes es que dicho foro procuró aus-cultar la situación constitucional de Puerto Rico en aquel momento y, además, con-sideró las leyes orgánicas que, entonces, imperaban en el País. Véase Shell Co., supra, págs. 257-264.


(19) En Abbate, los peticionarios solicitaron que se revocara la norma establecida en Lanza. Ello, sin embargo, no prosperó. El Tribunal Supremo de EE. UU., por lo tanto, reiteró expresamente la vigencia de dicha norma. Id., pág. 195. Fundamentó lo anterior en la divergencia entre los intereses federales y estatales, y la disparidad en la vindicación de éstos que podría resultar al revocar la norma establecida en Lanza, en la medida en que ésta permite atender satisfactoriamente ambos intereses.


(20) De entrada, resulta curioso que la decisión del Tribunal de Apelaciones de Estados Unidos para el Noveno Circuito que revoca el Tribunal Supremo federal en Wheeler había comparado a las tribus indígenas con el ELA para determinar que aquéllas no eran soberanas para efectos de la doctrina de soberanía dual. Véase U.S. v. Wheeler, 545 F.2d 1255, 1257 (9th Cir. 1976) (“But, at the same time, they Das tribus indígenas] do not have the sovereign status of a state. Nor is their ‘semi-independence’ like that accorded the Commonwealth of Puerto Rico” (citas omitidas), revocado en Wheeler, 435 US 313 (1978)). De igual forma, dicho circuito apelativo fundamentó su decisión de no reconocer a las tribus indígenas como soberanas en la interpretación restrictiva que el Tribunal Supremo federal había hecho de la doc-trina de la soberanía dual. Véase U.S. v. Wheeler, pág. 1257 (“The Court has construed its ‘dual sovereignty1 rationale narrowly and has never applied it outside of the federal court or state court context” (citando a United States v. Kagama, 118 US 375, 379 (1886) (“Indians are within the geographical limits of the United States. The soil and the peoplewithin these limits are under the political control of the government of the United States, or of the states of the Union. There exists within the broad domain of sovereignty but these two”)). Esta interpretación restrictiva, sin embargo, fue expresamente rechazada por el Tribunal Supremo federal. Wheeler, supra, pág. 330.


(21) Soberanía, sin embargo, que, en un principio, estaba limitada al procesa-miento penal de los miembros de la tribu. Duro v. Reina, 495 US 676 (1990). Ello, sin embargo, cambió a partir de la legislación del Congreso que le reconoció a las tribus indígenas autoridad para procesar a indígenas no miembros. 25 USC see. 1301(2). El Tribunal Supremo de EE. UU., en United States v. Lara, 541 US 193 (2004), inter-pretó que ese proceder legislativo del Congreso no supuso una mera delegación de *742poder por parte suya, sino que, en efecto, ensanchó la soberanía primitiva retenida por las tribus indígenas. Así, validó el reconocimiento que el Congreso hizo de ésta a través de la promulgación de un estatuto.


(22) Sobre los poderes plenarios del Congreso en relación con las tribus indíge-nas, véanse: Wheeler, supra, pág. 319 (“Congress has plenary authority to legislate for the Indian tribes in all matters, including their form of government”) (citando a Winton v. Amos, 255 US 373 (1921); In re Heff, 197 US 488, 498-499 (1905) (revo-cado, por otro fundamentos, por United States v. Nice, 241 US 591 (1916)); Lone Wolf v. Hitchcock, 187 US 553 (1903); Talton v. Mayes, 163 US 376, 384 (1898)).


(23) La atipicidad de dicha soberanía, si se le compara con la de los estados —protegida constitucionalmente por la Décima Enmienda y jurisdiccionalmente tu-telada por la Undécima Enmienda — , es producto innegable de la peculiar situación histórica —“unique”— de las tribus indígenas y el gobierno federal. Véase Wheeler, supra, pág. 323 (“Indian tribes are unique aggregations possessing attributes of sovereignty over both their members and their territory [...]”) (citando a U.S. v. Mazurie, 419 US 544, 557 (1975)). Cf. Examining Bd. v. Flores de Otero, 426 US 572, 596 (1976) (“We readily concede that Puerto Rico occupies a relationship to the United States that has no parallel in our history [...]”); Romero v. United States, 38 F.3d 1204, 1208 (Fed. Cir. 1994) (“On July 3,1952, Congress approved the proposed Constitution of the Commonwealth of Puerto Rico, which thenceforth changed Puerto Rico’s status from that of an unincorporated territory to the unique one of Commonwealth”); Cordova & Simonpietri, 649 F.2d, pág. 41 (“In sum, Puerto Rico’s status changed from that of a mere territory to the unique status of Commonwealth”).
Una vez más, y dada su importancia en la decisión del Tribunal Supremo federal en Wheeler y en Lara, es imperativo recordar que las circunstancias históricas son fundamentalmente importantes para determinar quién es un soberano y en cuanto a qué lo es. Circunstancias históricas que, sin embargo, han de ser evaluadas jurídicamente. Ello es consistente con la doctrina de soberanía dual, la cual no ha de ser aplicada restrictivamente, siempre y cuando los intereses que tutela sean satisfechos. Wheeler, supra, págs. 330-332. Además, dicha concepción de la soberanía, históricamente contextualizada, da cuenta, en su debida complejidad, de los diversos matices que informan las relaciones de poder en el federalismo norteamericano.


(24) Sobre la naturaleza distinta del ELA, en comparación con el régimen polí-tico bajo las cartas orgánicas promulgadas por el Congreso, baste con citar al más preclaro de los juristas puertorriqueños, don José Trías Monge:
“Si algo significó la fundación del Estado Libre Asociado fue la creación de una entidad distinta a la existente bajo las antiguas cartas orgánicas. Sus contornos no son muy precisos, pero las decisiones del Tribunal Supremo y la Corte de Apelaciones de Estados Unidos no dejan duda sobre la naturaleza diferente del nuevo cuerpo político. La aplicación de algunas disposiciones de la Constitución de Estados Unidos a Puerto Rico se explica mejor por otro concepto: el pueblo de Puerto Rico simple-mente consintió a ello. Una de las condiciones impuestas por la Ley 600 o Ley de Bases fue que la Constitución de Puerto Rico se ajustase a sus términos y a ‘las disposiciones aplicables ... de la Constitución de los Estados Unidos’. El consenti-miento del pueblo de Puerto Rico, expresado a través del referéndum aprobatorio de la Ley 600, es claramente la base actual para la aplicación a él de ciertas disposicio-nes de la Constitución de los Estados Unidos. (Escolio omitido). J. Trías Monge, El Estado Libre Asociado ante los tribunales, 1952-1994, 64 Rev. Jur. UPR 1, 42 (1995).


(25) La opinión mayoritaria, atinadamente, señala que “[e]l uso de la palabra ‘soberanía’ en otro contexto y para otros propósitos es irrelevante para resolver la controversia que nos ocupa”. (Enfasis nuestro). Opinión mayoritaria, pág. 611. Sin embargo, habría entonces que delimitar las implicaciones del uso de la palabra “so-beranía” en el contexto de esta controversia. Por lo tanto, tal aseveración, sin más, no satisface el rigor que amerita la controversia que ocupa a este Tribunal. Es decir, en *745un tema tan complejo como el asunto de la doctrina de soberanía dual, es imperativo abordar las dimensiones semánticas del término “soberanía” con tal de precisar su significado en el contexto que nos compete. De igual forma, es fundamental examinar la naturaleza misma del poder soberano, y en qué ámbito se ejerce, en aras de dilucidar, verdaderamente, cuál es la última fuente de éste o, mejor, de dónde dimana. Para ello, además, es indispensable no perder de vista la complejidad que subyace las relaciones políticas que se suscitan en el federalismo norteamericano. Así, plantear que la soberanía es meramente “la última fuente de poder” sorprende, pues es, a lo sumo, una definición incompleta e irresponsable. Esto, en la medida en que no atiende toda una serie de asuntos incidentales a dicha definición, los cuales son de particular relevancia en un caso como el del ELA, entidad política sui generis en el constitucionalismo norteamericano. En resumidas cuentas, en aras de dirimir el asunto de si el ELA ha de ser considerado “soberano” para efectos de la doctrina de soberanía dual, es necesario articular una definición precisa del término “soberanía” y de la naturaleza del poder que ejerce, propiamente, el soberano. Definición, ade-más, que ha de ser doctrinalmente consistente y, por tanto, aplicable a los estados, al gobierno federal y a las tribus indígenas. Una vez se articule tal distinción, procede evaluar el caso del ELA, cuya particularidad hace que resulte un tanto impropio resolver el complejo dilema con una invocación anacrónica del término “territorio”.


(26) Véase, en general, R. Lapidoth, Autonomy: Flexible Solutions in Ethnic Conflicts 41-47 (1997).


(27) Véase, también, Trías Monge, Injustice According to Laui, supra, pág. 237 (“ ‘Sovereignty,’ again, is another of the concepts in territorial parlance which should be rethought, together with those of ‘participation,’ ‘plenary powers,’ ‘possession,’ ‘foreign in a domestic sense,’ and the like. Talk about ‘sovereignty’ adds nothing meaningful to the realities of power and succeeds only in being offensive to the dignity of relationships based on the principle of equality or comparability of rights. Old talk about undivided sovereignty is part of the language of subjection and should have no place in the decolonization context” [énfasis nuestro]); Lapidoth, supra, pág. 47 (“[T]he concept of sovereignty —in its classic meaning of total and indivisible state power — • has been eroded by modem technical and economic developments, as well as by certain principles included in modem constitutional and international law. As a result of innovations in the sphere of communications and transportation, state boundaries are no longer impermeable, and all national economic systems have become interdependent. [...] Similarly, according to Luzius Wildhaber, ‘[sovereignty must be mitigated by the exigencies of interdependence.’ This can be done, since ‘sovereignty is a relative notion, variable in the course of times, adaptable to new situations and exigencies’ ” [citas omitidas]). Cf. J.E. Horey, The Right of Self-Government in the Commonwealth of the Northern Mariana Islands, 4 Asian-Pac. L. & Pol’y J. 180, 191 (2003) (“It has long and widely been recognized, however, that absolute power to rule is not the only, or even the ordinary, meaning of the term and that other meanings of ‘sovereignty’ exist that are fully capable of accommodating a ‘self-government’ conformable to the U.N.’s definitions”). íd., esc. 42 (citando numerosas interpretaciones ju-diciales del concepto soberanía).


(28) Tautología que, empero, conviene repetir: los conceptos, en tanto construc-ciones discursivas insertas en diversos planos semánticos, son susceptibles de adqui-rir distintos significados. Así, resulta imperativo no perder de vista esta realidad al momento de delimitar las acepciones de un concepto dado al ámbito jurídico. Lo contrario sería un ejercicio de abstracción que poco contribuye a la labor interpreta-tiva que le compete al juez, y a la legitimidad de su quehacer jurídico.


(29) Sobre la soberanía externa, esto es, en el ámbito del Derecho Internacional Público, véase, entre otros, I. Brownlie, Principles of Public International Law 290-298 (7ma ed. 2008).


(30) yéase G. Pisarello, Un largo termidor: historia y crítica del constituciona-lismo antidemocrático 29 (2012) (“[L]a expresión Constitución, derivada del latín cum-statuire (instituir junto a), está lejos de ser una invención moderna. Por el contrario, también fue utilizada en la Antigüedad y en la Edad Media en contextos en los que no existía el Estado tal como se conoce a partir de la modernidad. Con ella se pretendía designar lo que luego ha venido a denominarse el concepto material de Constitución, es decir, el modo de ser de una comunidad política y las estructuras de poder que la fundamentan, incluidas las relaciones de clase existentes en ellas”). (Citas omitidas). Se utiliza, por lo tanto, el término constitución en este sentido material, para significar la manera en que modernamente se han constituido los poderes soberanos de los estados, si bien sujetos a las complejas y plurales relaciones de poder e interdependencia que, a la vez, suponen un límite en el ejercicio de dichas soberanías constitucionalmente constituidas.


(31) La distribución horizontal de los poderes soberanos en el sistema federal norteamericano alude, fundamentalmente, a la posición de todos aquellos poderes que no son federales. Habría que distinguir, sin embargo, entre diversos posiciona-mientos en dicha horizontalidad. Es decir, el alcance de los poderes soberanos deli-mitados por la soberanía superior del gobierno federal sería relativo a la identidad de la entidad política que los encarna. Así, un estado estaría sujeto a limitaciones dis-tintas a las que estaría sujeta, por ejemplo, una tribu indígena, un territorio o un ente sui generis, como el ELA, aun cuando los poderes que el Congreso ejerce sobre éste dimanen de la cláusula territorial. Cf. Examining Bd. v. Flores de Otero, supra, pág. 596 (“We readily concede that Puerto Rico occupies a relationship to the United States that has no parallel in our history [...]”).


(32) Cabe destacar que el mecanismo para autorizar la redacción y adopción de una Constitución es harto similar al proceso de admisión de los estados a la Unión americana. Véase E. Biber, The Price of Admission: Causes, Effects, and Patterns of Conditions Imposed on States Entering the Union, 46 Am. J.L. Hist. 119, 127-128 (2004). En el caso de Puerto Rico, sin embargo, no existe controversia relacionada a que la adopción de nuestra Constitución no fue un preludio a la eventual admisión, *751en calidad de estado, a la Unión americana. Tal vez, esto último explica el interés en ningunear o minusvalorar ese proceso histórico.


(33) En aras de disipar cualquier duda respecto a las implicaciones que la pro-mulgación de la Ley 600 tuvo para el desarrollo político puertorriqueño, baste con citar las palabras del Juez Magruder:
“The answer to appellant’s contention is that the constitution of the Commonwealth is not just another Organic Act of the Congress. We find no reason to impute to the Congress the perpetration of such a monumental hoax. Public Law 600 offered to the people of Puerto Rico a ‘compact’ under which, if the people accepted it, as they did, they were authorized to ‘organize a government pursuant to a constitution of their own adoption.’ 64 Stat. 319. Public Law 600 required that such local constitution contain a bill of rights, but it did not require that the bill of rights so adopted by the people of Puerto Rico must contain a guaranty of jury trial. Notwithstanding the fact that under the terms of the compact the constitution as drafted by the local constitutional convention and approved by the people of Puerto Rico had also to be approved by the Congress of the United States before going into effect, it is nevertheless true that when such constitution did go into effect pursuant to the resolution of approval by the Congress, 66 Stat. 327, it became what the Congress called it, a ‘constitution’ under which the people of Puerto Rico organized a government of their own adoption. This constitution was drafted by the people of Puerto Rico through their duly chosen representatives in constitutional convention assembled. It stands as an expression of the will of the Puerto Rican people”. (Énfasis nuestro). Figueroa v. People of Puerto Rico, 232 F.2d 615, 620 (1er Cir. 1956).
Para todos los fines prácticos, la mayoría considera que la Ley 600 es una ley federal más. Ello, a su vez, supone que el consentimiento que el Pueblo de Puerto Rico expresó democráticamente en las urnas fue un mero espectáculo insignificante de poca o ninguna relevancia, aun cuando dicho consentimiento fue condición indispensable para la validez y legitimidad de ese estatuto y la Constitución que viabilizó. Por otra parte, la opinión que suscribe la mayoría respecto a la Ley 600 ignora y desprecia la interpretación que sobre ésta ha hecho el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito, cuyos pronunciamientos, dada su relación centenaria con Puerto Rico, han de tener un peso significativo en lo atinente al significado y alcance del proceso político que precedió la creación del ELA. Evidentemente, es que la mayo-ría piensa que ese proceso político entre el gobierno de Estados Unidos y el Pueblo de Puerto Rico fue una burla, una farsa, un elaborado engaño.


(34) Véase, también, Resolución Núm. 23 del 4 Diario de Sesiones de la Conven-ción Constituyente de Puerto Rico, supra, pág. 2410 (“Con la vigencia de esta Cons-titución el pueblo de Puerto Rico quedará organizado en un estado libre asociado, constituido dentro de los términos de convenio establecidos por mutuo consenti-miento, que es la base de nuestra unión con los Estados Unidos de América. [...] Así llegamos a la meta del pleno gobierno propio, desapareciendo en el principio de convenio todo vestigio colonial, y entramos en el tiempo de nuevos desarrollos en civilización democrática. Nada puede sobrepasar en dignidad política los principios de mutuo consentimiento y de convenio libremente acordado. El espíritu del pueblo de Puerto Rico ha de sentirse libre para sus grandes empresas del presente y del futuro. Sobre su plena dignidad política pueden desarrollarse otras modalidades del Estado puertorriqueño al variarse el convenio, por mutuo acuerdo”); Trías Monge, El Estado Libre Asociado ante los tribunales, supra, pág. 46 (“La teoría del consenti-miento provee aquí también una base más adecuada para explicar la relación resul-tante entre las partes”); Hon. Calvert Magruder, The Commonwealth of Puerto Rico, 15 U. Pitt. L. Rev. 1,10 (1953) (“There is no doubt they [los puertorriqueños] thought something great and significant was happening [...]” [citas omitidas]).


(35) Nótese el uso del término relinquished, el cual se puede definir de la si-guiente forma: “voluntarily cease to keep or claim; give up”. The New Oxford American Dictionary 1439 (2001). El uso de dicho término, por ende, contradice, una vez más, cualquier noción de que el Congreso, cuando sancionó el proceso constituyente puertorriqueño, meramente delegó sus poderes.


(36) Así lo reconoce quien fuera Juez Presidente del Tribunal Supremo de Esta-dos Unidos, William Relinquish En memorando que suscribiera en ocasión de las negociaciones del gobierno federal con Micronesia escribió:
*754“[T]he Constitution does not inflexibly determine the incidents of territorial status, i.e., that Congress must necessarily have the unlimited and plenary power to legislate over it. Rather, Congress can gradually relinquish those powers and give what was once a Territory an ever increasing measure of self-government. Such legislation could create vested rights of a political nature, hence it would bind future Congresses and cannot be ’taken backward’ unless by mutual agreement”. (Enfasis nuestro). Memorandum, Micronesian Negotiations, William Renhquist, August 8, 1971, Office of Legal Counsel, Department of Justice.


(37) El Northwest Ordinance de 1787, una vez se ratificó la Constitución federal, fue ratificado, a su vez, por el Congreso. Véase G.H. Alden, The Evolution of the American System of Forming and Admitting New States into the Union, 18 Annals of the Am. Acad. Pol. & Soc. Sd. 469, 479 (1901) (“ ‘[W]ith the adoption of the ordinance of 1787 and its ratification by Congress under the Constitution the outlines of the system [of admission of states] were definitely established’ ”, citado en Eric Biber, supra, pág. 126 esc. 18).


(38) Véase, también, Trías Monge, El Estado Libre Asociado ante los tribunales, supra, págs. 48-49 (“[C]abe descartar también el gastado y superficial concepto que un Congreso no puede atar las manos de otro. ¿Por qué? ¿Puede el Congreso deshacer la concesión de independencia a Filipinas? Si el Congreso puede desprenderse de la totalidad de su soberanía sobre un pueblo determinado, ¿qué recóndito principio de derecho le impide abjurar de parte de ella? La dificultad de reconocer la potestad del Congreso para celebrar pactos con pueblos antiguamente dependientes es más emo-cional que jurídica”). (Énfasis nuestro).


(39) El Congreso, en el ejercicio cabal de sus poderes, puede legislar para favorecer tributariamente a Puerto Rico sin atenerse a las limitaciones de la cláusula de unifor-midad de la Constitución federal. Const. EE. UU., Art. I, Sec. 8. Así, por ejemplo, la derogada Sección 936 del Código Federal de Rentas Internas por largo tiempo le reco-noció ventajas contributivas considerables a ciertas empresas en el País. 26 USC see. 936, según enmendada. Véase Pepsi-Cola v. Mun. Cidra et al., 186 DPR 713, 729 (2012) (“Desde la década de 1920, la política del Congreso de Estados Unidos ha sido eximir de tributación federal los ingresos que sus corporaciones domésticas generan en sus posesiones, entre las cuales se incluye Puerto Rico. Este beneficio se consignó en la Sección 936 del Código Federal de Rentas Internas”), citando a C.E. Díaz Olivo, La autonomía de Puerto Rico y sus lecciones en términos fiscales y económicos, 74 Rev. Jur. UPR 263, 276 (2005), y a F. Hernández-Ruiz, A Guide Across the Spectrum of Section 936, 19 Rev. Jur. UIPR 131 (1984). Cf. Downes, supra, pág. 244.


(40) Véase, también, S.E. Casellas, Commonwealth Status and the Federal Courts, 80 Rev. Jur. UPR 945, 958 (20lí); Trías Monge, El Estado Libre Asociado ante los tribunales, supra, págs. 26-27 y 46.


(41) Ciertamente, la historia y la política • — en tanto disciplina académicas— son indispensables para el análisis jurídico cabal de cualquier controversia; por ende, en la medida en que sea pertinente, tal y como se ha hecho en el transcurso de esta opinión disidente, se recurrirá a éstas. Lo que no podemos hacer como juristas es torcer la historia y el Derecho para adelantar nuestros criterios políticos e ideológi-cos, tratando de lograr a través del dictamen judicial, lo que compete exclusivamente al proceso político.